Exhibit 10.1

 

EXECUTION COPY

 

CUSIP NUMBER: 91879UAA8

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 13, 2014

 

among

 

VAIL HOLDINGS, INC.

as Borrower

 

BANK OF AMERICA, N.A.

as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

BBVA COMPASS

as Documentation Agent

 

and

 

The Lenders Party Hereto

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

WELLS FARGO SECURITIES, LLC

as Joint Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1 DEFINITIONS AND TERMS

2

1.1

Definitions

2

1.2

Number and Gender of Words

30

1.3

Accounting Principles

31

1.4

Rounding

32

1.5

References to Agreements and Laws

32

1.6

Times of Day

32

1.7

L/C Amounts

32

 

 

 

SECTION 2 COMMITMENT

32

2.1

Credit Facility

32

2.2

Loan Procedure

33

2.3

L/C Subfacility

34

2.4

Swing Line Loans

44

2.5

Increase in Total Commitment; Addition of Term Loan Facility

47

 

 

 

SECTION 3 TERMS OF PAYMENT

49

3.1

Notes and Payments

49

3.2

Interest and Principal Payments; Prepayments; Voluntary Commitment Reductions

50

3.3

Interest Options

51

3.4

Quotation of Rates

51

3.5

Default Rate

51

3.6

Interest Recapture

52

3.7

Interest Calculations; Retroactive Adjustments of Applicable Margin

52

3.8

Maximum Rate

52

3.9

Interest Periods

53

3.10

Order of Application

53

3.11

Payments Generally

54

3.12

Sharing of Payments, Etc.

54

3.13

Booking Loans

54

3.14

Cash Collateral

55

3.15

Defaulting Lenders

56

 

 

 

SECTION 4 TAXES, YIELD PROTECTION, AND ILLEGALITY

58

4.1

Taxes

58

4.2

Illegality

62

4.3

Inability to Determine Rates

63

4.4

Increased Costs; Reserves on Revolver Loans that are LIBOR Loans

63

4.5

Compensation for Losses

65

4.6

Mitigation Obligations; Replacement of Lenders

65

4.7

Survival

66

 

 

 

SECTION 5 FEES

66

5.1

Treatment of Fees

66

5.2

Fee Letter

66

 

i

--------------------------------------------------------------------------------


 

5.3

L/C Fees

66

5.4

Commitment Fee

67

 

 

 

SECTION 6 GUARANTY AND SECURITY

67

6.1

Guaranty

67

6.2

Collateral

67

6.3

Additional Collateral and Guaranties

68

6.4

Additional Documents or Information

68

 

 

 

SECTION 7 CONDITIONS PRECEDENT

68

7.1

Initial Advance

68

7.2

Each Advance

69

 

 

 

SECTION 8 REPRESENTATIONS AND WARRANTIES

70

8.1

Regulation U

70

8.2

Corporate Existence, Good Standing, Authority, and Compliance

70

8.3

Subsidiaries

71

8.4

Authorization and Contravention

71

8.5

Binding Effect

71

8.6

Financial Statements

71

8.7

Litigation

71

8.8

Taxes

72

8.9

Environmental Matters

72

8.10

Employee Plans

72

8.11

Properties and Liens

73

8.12

Government Regulations

73

8.13

Transactions with Affiliates

73

8.14

Debt

73

8.15

Material Agreements

74

8.16

Labor Matters

74

8.17

Solvency

74

8.18

Intellectual Property

74

8.19

Full Disclosure

74

8.20

Insurance

74

8.21

Compliance with Laws

74

8.22

Senior Debt

75

8.23

OFAC

75

 

 

 

SECTION 9 AFFIRMATIVE COVENANTS

75

9.1

Items to be Furnished

75

9.2

Use of Proceeds

77

9.3

Books and Records

77

9.4

Inspections

77

9.5

Taxes

78

9.6

Payment of Obligations

78

9.7

Maintenance of Existence, Assets, and Business

78

9.8

Insurance

79

9.9

Environmental Laws

79

9.10

Subsidiaries

79

9.11

Designation and Re-designation of Subsidiaries

79

 

ii

--------------------------------------------------------------------------------


 

9.12

Keepwell Requirements

80

 

 

 

SECTION 10 NEGATIVE COVENANTS

80

10.1

Taxes

80

10.2

Payment of Obligations

81

10.3

Employee Plans

81

10.4

Debt

81

10.5

Liens

81

10.6

Transactions with Affiliates

81

10.7

Compliance with Laws and Documents

82

10.8

Loans, Advances and Investments

82

10.9

Distributions

84

10.10

Sale of Assets

86

10.11

Acquisitions, Mergers, and Dissolutions

86

10.12

Assignment

88

10.13

Fiscal Year and Accounting Methods

88

10.14

New Businesses

88

10.15

Government Regulations

88

10.16

Burdensome Agreements

88

10.17

Use of Proceeds

88

10.18

Capital Improvements

89

10.19

Subsidiaries

89

10.20

Sanctions

89

 

 

 

SECTION 11 FINANCIAL COVENANTS

89

11.1

Maximum Leverage Ratios

89

11.2

Interest Coverage Ratio

89

 

 

 

SECTION 12 DEFAULT

89

12.1

Payment of Obligation

90

12.2

Covenants

90

12.3

Debtor Relief

90

12.4

Judgments and Attachments

90

12.5

Government Action

90

12.6

Misrepresentation

90

12.7

Ownership

90

12.8

Default Under Other Agreements

90

12.9

Subordinated Debt

91

12.10

Validity and Enforceability of Loan Papers

91

12.11

Employee Plans

91

 

 

 

SECTION 13 RIGHTS AND REMEDIES

92

13.1

Remedies Upon Default

92

13.2

Company Waivers

92

13.3

Performance by Administrative Agent

92

13.4

Not in Control

92

13.5

Course of Dealing

92

13.6

Cumulative Rights

93

13.7

Enforcement

93

13.8

Application of Proceeds

93

 

iii

--------------------------------------------------------------------------------


 

13.9

Diminution in Value of Collateral

93

13.10

Certain Proceedings

93

 

 

 

SECTION 14 ADMINISTRATIVE AGENT

94

14.1

Appointment and Authority

94

14.2

Delegation of Duties

94

14.3

Rights as a Lender

94

14.4

Reliance by Administrative Agent

94

14.5

Exculpatory Provisions

95

14.6

Resignation or Removal as Administrative Agent

95

14.7

Non-Reliance on Administrative Agent and Other Lenders

97

14.8

Administrative Agent May File Proofs of Claim

97

14.9

Collateral and Guaranty Matters

98

14.10

Financial Hedges

99

14.11

Bond L/Cs and Bond Documents

100

14.12

No Other Duties, Etc.

100

 

 

 

SECTION 15 MISCELLANEOUS

100

15.1

Headings

100

15.2

Nonbusiness Days; Time

100

15.3

Notices and Other Communications; Facsimile Copies

100

15.4

Expenses; Indemnity; Damage Waiver

102

15.5

Exceptions to Covenants; Conflict with Agreement

104

15.6

Governing Law

104

15.7

Severability

105

15.8

Waiver of Jury Trial

105

15.9

Amendments, Etc.

106

15.10

Counterparts; Integration; Effectiveness

107

15.11

Successors and Assigns; Participation

107

15.12

Payments Set Aside

112

15.13

Right of Setoff

112

15.14

Replacement of Lenders

113

15.15

Confidentiality

113

15.16

No Advisory or Fiduciary Responsibility

114

15.17

USA PATRIOT Act Notice

114

15.18

Survival of Representations and Warranties

115

15.19

ENTIRE AGREEMENT

115

15.20

Designation as Senior Debt

115

15.21

Restatement of Existing Agreement

115

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule 1

 

Parties, Addresses, Commitments, and Wiring Information

Schedule 2.3

 

Existing L/Cs and Scheduled Debt

Schedule 7.1

 

Post-Closing Items

Schedule 8.2

 

Corporate Organization and Structure

Schedule 8.7

 

Material Litigation Summary

Schedule 8.9

 

Material Environmental Matters

Schedule 8.11

 

Existing Critical Assets

Schedule 8.13

 

Non-Standard Transactions with Affiliates

Schedule 10.8

 

Loans, Advances and Investments

Schedule 10.9

 

Permitted Distributions

Schedule 10.16

 

Existing Burdensome Agreements

 

 

 

Exhibit A-1

 

Form of Revolver Note

Exhibit A-2

 

Form of Swing Line Note

Exhibit B-1

 

Form of Guaranty

Exhibit B-2

 

Form of Confirmation of Guaranty

Exhibit C-1

 

Form of Loan Notice

Exhibit C-2

 

Form of Swing Line Loan Notice

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Assignment and Assumption

Exhibit F-1

 

Form of Pledge Agreement

Exhibit F-2

 

Form of Confirmation of Pledge Agreement

Exhibit G-1:

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-2:

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-3:

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-4:

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

 

v

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Sixth Amended and Restated Credit Agreement is entered into as of March 13,
2014, among Vail Holdings, Inc., a Colorado corporation (“Borrower”), Lenders
(defined below), and Bank of America, N.A., as Administrative Agent for itself
and the other Lenders.

 

RECITALS

 

A.                                    The Vail Corporation, a Colorado
corporation doing business as “Vail Associates, Inc.” (“TVC”), certain lenders,
and NationsBank of Texas, N.A., as Agent, were parties to a Credit Agreement
dated as of December 19, 1997 (as amended, the “Original Agreement”).

 

B.                                    The Original Agreement was amended and
restated by that certain Amended and Restated Credit Agreement among TVC,
certain lenders, and NationsBank, N.A. (successor by merger to NationsBank of
Texas, N.A.), as Agent, dated as of May 1, 1999 (as amended, the “Amended and
Restated Agreement”).

 

C.                                    Effective July 5, 1999, NationsBank, N.A.
changed its name to Bank of America, N.A., and effective July 23, 1999, Bank of
America, N.A. merged with and into Bank of America National Trust and Savings
Association, which then changed its name to Bank of America, N.A.

 

D.                                    The Amended and Restated Agreement was
amended and restated by that certain Second Amended and Restated Credit
Agreement among TVC, certain lenders, and Bank of America, N.A., as Agent, dated
as of November 13, 2001 (as amended, the “Second Amended and Restated
Agreement”).

 

E.                                     The Second Amended and Restated Agreement
was amended and restated by that certain Third Amended and Restated Revolving
Credit and Term Loan Agreement among TVC, certain lenders, and Bank of America,
N.A., as Administrative Agent, dated as of June 10, 2003 (as amended, the “Third
Amended and Restated Agreement”).

 

F.                                      The Third Amended and Restated Agreement
was amended and restated by that certain Fourth Amended and Restated Credit
Agreement among TVC, certain lenders, and Bank of America, N.A., as
Administrative Agent, dated as of January 28, 2005 (as amended, the “Fourth
Amended and Restated Agreement”).

 

G.                                    The Fourth Amended and Restated Agreement
was amended and restated by that certain Fifth Amended and Restated Credit
Agreement among TVC, certain lenders, and Bank of America, N.A., as
Administrative Agent, dated as of January 25, 2011 (as amended, the “Existing
Agreement”).

 

H.                                   Immediately prior to the execution of this
Agreement, TVC assigned all of its Rights and obligations under the Existing
Agreement, the Notes (as defined in the Existing Agreement), and the other Loan
Papers (as defined in the Existing Agreement) to Borrower in accordance with
Section 10.12 of the Existing Agreement.

 

I.                                        The parties wish to amend and restate
the Existing Agreement on the terms and conditions of this Agreement.

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Existing Agreement is hereby amended and restated to read in
its entirety as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1                            DEFINITIONS AND TERMS.

 

1.1                               Definitions.

 

2019 VRI Senior Subordinated Indenture means the Indenture, dated as of
April 25, 2011, among VRI, as issuer, The Bank of New York Mellon Trust Company,
N.A. as trustee, and certain of VRI’s Subsidiaries, as guarantors, as
supplemented from time to time.

 

2019 VRI Subordinated Notes means the 6.50% Senior Subordinated Notes issued
under the 2019 VRI Senior Subordinated Indenture.

 

Additional Critical Assets means Critical Assets acquired by the Companies after
the Closing Date.

 

Adjusted EBITDA means, without duplication, for any period of determination, the
sum of (a) EBITDA of the Restricted Companies, plus (b) insurance proceeds
received in cash by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type) in a maximum amount not to exceed the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters attributable to the applicable property or asset (as agreed upon by
Administrative Agent and pro rated over a period of determination as deemed
appropriate by Administrative Agent), plus (c) non-cash losses of the Restricted
Companies from foreign exchange conversions and mark-to-market adjustments to
foreign exchange hedge agreements (or other derivatives), plus (d) cash
dividends or distributions based on income from any Unrestricted Subsidiary to a
Restricted Subsidiary in an amount not to exceed the EBITDA of such Unrestricted
Subsidiary for the most-recently-ended four fiscal quarters, plus
(e) extraordinary, unusual, or non-recurring charges, costs, and expenses of the
Restricted Companies, including, without limitation, such charges, costs, and
expenses for (i) financing fees, financial, and other advisory fees, accounting
fees, legal fees (and similar advisory and consulting fees), and related costs
and expenses incurred by the Restricted Companies in connection with permitted
acquisitions and permitted asset sales (whether or not consummated), (ii) the
restructuring, integration or reorganization of any Restricted Company or the
Restricted Companies, (iii) the settlement of litigation or other claims against
any Restricted Company, (iv) the severance of employees of any Restricted
Company (in an aggregate amount for any such expenses in clauses (i) through
(iv) of this clause (e) with respect to the most-recently-ended four fiscal
quarters not to exceed 10% of EBITDA of the Restricted Companies for the
most-recently-ended four fiscal quarters), and (v) charges, costs and expenses
associated with the PCMR Litigation (including ongoing litigation expenses and
settlement costs), plus (f) non-cash costs of sales of real estate by the
Restricted Companies in an amount not to exceed negative real estate EBITDA of
Restricted Companies for such period, plus (g) non-recurring losses included in
the calculation of EBITDA of the Restricted Companies, minus (h) non-recurring
gains included in the calculation of EBITDA of the Restricted Companies, minus
(i) non-cash gains of the Restricted Companies from foreign exchange conversions
and mark-to-market adjustments to foreign exchange hedge agreements (or other
derivatives), minus (j) for any payments by the Northstar Subsidiaries in
respect of the portion of the Northstar Leases, if any, that is classified as a
Capital Lease, the amount of such payment that would have been recorded as an
operating lease expense had such portion of the Northstar Leases been classified
as an operating lease.  Adjusted EBITDA, for all purposes under this Agreement,
shall (x) include, on a pro forma basis without duplication, all EBITDA of the
Restricted Companies from assets acquired in accordance with this Agreement
(including, without limitation, Restricted Subsidiaries formed or acquired in
accordance with Section 9.10 hereof, and Unrestricted Subsidiaries re-designated
as Restricted Subsidiaries in accordance with Section 9.11(b) hereof, and if
Borrower or any Restricted Company acquires, leases or otherwise gains control
of the Park City base area from Park City Mountain Resort or the land subject to
the PCMR

 

2

--------------------------------------------------------------------------------


 

Litigation, such event shall be treated as an acquisition for purposes of the
definition of Adjusted EBITDA) during any applicable period, calculated as if
such assets were acquired on the first day of such period and including actual
and identifiable cost synergies (provided by Borrower to Administrative Agent in
writing) from acquisitions in an aggregate amount for such period not to exceed
10% of the EBITDA of the Restricted Companies for the most-recently-ended four
fiscal quarters, and (y) exclude, on a pro forma basis, all EBITDA of the
Restricted Companies from assets disposed in accordance with this Agreement
during such period (including, without limitation, Restricted Subsidiaries
re-designated as Unrestricted Subsidiaries in accordance with Section 9.11(a)
hereof), calculated as if such assets were disposed on the first day of such
period.

 

Administrative Agent means Bank of America, N.A., a national banking
association, and its permitted successor as administrative agent for Lenders
under this Agreement.

 

Administrative Agent’s Office means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.

 

Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

Affiliate means with respect to any Person (the “Relevant Person”) (a) any other
Person that directly, or indirectly through one or more intermediaries, controls
the relevant Person (a “Controlling Person”), or (b) any Person (other than the
Relevant Person) which is controlled by or is under common control with a
Controlling Person.  As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

Agreement means this Sixth Amended and Restated Credit Agreement, and all
schedules and exhibits thereto, as renewed, extended, amended, supplemented, or
restated from time to time.

 

Applicable Margin means, for any day, the margin of interest over the Base Rate
or LIBOR, as the case may be, that is applicable when any interest rate is
determined under this Agreement.  The Applicable Margin is subject to adjustment
(upwards or downwards, as appropriate) based on the ratio of Net Funded Debt to
Adjusted EBITDA, as follows:

 

 

 

Ratio of Net Funded Debt to Adjusted EBITDA

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin 
Base Rate Loans

 

I

 

Less than 1.50 to 1.00

 

1.125

%

0.125

%

II

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

1.250

%

0.250

%

III

 

Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00

 

1.500

%

0.500

%

IV

 

Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00

 

2.000

%

1.000

%

V

 

Greater than or equal to 4.00 to 1.00

 

2.500

%

1.500

%

 

Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2014, the ratio
of Net Funded Debt to Adjusted EBITDA shall be fixed at Level III.  Thereafter,
the ratio of Net Funded Debt to Adjusted EBITDA shall be calculated on a
consolidated basis for the Companies in accordance with GAAP for the most
recently

 

3

--------------------------------------------------------------------------------


 

completed fiscal quarter of the Companies for which results are available.  The
ratio shall be determined from the Current Financials and any related Compliance
Certificate and any change in the Applicable Margin resulting from a change in
such ratio shall be effective as of the date of delivery of such Compliance
Certificate.  However, if Borrower fails to furnish to Administrative Agent the
Current Financials and any related Compliance Certificate when required pursuant
to Section 9.1, then the ratio shall be deemed to be at Level V until Borrower
furnishes the required Current Financials and any related Compliance Certificate
to Administrative Agent.  Furthermore, if the Companies’ audited Financial
Statements delivered to Administrative Agent for any fiscal year pursuant to
Section 9.1(a) result in a different ratio, such revised ratio (whether higher
or lower) shall govern effective as of the date of such delivery.

 

Applicable Percentage means, for any day, the commitment fee percentage
applicable under Section 5.4 when commitment fees are determined under this
Agreement.  The Applicable Percentage is subject to adjustment (upwards or
downwards, as appropriate) based on the ratio of Net Funded Debt to Adjusted
EBITDA, as follows:

 

 

 

Ratio of Net Funded Debt to Adjusted EBITDA

 

Applicable Percentage

 

I

 

Less than 1.50 to 1.00

 

0.200

%

II

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

0.250

%

III

 

Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00

 

0.300

%

IV

 

Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00

 

0.350

%

V

 

Greater than or equal to 4.00 to 1.00

 

0.400

%

 

Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended January 31, 2014, the ratio
of Net Funded Debt to Adjusted EBITDA (which shall be determined as described in
the definition of Applicable Margin) shall be fixed at Level III.

 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit E hereto.

 

Attorney Costs has the meaning set forth in Section 7.1(k).

 

Auto-Extension L/C has the meaning set forth in Section 2.3(b)(iii).

 

Availability means, on any date of determination, (a) the Total Commitment on
such date minus (b) the Commitment Usage on such date.

 

Bank of America means Bank of America, N.A., a national banking association, in
its individual capacity and not as Administrative Agent, and its permitted
successors and assigns.

 

4

--------------------------------------------------------------------------------


 

Base Rate means, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) LIBOR for an interest period of one month plus 1%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

Base Rate Loan means a Loan bearing interest at the sum of the Base Rate plus
the Applicable Margin.

 

Bond Documents means (a) when used in connection with any Bond L/C, those
certain Bonds or other certificates of indebtedness with respect to which such
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchased bond custody agreement, funding agreement,
pledge agreement, and other documents executed pursuant to or in connection with
such bonds or other certificates of indebtedness, and all amendments or
supplements thereto, and (b) in all other cases, collectively, all Bond
Documents as defined in the preceding clause (a) relating to Bond L/Cs then
outstanding.

 

Bond L/Cs means all L/Cs issued by any L/C Issuer at the request of (a) Borrower
and any Housing District in support of Bonds issued by such Housing District, or
(b) Borrower and any Metro District in support of Bonds issued by such Metro
District, which L/Cs satisfy the conditions set forth in
Section 2.3(i)(i) herein, and renewals or extensions thereof.

 

Bond Purchase Drawing has the meaning set forth in Section 2.3(i)(ii).

 

Bond Rights has the meaning set forth in Section 2.3(i)(iv).

 

Bonds means revenue bonds issued by (a) any Housing District or other Person for
the purpose of financing, directly or indirectly, the development of housing
projects designated for employees of the Companies, or (b) any Metro District or
other Person for the purpose of financing, directly or indirectly, the
operation, construction, and maintenance of infrastructure projects, which
projects are related to the Companies’ business activities in the region in
which the projects are being developed, and for which a Restricted Company has
issued credit support in the form of a Bond L/C for such revenue bonds.

 

Borrower is defined in the preamble to this Agreement.

 

Borrower Materials has the meaning specified in Section 9.1.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to be closed under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, or if such day relates to any
LIBOR Loan, means any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

Canyons-Park City Lease means that certain Master Agreement of Lease, dated as
of May 29, 2013, by and between Talisker Canyons LeaseCo LLC, as lessor, and VR
CPC Holdings, Inc., as lessee, as the same may be amended from time to time.

 

5

--------------------------------------------------------------------------------


 

Capital Lease means any capital lease or sublease that has been (or under GAAP
should be) capitalized on a balance sheet.

 

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of Administrative Agent, L/C Issuers or Swing Line
Lenders (as applicable), and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances, or if the applicable L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and such L/C Issuer or Swing Line
Lender (as applicable).  Cash Collateral shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

Change in Law means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation, or
treaty, (b) any change in any Law, rule, regulation, or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline,
or directive (whether or not having the force of Law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted, or
issued.

 

Change of Control Transaction means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 40% or more of the equity securities of VRI entitled to vote for
members of the board of directors or equivalent governing body of VRI on a
fully-diluted basis;

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of VRI cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body, or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or

 

6

--------------------------------------------------------------------------------


 

(c)                                  any Person or two or more Persons acting in
concert shall have acquired, by contract or otherwise, control over the equity
securities of VRI entitled to vote for members of the board of directors or
equivalent governing body of VRI on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 51% or more of the combined voting
power of such securities.

 

Closing Date means the first date that all conditions precedent set forth in
Section 7.1 have been satisfied or waived in accordance with such Section.

 

Code means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations from time to time in effect.

 

Collateral means the property and assets described in Sections 6.2 and 6.3.

 

Commitment means, as to each Lender, its obligation to (a) make Revolver Loans
to Borrower pursuant to Section 2.1, (b) purchase participations in the L/C
Exposure, and (c) purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable (which
amount is subject to increase, reduction, or cancellation in accordance with the
Loan Papers).

 

Commitment Percentage means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitment
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.5 and Section 3.15.  If the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 13.1 or if the Total Commitment has
expired, then the Commitment Percentage of each Lender shall be determined based
on the Commitment Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Commitment Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

Commitment Usage means, at the time of any determination thereof, the sum of
(a) the aggregate Outstanding Amount of all Loans, plus, without duplication,
(b) the L/C Exposure.

 

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.

 

Companies means VRI and each of VRI’s Restricted and Unrestricted Subsidiaries
now or hereafter existing, and Company means any of the Companies.

 

Completion Guaranty means, with respect to any Real Estate Project of an
Unrestricted Subsidiary, a completion guaranty or similar agreement entered into
by a Restricted Company pursuant to which such Restricted Company (a) guarantees
the timely completion of construction of such construction project in accordance
with applicable plans and specifications, the payment of all costs incurred in
connection with the construction of such construction project, the payment of
the premiums of all insurance required to be maintained in connection with the
Real Estate Project, or such other matters customarily included by institutional
lenders in a completion guaranty, or (b) otherwise indemnifies a construction
lender or other party from loss resulting from a failure to timely complete and
pay all costs incurred in connection with construction of any project financed
by such lender or other party in accordance with the applicable plans and
specifications.

 

7

--------------------------------------------------------------------------------


 

Compliance Certificate means a certificate substantially in the form of
Exhibit D and signed by Borrower’s Chief Financial Officer, together with the
calculation worksheet described therein.

 

Concessioner Subsidiaries means, collectively, (a) Grand Teton Lodge Company, a
Wyoming corporation, (b) Flagg Ranch Company, a Colorado corporation, and
(c) each other Restricted Subsidiary (other than Borrower) that is awarded a
concession contract or similar agreement by the National Park Service (each, a
“Concession Contract”) that prohibits the Equity Interests of such Restricted
Subsidiary from being pledged to Administrative Agent under the Loan Papers;
provided, that (i) a true and correct copy of the applicable Concession Contract
has been delivered to Administrative Agent and such Concession Contract has not
expired or been terminated, (ii) the Equity Interests of such Restricted
Subsidiary have not, and will not, be pledged to any other Person, (iii) such
Restricted Subsidiary does not, and will not own, any material assets or
property other than the Concession Contract, the revenues generated by such
Concession Contract, and the improvements, assets, and Rights necessary to
perform its obligations under such Concession Contract, (iv) such Restricted
Subsidiary has executed a Guaranty, and (v) Administrative Agent has agreed to
the designation of such Restricted Subsidiary as a Concessioner Subsidiary in
writing.

 

Confirmation of Guaranty means a Confirmation of Guaranty executed and delivered
by any Guarantor that has executed a Guaranty in favor of Administrative Agent,
for the benefit of Lenders (including, without limitation, a Confirmation of
Guaranty and Amendment, dated of even date herewith and substantially in the
form of Exhibit B-2 hereto).

 

Confirmation of Pledge Agreement means a Confirmation of Pledge Agreement
executed and delivered by any Restricted Company that has executed a Pledge
Agreement in favor of Administrative Agent, for the benefit of Lenders
(including, without limitation, a Confirmation of Pledge Agreement, dated of
even date herewith and substantially in the form of Exhibit F-2 hereto).

 

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated Net Income means “Consolidated Net Income” as defined in the 2019
VRI Senior Subordinated Indenture as in effect on the Closing Date.

 

Critical Assets means all improvements, assets, and Rights essential to ski
resort operations owned or acquired by any Company.

 

Current Financials means, initially, the consolidated Financial Statements of
the Companies for the period ended October 31, 2013, and thereafter, the
consolidated Financial Statements of the Companies most recently delivered to
Administrative Agent under Sections 9.1(a) or 9.1(b), as the case may be.

 

Customary Recourse Exceptions means, with respect to any Non-Recourse Debt of an
Unrestricted Subsidiary, exclusions from the exculpation provisions with respect
to such Non-Recourse Debt for the bankruptcy of such Unrestricted Subsidiary,
fraud, misapplication of cash, environmental claims, waste, willful destruction,
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

 

Daily Floating LIBOR means, for any day, a fluctuating rate per annum equal to
the LIBO Rate or a comparable or successor rate, which rate is approved by
Administrative Agent, as published on the

 

8

--------------------------------------------------------------------------------


 

applicable Bloomberg screen page (or other commercially available source
providing such quotations as designated by Administrative Agent from time to
time) at approximately 11:00 a.m., London time, on such day for Dollar deposits
with a term equivalent to one (1) month; provided, that to the extent a
comparable or successor rate is approved by Administrative Agent in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; and provided, further that to the extent such market practice is not
administratively feasible for Administrative Agent, such approved rate shall be
applied in a manner as otherwise reasonably determined by Administrative Agent
and disclosed to Borrower.

 

Daily Floating LIBOR Loan means a Loan at such time as it is made and/or
maintained at a rate of interest based upon Daily Floating LIBOR.

 

Debt of any Person means at any date, without duplication (and calculated in
accordance with GAAP), (a) all obligations of such Person for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture, or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
including, without duplication, all Capital Lease obligations (other than the
interest component of such obligations) of such Person, (b) all obligations of
such Person to pay the deferred purchase price of property or services, other
than (i) obligations under employment contracts or deferred employee
compensation plans and (ii) trade accounts payable and other expenses or
payables arising in the ordinary course of business, (c) all Debt of others
secured by a Lien on any asset of such Person (or for which the holder of the
Debt has an existing Right, contingent or otherwise, to be so secured), whether
or not such Debt is assumed by such Person, and (d) all guaranties and other
contingent obligations (as a general partner or otherwise) of such Person with
respect to Debt of others; provided, that repayment or reimbursement obligations
of the Restricted Companies with respect to Permitted Recourse Obligations shall
not be considered Debt unless and until an event or circumstance occurs that
triggers such Restricted Company’s direct payment liability or reimbursement
obligation (as opposed to contingent or performance obligations) to the lender
or other party to whom such Permitted Recourse Obligation is actually owed, in
which case the amount of such direct payment liability to such lender or other
party shall constitute Debt; provided, that the satisfaction of performance
obligations by any Restricted Company on behalf of any Unrestricted Subsidiary
under a Completion Guaranty shall not constitute Debt.

 

Debtor Relief Laws means the Bankruptcy Reform Act of 1978, as amended from time
to time, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Laws affecting creditors’ Rights from time to time in
effect.

 

Default is defined in Section 12.

 

Default Rate means (a) when used with respect to Obligations other than L/C
Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided however, that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to L/C Fees calculated based on the Applicable
Margin, a rate equal to the Applicable Margin plus 2% per annum.

 

Defaulting Lender means, subject to Section 3.15(b), any Lender that (a) has
failed to fund any portion of the Revolver Loans, unless such Lender notifies
Administrative Agent in writing that such failure is the result of such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing) has

 

9

--------------------------------------------------------------------------------


 

not been satisfied, participations in L/C Exposure, or participations in Swing
Line Loans required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, unless the
subject of a good faith dispute, (c) has notified Borrower or Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder (unless such writing or public statement relates to such
Lender’s obligation to fund a Revolver Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied) or under other agreements in which it commits to extend
credit, (d) has failed, within three Business Days after request by
Administrative Agent, to confirm in writing to Administrative Agent that it will
comply with its funding obligations (provided, that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (d) upon Administrative Agent’s
receipt of such written confirmation), or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors, or similar Person charged with reorganization or
liquidation of its business, or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from
jurisdiction of courts within the United States from enforcement of judgments or
writs of attachment on assets or permit such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow, or disaffirm any
contract or agreement made with such Lender.  Any determination by
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (e) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.15(b)) as of the date
established therefor by Administrative Agent in a written notice of such
determination, which shall be delivered by Administrative Agent to Borrower, the
L/C Issuers, the Swing Line Lenders and each other Lender promptly following
such determination.

 

Designated Condominium Sale means the sale or other disposition of any
condominium unit owned on the Closing Date, or prior to the Closing Date if the
proceeds from such sale or other disposition have not been distributed as of the
Closing Date, by any Company situated in the Ritz-Carlton Residences, Vail,
Colorado and One Ski Hill Place, Breckenridge, Colorado.

 

Designated Jurisdiction means any country that is the subject of a Sanction.

 

Disqualified Equity Interests means capital stock or other Equity Interests that
by their terms (or by the terms of any debt or security into which they are
convertible or for which they are exchangeable) or upon the happening of any
event, mature or are mandatorily redeemable pursuant to a sinking fund, demand
of the holder, or otherwise, in whole or in part, including, without limitation,
any Equity Interests issued in exchange for or in redemption of any Subordinated
Debt.

 

Distribution means, with respect to any shares of any capital stock or other
Equity Interests issued by VRI or any Subsidiary of VRI, (a) the retirement,
redemption, purchase, or other acquisition for value of such capital stock or
other Equity Interests by such Person (including, without limitation, in
connection with the merger or consolidation of any Company), (b) the payment of
any dividend (whether in cash, securities, or property) on or with respect to
such capital stock or other Equity Interests by such Person (including, without
limitation, in connection with the merger or consolidation of any Company),

 

10

--------------------------------------------------------------------------------


 

(c) any loan or advance by that Person to, or other investment by that Person
in, the holder of any such capital stock or other Equity Interests, and (d) any
other payment by that Person with respect to such capital stock or other Equity
Interests, including any sinking fund or general deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation, or termination of
any such capital stock or other Equity Interests, or on account of any return of
capital to such Person’s stockholders, partners, or members (or the equivalent
Person), if any.

 

Dollars and $ mean lawful money of the United States.

 

EBITDA means, for any period of calculation with respect to any Person (or group
of Persons whose Financial Statements are consolidated in accordance with GAAP),
Net Income before interest expense, Taxes based on or measured by income, and
Non-Cash Operating Charges, in each case to the extent deducted in determining
Net Income.

 

Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, the L/C Issuers, and the Swing Line Lenders, and
(ii) unless a Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, Eligible Assignee shall not include Borrower, any
of Borrower’s Affiliates, or the Companies.

 

Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company or any ERISA Affiliate.

 

Environmental Law means any Law that relates to the pollution or protection of
ambient air, water or land or to Hazardous Substances.

 

Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options, or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights, or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member, or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights, or other interests
are outstanding on any date of determination.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.

 

ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with any Company, is treated as a single employer under section
414(b) or (c) of the Code or, solely for purposes of section 302 of ERISA and
section 412 of the Code, is treated as a single employer under section 414 of
the Code.

 

Excluded Swap Obligation means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity

 

11

--------------------------------------------------------------------------------


 

Exchange Act (determined after giving effect to Section 9.12 and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Restricted
Companies) and the regulations thereunder at the time the Guaranty of such
Guarantor, or the grant by such Guarantor of such security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient: 
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by Borrower under
Section 15.14), or (ii)  pursuant to Section 4.1(a)(ii), or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

Existing Agreement is defined in the Recitals of this Agreement.

 

Existing Critical Assets means each of the Critical Assets owned by the
Companies on the Closing Date.

 

Existing Housing Bonds means the following Bonds issued by Housing Districts
before June 10, 2003 (the date of the Third Amended and Restated Agreement), and
re-issuances of such Housing Bonds in accordance with the related Bond
Documents: (a) $10,600,000 of Eagle County, Colorado, Taxable Housing Facilities
Revenue Bonds (BC Housing, LLC Project) Series 1997A and 1997B, (b) $19,980,000
of Breckenridge Terrace LLC Taxable Housing Facilities Revenue Notes
(Breckenridge Terrace Project), Series 1999A and 1999B, (c) $10,410,000 of Eagle
County, Colorado, Taxable Housing Facilities Revenue Bonds (The Tarnes at BC,
LLC Project), Series 1999A and 1999B, and (d) $11,585,000 of the Tenderfoot
Seasonal Housing, LLC Taxable Housing Facilities Revenue Notes (Tenderfoot
Seasonal Housing, LLC Project), Series 2000A and 2000B, and renewals or
extensions of each of the foregoing (but not increases thereof) on or after
June 10, 2003.

 

Existing Housing Districts means, collectively, Tenderfoot Seasonal Housing LLC,
The Tarnes at BC Housing LLC, BC Housing LLC (Riveredge), and Breckenridge
Terrace LLC, and Existing Housing District means any one of the Existing Housing
Districts.

 

Existing L/C means each Bond L/C and other letter of credit issued by an L/C
Issuer for the account of any of the Companies and described on Part A of
Schedule 2.3.

 

Existing Metro Districts means, collectively, Holland Creek Metropolitan
District and Red Sky Ranch Metropolitan District, and Existing Metro District
means any one of the Existing Metro Districts.

 

12

--------------------------------------------------------------------------------


 

Facility Amount means the Total Commitment (including any increase in the
aggregate Commitments pursuant to Section 2.5) plus the aggregate amount of all
Term Loan Facilities.

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by Administrative Agent.

 

Fee Letters means, collectively, (a) the letter agreement dated January 31,
2014, among VRI, TVC, Borrower, Bank of America, and MLPF&S, as Joint Lead
Arranger, and (b) the letter agreement dated the date hereof, among VRI, TVC,
Borrower, and U.S. Bank National Association, as Joint Lead Arranger; and Fee
Letter means one of the Fee Letters.

 

Financial Hedge means a transaction between Borrower and any Lender or an
Affiliate of any Lender (or another Person reasonably acceptable to
Administrative Agent), which is intended to reduce or eliminate the risk of
fluctuations in one or more interest rates, foreign currencies, commodity
prices, equity prices, or other financial measures, whether or not such
transaction is governed by or subject to any master agreement conforming to ISDA
standards and which is legal and enforceable under applicable Law.

 

Financial Statements of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, and (b) other than as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable.

 

Foreign Lender means a Lender that is not a U.S. Person.  For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

Forest Service Permit Agreements means (a) that certain Second Amended and
Restated Multiparty Agreement Regarding Forest Service Special Use Permit
No. 4056-01; (b) that certain Second Amended and Restated Multiparty Agreement
Regarding Forest Service Special Use Permit No. 4065-03; (c) that certain Second
Amended and Restated Multiparty Agreement Regarding Forest Service Special Use
Permit No. 5289-01; (d) that certain Second Amended and Restated Multiparty
Agreement Regarding Forest Service Special Use Permit No. 5289-04; (e) that
certain Amended and Restated Multiparty Agreement Regarding Forest Service
Special Use Permit No. EDL508901; (f) any similar agreement or instrument
relating to Term Special Use Permit Holder No. AMA282; (g) any similar agreement
or instrument relating to any Forest Service Permit and authorized or
contemplated by the provisions of the documents executed in connection with the
issuance of the Vail Bonds; and (h) all renewals, extensions and restatements
of, and amendments and supplements to, any of the foregoing.

 

13

--------------------------------------------------------------------------------


 

Forest Service Permits means (a) Ski Area Term Special Use Permit Holder
No. 4056-01 issued by the Service to Borrower for the Vail ski area on
November 23, 1993, and expiring on October 31, 2031; (b) Term Special Use Permit
No. Holder 4065-03 issued by the Service to Borrower’s wholly-owned subsidiary,
Beaver Creek Associates, Inc., for the Beaver Creek ski area on November 17,
1999, and expiring on December 31, 2038; (c) Term Special Use Permit Holder
No. 5289-01 for Keystone ski area issued by the Service to Ralston
Resorts, Inc., now known as Vail Summit Resorts, on December 30, 1996, and
expiring on December 30, 2032; (d) Term Special Use Permit Holder No. 5289-04
for Breckenridge ski area issued by the Service to Ralston Resorts, Inc., now
known as Vail Summit Resorts, on December 31, 1996, and expiring on December 31,
2029; (e) Term Special Use Permit Holder No. EDL508901 for Heavenly ski area
issued by the Service to Heavenly Valley, Limited Partnership on May 7, 2002,
and expiring on May 1, 2042; (f) Term Special Use Permit Holder No. AMA282 for
Kirkwood ski area issued by the Service to Heavenly Valley, Limited Partnership,
d/b/a Kirkwood Mountain Resort on April 11, 2012, and expiring on March 19,
2052; and (g) any replacements of any of the foregoing.

 

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender’s Commitment
Percentage of the outstanding L/C Exposure other than L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

Funded Debt means, without duplication, on any date of determination, the sum of
the following, calculated on a consolidated basis for the Restricted Companies
in accordance with GAAP: (a) all obligations for borrowed money (whether as a
direct obligation on a promissory note, bond, zero coupon bond, debenture, or
other similar instrument, as a direct (as opposed to contingent) payment
obligation arising under a guaranty, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
plus (b) all Capital Lease obligations (other than (x) the interest component of
such obligations and (y) obligations under the Northstar Leases (to the extent
such leases constitute Capital Leases)) of any Restricted Company, plus
(c) reimbursement obligations and undrawn amounts under Bond L/Cs supporting
Bonds (other than Existing Housing Bonds) issued by Unrestricted Subsidiaries,
plus (d) payment obligations with respect to Permitted Recourse Obligations
which constitutes Debt hereunder, provided, that Funded Debt shall expressly
exclude Debt under Existing Housing Bonds.

 

Funding Loss means any loss or expense that any Lender reasonably incurs because
(a) Borrower fails or refuses (for any reason whatsoever, other than a default
by Administrative Agent or Lender claiming such loss or expense) to take any
Loan that it has requested under this Agreement, or (b) Borrower pays any
Revolver Loan that is a LIBOR Loan or converts any Revolver Loan that is a LIBOR
Loan to a Base Rate Loan, in each case, before the last day of the applicable
Interest Period.

 

GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the United States accounting profession)
that are applicable from time to time.

 

14

--------------------------------------------------------------------------------


 

Gillett means Gillett Broadcasting, Inc., a Delaware corporation, a direct
Subsidiary of VRI.

 

Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Guarantor means each Person executing a Guaranty.

 

Guaranty means, collectively, a guaranty substantially in the form of
Exhibit B-1, executed and delivered by any Person pursuant to the requirements
of the Loan Papers, each Confirmation of Guaranty executed in connection
therewith, and any other amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Guaranty made in accordance with the Loan
Papers.

 

Hazardous Substance means any substance that is defined or classified as a
hazardous waste, hazardous material, pollutant, contaminant, or toxic or
hazardous substance under any Environmental Law.

 

High-Yield Debt means any senior unsecured indebtedness for borrowed money in
the form of high-yield debt securities for which a Company is directly and
primarily obligated and that is issued pursuant to documentation with terms that
are no more restrictive upon such Company than the terms of the 2019 VRI Senior
Subordinated Indenture as in effect on the Closing Date (except as otherwise
reasonably satisfactory to Administrative Agent).

 

Honor Date has the meaning set forth in Section 2.3(c)(i).

 

Housing Districts means, collectively, (a) the Existing Housing Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
development of housing projects for employees of the Companies; and Housing
District means one of the Housing Districts.

 

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Restricted
Company under any Loan Papers and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

Intellectual Property means (a) common law, federal statutory, state statutory,
and foreign trademarks or service marks (including, without limitation, all
registrations and pending applications and the goodwill of the business
symbolized by or conducted in connection with any such trademark or service
mark), trademark or service mark licenses and all proceeds of trademarks or
service marks (including, without limitation, license royalties and proceeds
from infringement suits), (b) U.S. and foreign patents (including, without
limitation, all pending applications, continuations, continuations-in-part,
divisions, reissues, substitutions, and extensions of existing patents or
applications), patent licenses, and all proceeds of patents (including, without
limitation, license royalties and proceeds from infringement suits),
(c) copyrights (including, without limitation, all registrations and pending
applications), copyright licenses, and all proceeds of copyrights (including,
without limitation, license royalties and proceeds from infringement suits), and
(d) trade secrets, but does not include (i) any licenses (including, without
limitation, liquor licenses) or any permits (including, without limitation,
sales Tax permits) issued by a Governmental Authority and in which (y) the
licensee’s or permittee’s interest is defeasible by such Governmental Authority
and (z) the licensee or permittee has no right beyond the

 

15

--------------------------------------------------------------------------------


 

terms, conditions, and periods of the license or permit, or (ii) trade names or
“dba”s to the extent they do not constitute trademarks or service marks.

 

Interest Period means, as to each Revolver Loan that is a LIBOR Loan, the period
commencing on the date such Revolver Loan is disbursed or converted to or
continued as a Revolver Loan that is a LIBOR Loan and ending on the date one,
two, three, or six months thereafter, as selected by Borrower in its Loan
Notice; provided, that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Termination Date.

 

Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

Investment Limit (Joint Ventures) means, on any date of determination, the sum
of (a) $75,000,000, plus (b) 10% of Total Assets, plus (c) net reductions in
investments permitted by Section 10.8(m) as a result of (i) dispositions of any
such investments sold or otherwise liquidated or repaid to the extent of the net
cash proceeds and the fair market value of any assets or property (as determined
in good faith by the Board of Directors of VRI) received by a Restricted
Company, or (ii) dividends reducing any such investment, repayment of the
outstanding principal amount of loans or advances, or other transfers of assets
to VRI or any Restricted Subsidiary of VRI, or (iii) the portion (proportionate
to VRI’s direct or indirect interest in the equity therein) of the fair market
value of the net assets of a joint venture in which a Restricted Company has
made an investment permitted by Section 10.8(m) immediately prior to the time
such Person is designated or becomes a Restricted Subsidiary of VRI in
accordance with Sections 9.10 or 9.11(b), minus (d) loans made in accordance
with Section 10.8(r).

 

Investment Limit (Similar Businesses) means, on any date of determination, the
sum of (a) $100,000,000, plus (b) 15% of Total Assets, plus (c) net reductions
in investments permitted by Section 10.8(l) as a result of (i) dispositions of
any such investments sold or otherwise liquidated or repaid to the extent of the
net cash proceeds and the fair market value of any assets or property (as
determined in good faith by the Board of Directors of VRI) received by a
Restricted Company, (ii) dividends reducing any such investment, repayment of
the outstanding principal amount of loans or advances, or other transfers of
assets to VRI or any Restricted Subsidiary of VRI, or (iii) the portion
(proportionate to VRI’s direct or indirect interest in the equity of a Person)
of the fair market value of the net assets of an Unrestricted Subsidiary
immediately prior to the time such Unrestricted Subsidiary is designated or
becomes a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b).

 

ISP means, with respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).

 

16

--------------------------------------------------------------------------------


 

Issuer Documents means with respect to any L/C, the L/C Agreement and any other
document, agreement, and instrument entered into by the applicable L/C Issuer
and Borrower (or any other Company) or in favor of such L/C Issuer and relating
to such L/C.

 

Joint Lead Arrangers means MLPF&S and U.S. Bank National Association, in their
respective capacities as joint lead arrangers and joint bookrunners, and Wells
Fargo Securities, LLC, it its capacity as joint lead arranger.

 

Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, and judgments.

 

L/C means each Existing L/C and other letter of credit issued by an L/C Issuer
under this Agreement providing for the payment of cash upon the honoring of a
presentation thereunder.  An L/C may be a standby or commercial letter of
credit.

 

L/C Agreement means an application and agreement for the issuance or amendment
of an L/C in the form from time to time in use by the applicable L/C Issuer.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
L/C that has not been reimbursed on the date when made or refinanced as a
Revolver Loan.

 

L/C Credit Extension means, with respect to any L/C, the issuance thereof, the
extension of the expiry date thereof, or the increase of the amount thereof.

 

L/C Expiration Date means the day that is seven (7) days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

L/C Exposure means, on any date of determination, without duplication, the sum
of (a) the aggregate amount available to be drawn under all outstanding L/Cs
(including, without limitation, any reinstatement of or increase in the face
amount thereof effected pursuant to the terms of any Bond L/C), plus (b) the
aggregate unpaid reimbursement obligations of Borrower with respect to drawings,
drafts, or other forms of demand honored under any L/C (including, without
limitation, all L/C Borrowings and unpaid reimbursement obligations under any
Bond L/C).  For purposes of computing the amount available to be drawn under any
L/C, the amount of such L/C shall be determined in accordance with Section 1.7. 
For all purposes of this Agreement, if on any date of determination an L/C has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such L/C shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

L/C Fees has the meaning set forth in Section 3.10(b).

 

L/C Issuers means Bank of America and Wells Fargo Bank, National Association, in
their respective capacities as issuers of L/Cs hereunder, and any additional
Lender approved by Administrative Agent and Borrower that has agreed to act as
an “L/C Issuer”, or any successor issuer of L/Cs hereunder; and L/C Issuer means
one of the L/C Issuers.

 

L/C Subfacility means a subfacility under the Agreement for the issuance of
L/Cs, as described in Section 2.3, under which the L/C Exposure may never exceed
the L/C Sublimit.

 

17

--------------------------------------------------------------------------------


 

L/C Sublimit means the lesser of (a) $200,000,000 and (b) the Total Commitment
(as the same may be increased or reduced in accordance with the Loan Papers). 
The L/C Sublimit is part of, and not in addition to, the Total Commitment.

 

Lenders means (a) each of the lenders named on the attached Schedule 1 (and as
the context so requires, the Swing Line Lenders) and, subject to this Agreement,
their respective successors and assigns (but not any Participant who is not
otherwise a party to this Agreement), and (b) additional lenders who become
party to this Agreement in accordance with Section 2.5 hereof.

 

Lending Office means as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

LIBO Rate has the meaning set forth in the definition of “LIBOR”.

 

LIBOR means:

 

(a)                                 for any Interest Period with respect to a
LIBOR Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBO
Rate”) or a comparable or successor rate, which rate is approved by
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first (1st) day of
such Interest Period) with a term equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) the LIBO Rate, at
approximately 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent and disclosed to Borrower.

 

LIBOR Loan means (a) with respect to Revolver Loans, a Loan bearing interest at
the sum of LIBOR plus the Applicable Margin, and (b) with respect to Swing Line
Loans (or participations therein), a Loan bearing interest at Daily Floating
LIBOR plus the Applicable Margin.

 

Lien means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease, or other title
retention agreement relating to such asset.

 

Litigation means any action, suit, proceeding, claim, or dispute by or before
any Governmental Authority.

 

18

--------------------------------------------------------------------------------


 

Loan means any amount disbursed by any Lender to Borrower or on behalf of any
Company under the Loan Papers, either as an original disbursement of funds, the
continuation of an amount outstanding, or payment under an L/C.

 

Loan Date is defined in Section 2.2(a).

 

Loan Notice means a request substantially in the form of Exhibit C-1.

 

Loan Papers means (a) this Agreement, (b) the Notes, (c) each Guaranty, (d) all
L/Cs and L/C Agreements, (e) the Security Documents, and (f) all renewals,
extensions, restatements of, amendments and supplements to, and confirmations or
ratifications of, any of the foregoing.

 

Material Adverse Event means any (a) material impairment of the ability of the
Restricted Companies as a whole to perform their payment or other material
obligations under the Loan Papers or material impairment of the ability of
Administrative Agent or any Lender to enforce any of the material obligations of
the Restricted Companies as a whole under the Loan Papers; (b) material and
adverse effect on the operations, business, properties, liabilities (actual or
contingent), or condition (financial or otherwise) of the Restricted Companies
as a whole; or (c) a material adverse effect upon the legality, validity, or
binding effect against the Restricted Companies of any Loan Paper to which such
Restricted Companies are parties (determined with respect to the Loan Papers of
the Restricted Companies taken as a whole).

 

Material Agreement means, for any Person, any agreement (excluding purchase
orders for material, services, or inventory in the ordinary course of business)
to which that Person is a party, by which that Person is bound, or to which any
assets of that Person may be subject, that is not cancelable by that Person upon
30 or fewer days’ notice without liability for further payment, other than
nominal penalty, and that requires that Person to pay more than $2,000,000
during any 12-month period.

 

Maximum Amount and Maximum Rate respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligation held by such Lender.

 

Maximum Facility Amount means, on any date of determination, the greater of
(a) $700,000,000, and (b) the product of (i) 2.75 and (ii) Adjusted EBITDA for
the four fiscal quarters ending on the last day of the immediately preceding
fiscal quarter.

 

Metro Districts means, collectively, (a) the Existing Metro Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
operation, construction, and maintenance of infrastructure projects in
municipalities, which projects are related to the Companies’ business activities
in the region in which the projects are being developed; and Metro District
means one of the Metro Districts.

 

MLPF&S means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

Moody’s means Moody’s Investor’s Service, Inc.

 

Multiemployer Plan means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company or any
ERISA Affiliate is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.

 

19

--------------------------------------------------------------------------------


 

Net Funded Debt means, on any date of determination, an amount equal to
(a) Funded Debt minus (b) the amount of Unrestricted Cash in excess of
$10,000,000.

 

Net Income means, for any period with respect to any Person (or group of Persons
whose Financial Statements are consolidated in accordance with GAAP), the net
income of such Person or Persons from continuing operations after extraordinary
items (excluding gains or losses from the disposition of assets) for that period
determined in accordance with GAAP; provided however, that for purposes of
calculating Net Income of the Restricted Companies under this Agreement:

 

(a)                                 if any Restricted Company owns an interest
in a Person that is not consolidated in the consolidated financial statements of
VRI and its Restricted Subsidiaries in accordance with GAAP (a “Non-Consolidated
Entity”), then such equity interest shall not be accounted for under the equity
method of accounting, but the “Net Income” of such Restricted Company shall be
increased to the extent cash is distributed to such Restricted Company by any
such Non-Consolidated Entity during such period and shall be decreased to the
extent cash is contributed in the form of equity to such Non-Consolidated Entity
in order to fund losses of such Non-Consolidated Entity during such period;

 

(b)                                 premiums paid and the write-off of any
unamortized balance of original issue discount in connection with a redemption
of, or tender offer for, debt that is consummated in accordance with the Loan
Papers, and the amortization and write-off of any unamortized balance of debt
issuance costs, shall be excluded; and

 

(c)                                  any income or expense that increases or
decreases Net Income and occurs as a result of any change in the amount of
contingent consideration reflected on the balance sheet of VRI shall be
excluded.

 

Non-Cash Operating Charges means depreciation expense, amortization expense, and
any other non-cash charges determined in accordance with GAAP (including,
without limitation, non-cash compensation expenses incurred in respect of stock
option plans, including, without limitation, pursuant to FAS 123R).

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Lenders or all affected
Lenders, in accordance with the terms of Section 15.9 and (b) has been approved
by the Required Lenders.

 

Non-Recourse Debt means, for any Unrestricted Subsidiary, any Debt of such
Unrestricted Subsidiary with respect to which the holder of such Debt (a) may
not look to such Unrestricted Subsidiary directly for repayment, other than to
the extent of any security therefor, or (b) may look to such Unrestricted
Subsidiary directly for repayment (but not to any direct or indirect constituent
equity holder of such Unrestricted Subsidiary, other than with respect to
Permitted Recourse Obligations entered into by such direct or indirect
constituent equity holder).

 

Nonextension Notice Date has the meaning set forth in Section 2.3(b)(iii).

 

Northstar Leases means, collectively, (a) that certain Amended and Restated
Lease Agreement, dated as of October 25, 2010, by and between CNL Income
Northstar, LLC, as lessor, and Trimont Land Company, a California corporation,
as lessee, (b) that certain Amended and Restated Personal Property Lease
Agreement by and between CNL Income Northstar TRS Corp., a Delaware corporation,
as lessor, and Trimont Land Company, a California corporation, as lessee, dated
as of October 25, 2010, and (c)

 

20

--------------------------------------------------------------------------------


 

that certain Amended and Restated Lease Agreement, dated as of October 25, 2010,
by and between CNL Income Northstar Commercial, LLC, a Delaware limited
liability company, as lessor, and Northstar Group Commercial Properties, LLC, a
Delaware limited liability company, as lessee, each as amended from time to
time.

 

Northstar Subsidiaries means, collectively, VR Acquisition, Inc., a California
corporation, BCRP, Inc., a Delaware corporation, Booth Creek Ski Holdings, Inc.,
a Delaware corporation, Trimont Land Company, a California corporation,
Northstar Group Commercial Properties, LLC, a Delaware limited liability
company, and Northstar Group Restaurant Properties, LLC, a Delaware limited
liability company.

 

Notes means, collectively, the Revolver Notes and Swing Line Notes, and Note
means any of the Notes.

 

Obligation means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to Administrative Agent, the L/C Issuers, and any Lender
(including, without limitation, the Swing Line Lenders) by the Companies under
the Loan Papers, together with all interest accruing thereon, fees, costs, and
expenses (including, without limitation, all attorneys’ fees and expenses
incurred in the enforcement or collection thereof) payable under the Loan Papers
or in connection with the protection of Rights under the Loan Papers; provided,
that, all references to the Obligation in the Security Documents, the Guaranty,
and Section 3.10 herein shall, in addition to the foregoing, also include all
present and future indebtedness, liabilities, and obligations (and all renewals
and extensions thereof or any part thereof) now or hereafter owed to any Lender
or any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any Restricted Company; provided, that
Obligation shall exclude any Excluded Swap Obligations.

 

OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Paper, or sold or assigned an interest in any Loan or Loan Papers).

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Papers, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.6).

 

Outstanding Amount means (a) with respect to Revolver Loans and Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolver Loans and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Exposure on any date, the amount of such L/C Exposure on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Exposure as of such date,
including as a result of any reimbursements by Borrower of Unreimbursed Amounts.

 

21

--------------------------------------------------------------------------------


 

Participant has the meaning specified in Section 15.11(d).

 

Participant Register has the meaning specified in Section 15.11(d).

 

PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

 

PCMR Litigation means Case No. 120500157, 3rd District Court, Summit County,
Utah and all related proceedings involving Talisker Land Holdings, LLC, Talisker
Land Resolution LLC, VR CPC Holdings, Inc., Flera, LLC, Talisker Canyons LeaseCo
LLC, TCFC Finance Co. LLC (formerly Talisker Canyons Finance Co. LLC), United
Park City Mines Company, Greater Properties, Inc. or Greater Park City Company
(formerly Treasure Mountain Resort Company).

 

Permitted Debt means:

 

(a)                                 the Obligation;

 

(b)                                 Debt of any Company which is listed on
Part B of Schedule 2.3;

 

(c)                                  Debt of any Company arising from endorsing
negotiable instruments for collection in the ordinary course of business;

 

(d)                                 Subordinated Debt (and guaranties by
Restricted Companies of Subordinated Debt of other Restricted Companies, if such
guaranties are subordinated to the payment and collection of the Obligation on
the same terms as such Subordinated Debt or otherwise upon terms satisfactory to
Administrative Agent), so long as after giving effect to the incurrence of such
Debt, the Companies are in pro forma compliance with the financial covenants set
forth in Section 11 herein and no Default or Potential Default exists or would
result after giving effect thereto;

 

(e)                                  Debt of VRI in connection with the VRI
Subordinated Notes Refinancing;

 

(f)                                   Debt of any Company arising under or
pursuant to the Existing Housing Bonds to which any such Company is a party;

 

(g)                                  Debt of any Company arising under or
pursuant to Bonds (other than Existing Housing Bonds) to which any such Company
is a party, so long as after giving effect to the incurrence of such Debt and,
without duplication, Debt incurred by Borrower or any other Company in support
thereof, (i) the Companies are in pro forma compliance with the financial
covenants set forth in Section 11 herein, and (ii) no Default or Potential
Default exists or would result after giving effect thereto;

 

(h)                                 (i) Non-Recourse Debt of Unrestricted
Subsidiaries, and (ii) other Debt of Unrestricted Subsidiaries that is recourse
to the Restricted Companies, so long as the guaranties or other contingent
obligations of the Restricted Companies in respect of such Debt is permitted
pursuant to clause (i)(ii) below;

 

(i)                                     guaranties and other contingent
obligations of Restricted Companies with respect to (i) Debt of Restricted
Companies, (ii) Debt of Unrestricted Subsidiaries permitted hereunder in an
amount not to exceed the Investment Limit (Similar Businesses), and (iii) Debt
of joint

 

22

--------------------------------------------------------------------------------


 

ventures in which a Restricted Company has made an investment permitted under
Section 10.8(m) in an amount not to exceed the Investment Limit (Joint
Ventures);

 

(j)                                    fees and other amounts payable under the
Forest Service Permits in the ordinary course of business;

 

(k)                                 inter-company Debt between Restricted
Companies;

 

(l)                                     Debt of the Restricted Companies in a
maximum aggregate amount not to exceed $75,000,000 at any time for (i) Capital
Lease obligations (excluding, for the avoidance of doubt, Capital Lease
obligations permitted under clause (n) below), (ii) obligations to pay the
deferred purchase price of property or services, and (iii) obligations under
surety bonds or similar instruments;

 

(m)                             Debt of Borrower that is secured by the
Collateral on a pari passu basis in a maximum aggregate amount (after giving
effect to any such Debt previously incurred and then outstanding) not to exceed
the difference between the Maximum Facility Amount and the Facility Amount when
incurred, so long as Borrower, Administrative Agent, and the lender thereof (or
applicable agent or trustee therefor) have entered into intercreditor
arrangements in form and substance reasonably satisfactory to Administrative
Agent;

 

(n)                                 (i) if the Northstar Leases and Canyons-Park
City Lease are Capital Leases, the obligations of the Northstar Subsidiaries and
VR CPC Holdings, Inc., respectively, thereunder, and (ii) obligations of
Restricted Subsidiaries under other Capital Leases of assets or properties owned
by any Restricted Subsidiary, provided, that (A) such Restricted Subsidiary has
complied with the terms of Section 9.10, (B) no Default or Potential Default
exists or would result after giving effect thereto, (C) the Companies are in pro
forma compliance with the financial covenants set forth in Section 11, and
(D) such Restricted Subsidiary did not own such assets or property or Critical
Assets on the Closing Date;

 

(o)                                 Debt of the Restricted Companies in
connection with the acquisition of assets or a new Restricted Subsidiary
(including Debt that was incurred by the prior owner of such assets or by such
Restricted Subsidiary prior to such acquisition by the Restricted Companies);
provided, that the aggregate principal amount of Debt pursuant to this clause
(o) does not exceed $100,000,000 at any time outstanding;

 

(p)                                 Debt of any Restricted Company organized
outside the United States in an aggregate principal amount which does not exceed
$10,000,000 at any time outstanding; and

 

(q)                                 in addition to Debt permitted under clauses
(a) through (p) above, senior unsecured Debt (including High-Yield Debt) of the
Restricted Companies; provided, that (x) the maximum aggregate amount of such
Debt that has a stated maturity prior to the Termination Date shall not exceed
$250,000,000 at any time; and (y) the maximum aggregate amount of such Debt
incurred by Restricted Subsidiaries other than Borrower shall not exceed
$50,000,000 at any time.

 

Permitted Liens means:

 

(a)                                 Liens created by the Security Documents or
other Liens securing the Obligation, and so long as the Obligation is ratably
secured therewith, Liens securing Debt incurred by any

 

23

--------------------------------------------------------------------------------


 

Company under any Financial Hedge with any Lender or an Affiliate of any Lender
to the extent permitted under Section 10.8(i);

 

(b)                                 Liens created by, or pursuant to, the Forest
Service Permit Agreements for the benefit of the holders of the Vail Bonds and
Liens on the amounts in the “Bond Fund” established and maintained in accordance
with the provisions of the documents executed in connection with the issuance of
the Vail Bonds (and Liens created on all or any portion of the same assets in
connection with any refinancing of such bonds in accordance with the terms of
this Agreement);

 

(c)                                  Liens on assets of Unrestricted
Subsidiaries securing Debt of Unrestricted Subsidiaries permitted by clause
(h) of the definition of “Permitted Debt”;

 

(d)                                 Liens on the Collateral securing Debt of
Borrower permitted by clause (m) of the definition of “Permitted Debt”;

 

(e)                                  Liens on assets of any Company securing
Permitted Debt arising under or pursuant to any Bond Documents to which any such
Company is a party, but only to the extent such Liens secure the assets financed
by such Permitted Debt (and proceeds thereof);

 

(f)                                   purchase money liens which encumber only
the assets acquired;

 

(g)                                  pledges or deposits made to secure payment
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits (other than ERISA) or to participate in any fund in
connection with workers’ compensation, unemployment insurance, pensions (other
than ERISA) or other social security programs;

 

(h)                                 good-faith pledges or deposits made to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money), or leases, or to secure statutory obligations, surety or appeal
bonds, or indemnity, performance, or other similar bonds in the ordinary course
of business;

 

(i)                                     encumbrances and restrictions on the use
of real property which do not materially impair the use thereof;

 

(j)                                    the following, if either (1) no amounts
are due and payable and no Lien has been filed or agreed to, or (2) the validity
or amount thereof is being contested in good faith by lawful proceedings
diligently conducted, reserve or other provision required by GAAP has been made,
levy and execution thereon have been (and continue to be) stayed or payment
thereof is covered in full (subject to the customary deductible) by insurance: 
(i) Liens for Taxes; (ii) Liens upon, and defects of title to, property,
including any attachment of property or other legal process prior to
adjudication of a dispute on the merits; (iii) Liens imposed by operation of Law
(including, without limitation, Liens of mechanics, materialmen, warehousemen,
carriers, and landlords, and similar Liens); and (iv) adverse judgments on
appeal;

 

(k)                                 any interest or title of a lessor or
licensor in assets being leased or licensed to a Company;

 

(l)                                     licenses, leases, or subleases granted
to third Persons which do not interfere in any material respect with the
business conducted by the Companies;

 

24

--------------------------------------------------------------------------------


 

(m)                             any Lien on any asset of any entity that becomes
a Subsidiary of VRI, which Lien exists at the time such entity becomes a
Subsidiary of VRI, so long as (i) any such Lien was not created in contemplation
of such acquisition, merger, or consolidation, and (ii) any such Lien does not
and shall not extend to any asset other than the assets secured immediately
prior to the acquisition in formation of such Subsidiary;

 

(n)                                 in respect of Water Rights, the provisions
of the instruments evidencing such Water Rights and any matter affecting such
Water Rights which does not affect the Companies’ rights to sufficient quantity
and quality of water to conduct business as in effect on the date hereof or any
expansion planned as of the date hereof (including, without limitation, any Lien
of the Colorado Water Conservation Board, or its successors and assigns, on
stock owned by any Company in a Colorado ditch and reservoir company formed in
accordance with the Colorado Corporation Code, as amended);

 

(o)                                 in respect of the Forest Service Permits,
the provisions of the instruments evidencing such permits and all rights of the
U.S. and its agencies with respect thereto or with respect to the land affected
thereby;

 

(p)                                 Liens on cash accounts not to exceed
$250,000 in the aggregate at the FirstBank of Vail established in connection
with collateralizing a portion, if any, of certain second mortgage loans made by
such bank, and guaranteed by Borrower, as part of the Vail Associates Home
Mortgage Program for Borrower’s employees; and

 

(q)                                 Liens on assets of any Restricted Company
organized outside the United States securing Debt permitted under clause (p) of
the definition of “Permitted Debt”.

 

Permitted Recourse Obligations means, collectively, for any Restricted Company,
obligations or liabilities arising with respect to Customary Recourse
Exceptions, Completion Guaranties, and letters of credit or similar arrangements
entered into in support of obligations of an Unrestricted Subsidiary with
respect to its Real Estate Project.

 

Person means any individual, partnership, joint venture, other entity, or
Governmental Authority.

 

Platform has the meaning specified in Section 9.1

 

Pledge Agreement means, collectively, (a) a pledge agreement substantially in
the form of Exhibit F-1, executed and delivered by any Person pursuant to the
requirements of the Loan Papers, together with (b) any related Confirmation of
Pledge Agreement and any other amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Pledge Agreement made in accordance with
the Loan Papers.

 

Potential Default means the occurrence of any event or existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.

 

Principal Debt means, at any time, the aggregate unpaid principal balance of all
Loans, together with the aggregate unpaid reimbursement obligations of Borrower
in respect of drawings under any L/C (including, without limitation, any L/C
Borrowing).

 

Public Lender has the meaning specified in Section 9.1.

 

25

--------------------------------------------------------------------------------


 

Purchase Price means, with respect to any acquisition or merger consummated in
accordance with the provisions of Section 10.11 herein, all (a) direct and
indirect cash payments, and (b) deferred cash payments determined by Borrower to
be reasonably likely to be payable following the closing date of such
acquisition or merger, which payments pursuant to clauses (a) and (b) herein are
made to or for the benefit of the Person being acquired (or whose assets are
being acquired), its shareholders, or its Affiliates in connection with such
acquisition or merger, including, without limitation, the amount of any Debt
being assumed in connection with such acquisition or merger (and subject to the
limitations on Permitted Debt hereunder) or seller financing, and excluding,
without limitation, payments to Affiliates of the Person being acquired (or
whose assets are being acquired) for usual and customary transitional services
or other operating services provided by such Affiliates of the Person being
acquired (or whose assets are being acquired) pursuant to agreements that have
been entered into in good faith by the parties thereto.

 

Qualified ECP Guarantor means, in respect of any Swap Obligation, Borrower and
each Guarantor with total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest became effective with
respect to such Swap Obligation or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act or any regulation
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Quarterly Date means each January 31, April 30, July 31, and October 31;
provided, that if any such Quarterly Date is not a Business Day, the provisions
of Section 15.2 shall apply to payments required on such day.

 

Real Estate Project means the acquisition, development, and operation or resale
of any real estate asset or group of related real estate assets (and directly
related activities) by any Unrestricted Subsidiary.

 

Recipient means Administrative Agent, any Lender, any L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Restricted Company hereunder.

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, and advisors of
such Person and of such Person’s Affiliates.

 

Representatives means representatives, officers, directors, employees,
attorneys, and agents.

 

Required Lenders means Lenders holding more than (a) 50% of the Total
Commitment, prior to the termination of the Total Commitment, or (b) 50% of the
Commitment Usage, after the termination of the Total Commitment (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/Cs and Swing Line Loans being deemed “held” by such Lender for purposes of
this definition); provided, that the Commitment of, and the portion of the
Commitment Usage held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

 

Responsible Officer means (a) the Chairman, President, Chief Executive Officer,
Chief Financial Officer or Executive Vice President and Chief Financial Officer,
Executive Vice President, General Counsel and Secretary, or Senior Vice
President, Controller and Chief Accounting Officer of Borrower (including any
person holding any such position on an interim basis), (b) solely for purposes
of the delivery of Loan Notices, L/C Agreements or Swing Line Loan Notices
pursuant to Section 2, any officer of Borrower so designated by any officer
referenced in clause (a) above in a notice to Administrative

 

26

--------------------------------------------------------------------------------


 

Agent, and (c) solely for purposes of the delivery of any incumbency
certificates, any Secretary or Assistant Secretary of the applicable Restricted
Company.

 

Restricted Companies means VRI and all of VRI’s Restricted Subsidiaries; and
Restricted Company means any of the Restricted Companies.

 

Restricted Subsidiaries means (a) Gillett, (b) Borrower and (c) all of
Borrower’s Subsidiaries (other than Unrestricted Subsidiaries); and Restricted
Subsidiary means any of the Restricted Subsidiaries.

 

Revolver Loan means any Loan made under this Agreement, other than a Swing Line
Loan or an L/C Borrowing.

 

Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.

 

Rights means rights, remedies, powers, privileges, and benefits.

 

S&P means Standard & Poor’s Ratings Group (a division of The McGraw Hill
Companies, Inc.).

 

Sanction means a sanctions program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

Sanctioned Person means a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time.

 

Securities Laws means the Securities Act of 1933, the Securities Exchange Act of
1934, and the applicable accounting and auditing principles, rules, standards,
and practices promulgated, approved, or incorporated by the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions, or the Public Company Accounting Oversight Board, as each
of the foregoing may be amended and in effect on any applicable date hereunder.

 

Security Documents means, collectively, (a) each Pledge Agreement, each
Confirmation of Pledge Agreement, any security agreement, mortgage, deed of
trust, control agreement, or other agreement or document, together with all
related financing statements and stock powers, in form and substance reasonably
satisfactory to Administrative Agent and its legal counsel, executed and
delivered by any Person in connection with this Agreement to create a Lien in
favor of Lenders on any of its real or personal property, as amended, modified,
supplemented, restated, ratified, or reaffirmed; and (b) with respect to each
Bond L/C, the trust indenture entered into in connection with such Bond L/C, and
such other agreements and documents delivered by the Issuer (as defined in the
applicable Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate (as defined in the applicable trust indenture) and,
upon payment in full of the applicable Bonds, such Trustee’s interest in the
applicable Bond Documents, are assigned to the applicable L/C Issuer as security
for payment of such Bonds.

 

Service means the U.S. Department of Agriculture Forest Service or any successor
agency.

 

27

--------------------------------------------------------------------------------


 

Similar Business means any business conducted by VRI or any of its Subsidiaries
on the Closing Date or any other recreation, leisure, and/or hospitality
business, including, without limitation, ski mountain resort operations or any
business or activity that is reasonably similar thereto, a reasonable extension,
development, or expansion thereof, or reasonably ancillary thereto.

 

Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Debts as they mature, and (c) it does not have unreasonably small capital to
conduct its businesses.

 

Subordinated Debt means any unsecured indebtedness for borrowed money for which
a Company is directly and primarily obligated, so long as such Debt (a) does not
have any stated maturity before the latest maturity of any part of the
Obligation, (b) has terms that are no more restrictive upon the Company than the
terms of the 2019 VRI Senior Subordinated Indenture as in effect on the Closing
Date, and (c) is subordinated, upon terms satisfactory to Administrative Agent,
to the payment and collection of the Obligation; and, in any event, Subordinated
Debt includes notes, guaranties and all other obligations now or hereafter
arising under or pursuant to the 2019 VRI Senior Subordinated Indenture (or any
other indenture that contains substantially the same material terms as the 2019
VRI Senior Subordinated Indenture).

 

Subsidiary means, with respect to any Person, any corporation, or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

Swap Obligations means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

Swing Line Lenders means, collectively, Bank of America and U.S. Bank National
Association, in their respective capacities as providers of Swing Line Loans,
and any additional Lender approved by Administrative Agent and Borrower that has
agreed to act as a “Swing Line Lender”, and any successor swing line lender
hereunder; and Swing Line Lender means any one of the Swing Line Lenders.

 

Swing Line Loan has the meaning set forth in Section 2.4(a).

 

Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, is substantially in the form of
Exhibit C-2.

 

Swing Line Note means a promissory note in substantially the form of
Exhibit A-2, and all renewals and extensions of all or any part thereof.

 

Swing Line Subfacility means a subfacility under the Agreement (the portion of
the Loans attributable to which may never exceed in the aggregate the Swing Line
Sublimit) as described in, and subject to the limitations of, Section 2.4
hereof.

 

Swing Line Sublimit means, on any date, an amount equal to the lesser of
(a) $75,000,000 and (b) the Total Commitment (as the same may be increased or
reduced in accordance with the Loan Papers).  The Swing Line Sublimit is part
of, and not in addition to, the Total Commitment.

 

28

--------------------------------------------------------------------------------


 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.

 

Temporary Cash Investments means investments of the Restricted Companies
permitted under clauses (b) through (g), (p), and (q) of Section 10.8 hereof.

 

Term Loan means any amount disbursed by any Lender to Borrower pursuant to the
Term Loan Facility.

 

Term Loan Facility has the meaning set forth in Section 2.5.

 

Termination Date means the earlier of (a) March 13, 2019; and (b) the effective
date upon which Lenders’ Commitments are otherwise canceled or terminated.

 

Threshold Amount means $25,000,000.

 

Total Assets means, as of any date of determination for the Restricted Companies
on a consolidated basis, the book value of all assets of the Restricted
Companies (as determined in accordance with GAAP).

 

Total Commitment means, on any date of determination, the aggregate Commitments
of all Lenders then in effect.

 

Total Leverage Ratio means, as of any date of determination, the ratio of
(a) Funded Debt on the last day of the fiscal quarter immediately preceding such
date, to (b) Adjusted EBITDA for the four fiscal quarters ending on such last
day.

 

Trustee means any Trustee designated as the beneficiary of a Bond L/C.

 

Type means any type of Loan determined with respect to the applicable interest
option.

 

Unreimbursed Amount has the meaning set forth in Section 2.3(c)(i).

 

Unrestricted Cash means, on any date of determination, the aggregate amount of
all cash and Temporary Cash Investments of the Restricted Companies not subject
to any Lien or restriction (except for Liens of depository institutions securing
payment of customary service charges, transfer fees, account maintenance fees,
and charges for returned or dishonored items, and restrictions with respect to
compensating balances).

 

Unrestricted Subsidiary means any existing Subsidiary or newly-formed Subsidiary
created by Borrower pursuant to Section 9.10 (which may be a partnership, joint
venture, corporation, limited liability company, or other entity) (a) which does
not own any Forest Service Permit, the stock of any Restricted Company, or any
Critical Assets (except as otherwise permitted under this Agreement), (b) which
has (and whose other partners, joint venturers, members, or shareholders have)
no Debt or other material obligation which is recourse to any Restricted Company
or to the assets of any Restricted Company (other than (i) pursuant to Permitted
Recourse Obligations and (ii) as otherwise permitted in clause (h) of the
definition of “Permitted Debt”), and (c) which is specifically identified in
this definition or has been designated by Borrower as an Unrestricted Subsidiary
by notice to Administrative Agent

 

29

--------------------------------------------------------------------------------


 

under Section 9.11 hereof.  The Unrestricted Subsidiaries are reflected on
Schedule 8.2 hereto (as the same may be updated from time to time).

 

U.S. means the United States of America.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate has the meaning specified in
Section 4.1(e)(ii)(B)(III).

 

Vail Bonds means the Eagle County, Colorado Sports Facilities Revenue Refunding
Bonds Series 1998, in the original principal amount of $41,200,000, and any
refinancing thereof to the extent the structure of any such refinancing is
substantially similar to the structure of the Debt refinanced thereby, and the
principal amount refinanced does not exceed the original principal amount of
such Debt.

 

Vail Summit Resorts means Vail Summit Resorts, Inc. (f/k/a “Ralston
Resorts, Inc.”), a Colorado corporation and a Wholly Owned Subsidiary of
Borrower.

 

VRI means Vail Resorts, Inc., a Delaware corporation and the direct owner of
Borrower.

 

VRI Subordinated Notes Refinancing means the refinancing of the 2019 VRI
Subordinated Notes with (a) the issuance of other Subordinated Debt or
High-Yield Debt in accordance with Section 10.2, (b) the issuance of Debt
permitted to be incurred under clause (m) of the definition of “Permitted Debt,”
or (c) so long as no Default or Potential Default then exists or would result
after giving effect thereto, the proceeds of a Term Loan.

 

Water Rights means all water rights and conditional water rights that are
appurtenant to real property owned by the Companies or that have been used or
are intended for use in connection with the conduct of the business of the
Companies, including but not limited to (a) ditch, well, pipeline, spring, and
reservoir rights, whether or not adjudicated or evidenced by any well or other
permit, (b) all rights with respect to groundwater underlying any real property
owned by the Companies, (c) any permit to construct any water well, water from
which is intended to be used in connection with such real property, and (d) all
right, title, and interest of the Companies under any decreed or pending plan of
augmentation or water exchange plan.

 

Wholly Owned when used in connection with any Subsidiary means any corporation,
partnership, limited liability company, or other entity of which all of the
equity securities or other ownership interests are owned, directly or
indirectly, by VRI, Borrower, or one or more of their Wholly Owned Restricted
Subsidiaries.

 

1.2                               Number and Gender of Words.

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof,” and “hereunder” and words of similar import
when used in any Loan Paper shall refer to such Loan Paper as a whole and not to
any particular provision thereof.

 

30

--------------------------------------------------------------------------------


 

(ii)                                  Article, Section, Exhibit, and Schedule
references are to the Loan Papers in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The terms “documents” and “papers” includes
any and all instruments, documents, agreements, certificates, notices, reports,
financial statements, and other writings, however evidenced, whether in physical
or electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Papers are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Papers.

 

1.3                               Accounting Principles.

 

(a)                                 Under the Loan Papers and any documents
delivered thereunder, unless otherwise stated, (i) all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements delivered pursuant to Section 9.1, (ii) all
accounting principles applied in a current period must be comparable in all
material respects to those applied during the preceding comparable period, and
(iii) while VRI has any consolidated Restricted Subsidiaries, all accounting and
financial terms and compliance with financial covenants must be on a
consolidating and consolidated basis, as applicable.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of the
Companies shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Paper, and either Borrower or Required Lenders shall so request,
Administrative Agent, Lenders, and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein, and (ii) Borrower
shall provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

(c)                                  All references herein to consolidated
financial statements of VRI and its Subsidiaries or its Restricted Subsidiaries,
or to the determination of “Adjusted EBITDA” or “Funded Debt” for VRI and its
Subsidiaries or its Restricted Subsidiaries on a consolidated basis, or any
similar reference, shall, in each case, be deemed to include each variable
interest entity that VRI is required to consolidate pursuant to FASB
Interpretation No. 46 — Consolidation of

 

31

--------------------------------------------------------------------------------


 

Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) or is
otherwise required to consolidate in accordance with GAAP; provided, that in
determining such amounts, (i) the Funded Debt and Adjusted EBITDA of the
Existing Housing Districts in respect of the Existing Housing Bonds shall be
excluded, and (ii) the Funded Debt and Adjusted EBITDA of the Existing Metro
Districts in respect of any Bonds issued prior to January 28, 2005 (the date of
the Existing Agreement) shall be excluded.

 

(d)                                 Any non-cash reduction in Net Income as a
result of an increase in the liability of participating rent under the
Canyons-Park City Lease will be treated as a Non-Cash Operating Charge for
purposes of the calculation of “EBITDA” and shall not be considered interest
expense for any purpose under this Agreement.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by the Companies pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.5                               References to Agreements and Laws.  Unless
otherwise expressly provided herein, (a) references to organization documents,
agreements (including the Loan Papers), and other contractual instruments shall
be deemed to include all subsequent amendments, restatements, extensions,
supplements, and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements, and other modifications are
not prohibited by any Loan Papers, and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting such Law.

 

1.6                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.7                               L/C Amounts.  Unless otherwise specified, all
references herein to the amount of an L/C at any time shall be deemed to mean
the stated amount of such L/C in effect at such time; provided, however, that
with respect to any L/C that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such L/C shall be deemed to be the maximum stated
amount of such L/C after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.

 

SECTION 2                            COMMITMENT.

 

2.1                               Credit Facility.  Subject to the provisions in
the Loan Papers, each Lender hereby severally and not jointly agrees to lend to
Borrower its Commitment Percentage of one or more Revolver Loans in an aggregate
principal amount outstanding at any time up to such Lender’s Commitment;
provided that:  (i) each Revolver Loan must occur on a Business Day and no later
than the Business Day immediately preceding the Termination Date; (ii) each
Revolver Loan must be in an amount not less than (A) $500,000 or a greater
integral multiple of $100,000 (if a Base Rate Loan), or (B) $1,000,000 or a
greater integral multiple of $100,000 (if a LIBOR Loan); and (iii) on any date
of determination, after giving effect to the requested Loan, (A) the Commitment
Usage may not exceed the Total Commitment then in effect, and (B) the aggregate
Outstanding Amount of the Revolver Loans of any Lender, plus such Lender’s
Commitment Percentage of the Outstanding Amount of all L/C Exposure, plus such
Lender’s Commitment Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such

 

32

--------------------------------------------------------------------------------


 

Lender’s Commitment.  Revolver Loans may be repaid or reborrowed from time to
time in accordance with the terms and provisions of the Loan Papers.

 

2.2                               Loan Procedure.

 

(a)                                 Each borrowing of Revolver Loans hereunder,
conversion of Revolver Loans from one Type to the other, and continuation of
Revolver Loans that are LIBOR Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by telephone.  Each such
notice must be received by Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Loan of, conversion
to, or continuation of Revolver Loans that are LIBOR Loans or of any conversion
of Revolver Loans that are LIBOR Loans to Base Rate Loans, and (ii) on the
requested date of any Base Rate Loan.  Each telephonic notice by Borrower
pursuant to this Section 2.2 must be confirmed promptly by delivery to
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower.  Each borrowing of, conversion to,
or continuation of Revolver Loans that are LIBOR Loans shall be in amounts set
forth in Section 2.1.  Each Loan Notice (whether telephonic or written) shall
specify (i) whether Borrower is requesting a Revolver Loan, a conversion of
Revolver Loans from one Type to the other, or a continuation of Revolver Loans
as LIBOR Loans, (ii) the requested date of the borrowing (such date, a “Loan
Date”), conversion, or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolver Loans to be borrowed,
converted, or continued, (iv) the Type of Revolver Loans to be borrowed or to
which existing Revolver Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If Borrower fails to
specify a Type of Revolver Loan in a Loan Notice or if Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolver Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Revolver Loans
that are LIBOR Loans.  If Borrower requests a borrowing of, conversion to, or
continuation of Revolver Loans that are LIBOR Loans in any such Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Administrative Agent shall promptly notify each
Lender of its receipt of any Loan Notice and its contents.

 

(b)                                 Each Lender shall remit its Commitment
Percentage of each requested Revolver Loan to Administrative Agent’s principal
office in Dallas, Texas, in funds that are available for immediate use by
Administrative Agent by 12:00 noon on the applicable Loan Date.  Subject to
receipt of such funds, Administrative Agent shall (unless to its actual
knowledge any of the applicable conditions precedent have not been satisfied by
Borrower or waived by Required Lenders) make such funds available to Borrower as
directed in the Loan Notice; provided however, that if on the date of such Loan
Notice there are L/C Borrowings outstanding, then the proceeds of such Revolver
Loans shall be provided, first, to the payment in full of any such L/C
Borrowing, and then, to Borrower as provided herein.

 

(c)                                  Unless Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Revolver Loan
that such Lender will not make available to Administrative Agent such Lender’s
share of such Revolver Loan (or, in the case of any Base Rate Loan, prior to
12:00 noon on the date of such Base Rate Loan), Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.2(b) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Revolver Loan available to Administrative
Agent, then the applicable Lender and Borrower severally agree to

 

33

--------------------------------------------------------------------------------


 

pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing, or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans.  If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Revolver Loan to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Revolver Loan.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.  A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)                                 Unless Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Administrative Agent for the account of Lenders or any L/C Issuer hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to Lenders or the applicable L/C
Issuer, as the case may be, the amount due.  In such event, if Borrower has not
in fact made such payment, then each Lender or the applicable L/C Issuer, as the
case may be, severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.  A notice of Administrative Agent to any Lender
or Borrower with respect to any amount owing under this subsection (d) shall be
conclusive, absent manifest error.

 

(e)                                  The obligations of Lenders hereunder to
make Loans, to fund participations in L/Cs and Swing Line Loans, and to make
payments pursuant to Section 15.4(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation, or to make any
payment under Section 15.4(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation, or to make its payment under
Section 15.4(c).

 

2.3                               L/C Subfacility.

 

(a)                                 The L/C Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.3, (1) from time to time on any
Business Day during the period from the Closing Date until the L/C Expiration
Date, to issue L/Cs for the account of Borrower or its Subsidiaries, and to
amend or renew L/Cs previously issued by it, in accordance with subsection
(b) below, and (2) to honor sight drafts under the L/Cs; and (B) Lenders
severally agree to

 

34

--------------------------------------------------------------------------------


 

participate in L/Cs issued for the account of Borrower; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
L/C, and no Lender shall be obligated to participate in any L/C, if as of the
date of such L/C Credit Extension (after giving effect to any proposed L/C
Credit Extension on such date), (x) the Commitment Usage would exceed the Total
Commitment, (y) the aggregate Outstanding Amount of the Revolver Loans of such
Lender, plus such Lender’s Commitment Percentage of the Outstanding Amount of
all L/C Exposure, plus such Lender’s Commitment Percentage of the Outstanding
Amount of all Swing Line Loans would exceed such Lender’s Commitment, or (z) the
Outstanding Amount of the L/C Exposure would exceed the L/C Sublimit.  Each
request by Borrower for the issuance or amendment of an L/C shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain L/Cs shall be fully revolving; accordingly
Borrower may, during the foregoing period, obtain L/Cs to replace L/Cs that have
expired or that have been drawn upon and reimbursed.  All Existing L/Cs shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuers shall not issue any L/C
if:

 

(A)                               subject to Section 2.3(b)(iii), the expiry
date of such requested L/C would occur more than thirteen months after the date
of issuance or last renewal, unless Required Lenders have approved such expiry
date or unless the requested L/C is a Bond L/C, in which case the Bond L/C will
expire in accordance with the terms set forth in the applicable Bond L/C as
approved by the applicable L/C Issuer and Administrative Agent in accordance
with Section 2.3(i); or

 

(B)                               the expiry date of the requested L/C would
occur after the L/C Expiration Date, unless (x) all the Lenders and the
applicable L/C Issuer have approved such expiry date or (y) such L/C is cash
collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer.

 

(iii)                               The L/C Issuers shall not be under any
obligation to issue any L/C if:

 

(A)                               any order, judgment, or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the applicable L/C Issuer from issuing such L/C, or any Law applicable
to the applicable L/C Issuer or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over the
applicable L/C Issuer shall prohibit, or request that such L/C Issuer refrain
from, the issuance of letters of credit generally or such L/C in particular or
shall impose upon the applicable L/C Issuer with respect to such L/C any
restriction, reserve, or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the applicable L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such L/C Issuer in good
faith deems material to it;

 

35

--------------------------------------------------------------------------------


 

(B)                               the issuance of such L/C would violate one or
more policies of the applicable L/C Issuer applicable to letters of credit
generally;

 

(C)                               such L/C is to be denominated in a currency
other than Dollars; or

 

(D)                               any Lender is at that time a Defaulting
Lender, unless the applicable L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with Borrower or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 3.15(a)(iv)) with respect to the Defaulting Lender arising from either
the L/C then proposed to be issued or that L/C and all other L/C Exposure as to
which such L/C Issuer has actual or potential Fronting Exposure, as it may elect
in its sole discretion.

 

(iii)                               No L/C Issuer shall be under any obligation
to amend any L/C if (A) such L/C Issuer would have no obligation at such time to
issue such L/C in its amended form under the terms hereof, or (B) the
beneficiary of such L/C does not accept the proposed amendment to such L/C.

 

(iv)                              No L/C Issuer shall amend any L/C if such L/C
Issuer would not be permitted at such time to issue the L/C in its amended form
under the terms hereof.

 

(v)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any L/C issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to Administrative Agent in Section 14 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with each L/C
issued by it or proposed to be issued by it and L/C Agreements pertaining to
such L/C as fully as if the term “Administrative Agent” as used in Section 14
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit:  Auto-Extension Letters of Credit.

 

(i)                                     Each L/C shall be issued or amended, as
the case may be, upon the request of Borrower delivered to the applicable L/C
Issuer (with a copy to Administrative Agent) in the form of an L/C Agreement,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
L/C Agreement may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such L/C Agreement must be received by the applicable L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the applicable L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of an L/C, such L/C Agreement shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested L/C
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing

 

36

--------------------------------------------------------------------------------


 

thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) the purpose and nature of
the requested L/C and such other matters as the applicable L/C Issuer (or, in
the case of the Bond L/Cs, the applicable L/C Issuer or Administrative Agent)
may require.  In the case of a request for an amendment of any outstanding L/C,
such L/C Agreement shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the L/C to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer (or,
in the case of the Bond L/Cs, the applicable L/C Issuer or Administrative Agent)
may require.  Additionally, Borrower shall furnish to the applicable L/C Issuer
and Administrative Agent such other documents and information pertaining to such
requested L/C issuance or amendment, including any Issuer Documents, as such L/C
Issuer or Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any L/C
Agreement, the applicable L/C Issuer will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has received a copy of such
L/C Agreement from Borrower and, if not, such L/C Issuer will provide
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Lender, Administrative Agent or Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable L/C, that one or more applicable conditions contained in
Article VII shall not be satisfied, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue an L/C for the
account of Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each L/C, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such L/C in an amount equal to
the product of such Lender’s Commitment Percentage times the amount of such L/C.

 

(iii)                               If Borrower so requests in any applicable
L/C Agreement, the applicable L/C Issuer may, in its sole and absolute
discretion, agree to issue an L/C that has automatic extension provisions (each,
an “Auto-Extension L/C”); provided that any such Auto-Extension L/C must permit
the applicable L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such L/C) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonextension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such L/C is issued.  Unless otherwise directed by the applicable L/C Issuer,
Borrower shall not be required to make a specific request to such L/C Issuer for
any such extension.  Once an Auto-Extension L/C has been issued, Lenders shall
be deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such L/C at any time to an expiry date not later than
the L/C Expiration Date; provided, however, that the applicable L/C Issuer shall
not permit any such extension if (A) such L/C Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
L/C in its revised form (as extended) under the terms hereof (by reason of the
provisions of Section 2.3(a)(ii), Section 2.3(a)(iii) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Nonextension Notice Date (1) from
Administrative Agent that Required Lenders have elected not to permit such
extension or (2) from Administrative Agent, any Lender, or Borrower that one or
more of the applicable

 

37

--------------------------------------------------------------------------------


 

conditions specified in Section 7.2 is not then satisfied, and in each such case
directing the applicable L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any L/C or any
amendment to an L/C to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to Borrower and
Administrative Agent a true and complete copy of such L/C or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
L/C of any notice of a drawing under such L/C, the applicable L/C Issuer shall
notify Borrower and Administrative Agent thereof.  Not later than 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under an L/C (each such
date, an “Honor Date”), Borrower shall reimburse such L/C Issuer through
Administrative Agent in an amount equal to the amount of such drawing.  If
Borrower fails to so reimburse such L/C Issuer by such time, Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof.  In such event, Borrower shall be deemed
to have requested a Base Rate Loan hereunder to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.1 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Total Commitment and
the conditions set forth in Section 7.2 (other than the delivery of a Loan
Notice).  Any notice given by any L/C Issuer or Administrative Agent pursuant to
this Section 2.3(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender (including any Lender acting
as an L/C Issuer) shall upon any notice pursuant to Section 2.3(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable L/C Issuer at Administrative Agent’s
Office in an amount equal to its Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent; whereupon, subject to the provisions of
Section 2.3(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan hereunder to Borrower in such amount. 
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolver Loan because the conditions set forth in
Section 7.2 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender’s payment to
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.3(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing in satisfaction of its participation obligation under this
Section 2.3.

 

38

--------------------------------------------------------------------------------


 

(iv)                              Until each Lender funds its portion of a
Revolver Loan or participation in an L/C Borrowing pursuant to this
Section 2.3(c) to reimburse the applicable L/C Issuer for any amount drawn under
any L/C, interest in respect of such Lender’s Commitment Percentage of such
amount shall be solely for the account of the applicable L/C Issuer.

 

(v)                                 Each Lender’s obligation to reimburse the
L/C Issuers for amounts drawn under L/Cs (whether by making a Revolver Loans or
funding its participation in an L/C Borrowing), as contemplated by this
Section 2.3(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense,
or other right which such Lender may have against the applicable L/C Issuer,
Borrower, or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Potential Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolver Loans pursuant to this
Section 2.3(c) is subject to the conditions set forth in Section 7.2 (other than
delivery by Borrower of a Loan Notice).  No funding of a participation in an L/C
Borrowing shall relieve or otherwise impair the obligation of Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any L/C, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Lender (acting through Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing, or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s participation in
the L/C Borrowing, as the case may be.  A certificate of the applicable L/C
Issuer submitted to any Lender (through Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any L/C and has received from any Lender such Lender’s funding
of its participation in the related L/C Borrowing in accordance with
Section 2.3(c), if Administrative Agent receives for the account of such L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by Administrative Agent), Administrative Agent will
distribute to such Lender its Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participation in the L/C Borrowing was outstanding)  in the
same funds as those received by Administrative Agent.

 

39

--------------------------------------------------------------------------------


 

(ii)                                  If any payment received by Administrative
Agent for the account of any L/C Issuer pursuant to Section 2.3(c)(i) is
required to be returned under any of the circumstances described in
Section 15.12 (including pursuant to any settlement entered into by the
applicable L/C Issuer in its discretion), each Lender shall pay to
Administrative Agent for the account of the applicable L/C Issuer its Commitment
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause (d) shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
Borrower to reimburse the applicable L/C Issuer for each drawing under each L/C
and to repay each L/C Borrowing shall be absolute, unconditional, and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such L/C, this Agreement, or any other agreement or instrument relating
thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense, or other right that Borrower may have at any time against any
beneficiary or any transferee of such L/C (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such L/C or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate, or other
document presented under such L/C proving to be forged, fraudulent, invalid, or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such L/C;

 

(iv)                              waiver by any L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of Borrower
or any waiver by such L/C Issuer which does not in fact materially prejudice
Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such L/C requires that demand be in the form of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
L/C if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)                           any payment by the applicable L/C Issuer under
such L/C against presentation of a draft or certificate that does not strictly
comply with the terms of such L/C; or any payment made by the applicable L/C
Issuer under such L/C to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, or other representative of or successor to any beneficiary or

 

40

--------------------------------------------------------------------------------


 

any transferee of such L/C, including any arising in connection with any
proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of,
Borrower.

 

Borrower shall promptly examine a copy of each L/C and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
Borrower’s instructions or other irregularity, Borrower will immediately notify
the applicable L/C Issuer.  Borrower shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuers  Each Lender and
Borrower agree that, in paying any drawing under an L/C, the applicable L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates, and documents expressly required by the L/C) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Related Party of Administrative Agent, or any of the respective
correspondents, participants, or assignees of the L/C Issuers shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of Lenders or Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity, or
enforceability of any document or instrument related to any L/C or L/C
Agreement.  Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any L/C; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under any other agreement.  None of the L/C Issuers, any
Related Party of Administrative Agent, or any of the respective correspondents,
participants, or assignees of any L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.3(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any L/C after
the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of an L/C.  In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign an
L/C or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. Each L/C
Issuer may send an L/C or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and Borrower when an L/C
is issued (including any such agreement applicable to an Existing L/C), (i) the
rules of the ISP shall apply to each standby L/C and each Bond L/C, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits

 

41

--------------------------------------------------------------------------------


 

(“UCP”), as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial L/C. Notwithstanding the
foregoing, each L/C Issuer shall not be responsible to Borrower for, and such
L/C Issuer’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any L/C or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade — International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any L/C
chooses such law or practice.

 

(h)                                 Conflict with L/C Agreement.  In the event
of any conflict between the terms hereof and the terms of any L/C Agreement, the
terms hereof shall control.

 

(i)                                     Bond L/Cs.  Notwithstanding any
provision to the contrary set forth in this Section 2.3:

 

(i)                                     (A)                               The
Bond L/Cs shall be subject to the terms and conditions of this Agreement and
applicable Law; provided however, that (1) such Bond L/Cs may have expiration
dates later than thirteen months from the date of issuance, so long as such date
is not later than the L/C Expiration Date; and (2) the terms of such Bond L/Cs
must be acceptable to the applicable L/C Issuer and Administrative Agent, and,
(I) subject to the provisions of Section 2.3(i)(ii) and 2.3(i)(iii), may provide
for the reinstatement of drawn portions of the Bond L/C, whether or not
reimbursement has been received (which may have the effect of increasing the
amount of such Bond L/C), (II) may provide for automatic extensions thereof, so
long as such terms comply with the auto extension provisions set forth in
Section 2.3(b)(iii) hereof, and (III) may contain provisions whereby the
applicable L/C Issuer is granted certain Rights in collateral and voting Rights
under the related Bond Documents, which Rights are expressly assigned by the
applicable L/C Issuer to Administrative Agent for the benefit of Lenders
pursuant to Section 2.3(i)(iv) herein.

 

(B)                               Borrower may request that an L/C Issuer issue
Bond L/Cs by providing at least 30 days prior written notice of such request to
the applicable L/C Issuer, and by delivering a certificate at least 30 days
prior to the issuance of any Bond L/C to Administrative Agent demonstrating the
Companies’ pro forma compliance with the financial covenant set forth in
Section 11.1 herein, after giving effect to the issuance of any such Bonds and,
without duplication, any Debt incurred by Borrower or any Company in support
thereof, and certifying that no Default or Potential Default exists or would
result after giving effect thereto.

 

(ii)                                  In the event that the proceeds of any
drawing under any Bond L/C are used to pay the purchase price of Bonds tendered
or deemed tendered by the owner thereof pursuant to the related Bond Documents
(such drawing, including the drawing of any accrued interest on the tendered
Bonds, a “Bond Purchase Drawing”), then the stated amount of such Bond L/C will
be temporarily reduced by the amount of such drawing, subject to automatic
reinstatement (whether or not reimbursement for any drawings thereunder has been
received or the conditions set forth in Section 7.2 have

 

42

--------------------------------------------------------------------------------


 

been satisfied, and without further approval from Lenders) pursuant to the
provisions of the applicable Bond L/C by an amount equal to the Bond Purchase
Drawing, so long as (A) the applicable L/C Issuer (or Administrative Agent, as
assignee of such L/C Issuer) has been properly accounted for on the securities
depository’s records as the beneficial owner of such Bonds purchased with the
proceeds (or portion thereof) of the Bond L/C, or (B) such Bonds have been
delivered to the appropriate custodian and registered as directed by such L/C
Issuer (or Administrative Agent, as assignee of such L/C Issuer), or (C) to the
extent provided for in the applicable Bond L/C, such Bonds have been remarketed
in accordance with the terms of the applicable Bond Documents and released by
the applicable L/C Issuer; provided however, that if the repurchased Bonds are
not transferred to such L/C Issuer (or Administrative Agent, as assignee of such
L/C Issuer) as required in clauses (A) and (B) preceding, then the applicable
L/C Issuer shall notify Administrative Agent (who shall subsequently notify
Lenders) of such failure.  Unless otherwise directed by Required Lenders, the
applicable L/C Issuer shall then deliver notice to the applicable Trustee prior
to the fifth Business Day after any such Bond Purchase Drawing that the amount
of such drawing will not be reinstated.

 

(iii)                               If the interest portion of any Bond L/C is
drawn by the applicable Trustee to make scheduled interest payments on the
outstanding principal amount of the Bonds, then the stated amount of such Bond
L/C will be temporarily reduced by the amount of such drawing, subject to
automatic reinstatement of the interest portion of such Bond L/C (whether or not
reimbursement for any drawings thereunder has been received or the conditions
set forth in Section 7.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable Bond L/C.  Subject to
compliance with Section 2.3(b) herein, the stated amount of the related Bond L/C
may be increased as required by the related Bond Documents (to reflect an
increase in the maximum rate of interest or number of days of accrued interest
covered by such Bond L/C or otherwise).

 

(iv)                              All liens and security interests securing
reimbursement obligations and other obligations owed to the applicable L/C
Issuer of any Bond L/C under the related Bond Documents (including, without
limitation, any L/C Borrowing), any rights in and to any Bonds or other
certificates of indebtedness issued to such L/C Issuer under the related Bond
Documents, and any voting rights or other rights created in favor of such L/C
Issuer under or pursuant to or in connection with any related Bond Documents
(collectively, the “Bond Rights”), now or hereafter existing in favor of such
L/C Issuer, are hereby assigned and conveyed by the applicable L/C Issuer to
Administrative Agent for the ratable benefit of Lenders.  Notwithstanding
anything to the contrary set forth in any Bond L/C, any Bonds, or certificates
of indebtedness purchased from the owner thereof by the applicable Trustee with
funds received pursuant to a drawing under any Bond L/C shall be registered in
the name of Administrative Agent and shall be delivered to or held by
Administrative Agent or such other entity as may be specified by the applicable
L/C Issuer and approved by Administrative Agent in a written instrument
delivered to the applicable Trustee, for the benefit of the applicable L/C
Issuer, Administrative Agent, and the other Lenders.  Each L/C Issuer of a Bond
L/C agrees to execute all such other assignments, conveyances, financing
statements, and other documents required by Administrative Agent to effect the
requirements of this Section 2.3(i)(iv); provided that, Lenders, Administrative
Agent, and such L/C Issuer agree that in the event any Bonds or certificates of
indebtedness are issued to such L/C Issuer (or Administrative Agent as the
assignee of such L/C Issuer) as a result of a drawing by the

 

43

--------------------------------------------------------------------------------


 

applicable Trustee under the Bond L/C for which such L/C Issuer is not
immediately reimbursed, and subsequently the Bonds are remarketed and such L/C
Issuer is reimbursed for all amounts so advanced (which reimbursement may be a
repayment of any Loan disbursed by Lenders as payment of the related L/C
reimbursement obligations under Section 2.3(c) or a repayment of an L/C
Borrowing), then any Bonds or certificates of indebtedness shall be released by
Administrative Agent and delivered to such Trustee without any further
authorization from Lenders or such L/C Issuer.

 

(v)                                 To the extent Rights (including, without
limitation, voting rights, rights to provide notice and elect remedies, and
rights to approve waivers, consents, or amendments of the related Bond
Documents) are created in favor of the L/C Issuers of any Bond L/C, such Rights
(other than ministerial, non discretionary Rights) may only be exercised with
the consent, or in accordance with the directions, of Required Lenders.

 

(vi)                              In the event of any conflict between the terms
and provisions of this Section 2.3 relating to Bond L/Cs and the terms and
provisions of any Loan Paper relating to L/Cs (other than Bond L/Cs), the terms
and provisions of this Section 2.3 shall control.

 

(j)                                    L/Cs Issued for Subsidiaries. 
Notwithstanding that an L/C issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of Borrower or a Metro
District, Borrower shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such L/C.  Borrower hereby acknowledges
that the issuance of L/Cs for the account of Subsidiaries of Borrower or a Metro
District inures to the benefit of Borrower, and that Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

2.4                               Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, each Swing Line Lender agrees (severally, not
jointly), in reliance upon the agreements of the other Lenders set forth in this
Section 2.4, to make loans (each such loan, a “Swing Line Loan”) to Borrower
from time to time on any Business Day prior to the Termination Date,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Outstanding Amount of Revolver Loans and L/C
Exposure of such Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the aggregate Outstanding Amount of all Swing Line Loans
made by the Swing Line Lenders shall not exceed the Swing Line Sublimit,
(ii) the Commitment Usage shall not exceed the Total Commitment, and (iii) the
aggregate Outstanding Amount of the Revolver Loans of any Lender, plus such
Lender’s Commitment Percentage of the Outstanding Amount of all L/C Exposure,
plus such Lender’s Commitment Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.4,
prepay under Section 3.2, and reborrow under this Section 2.4.  Each Swing Line
Loan shall be a Daily Floating LIBOR Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Commitment Percentage times the amount of such Swing Line Loan. 
Notwithstanding anything

 

44

--------------------------------------------------------------------------------


 

to the contrary in this clause (a), a Swing Line Lender shall not be obligated
to make Swing Line Loans (x) at a time when any Lender is a Defaulting Lender or
(y) if such Swing Line Lender reasonably believes that a Lender will become a
Defaulting Lender.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon Borrower’s irrevocable notice to either Swing Line
Lender and Administrative Agent, which may be given by telephone. Each such
notice must be received by the applicable Swing Line Lender and Administrative
Agent not later than 12:00 noon on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $1,000,000,
and (ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to such Swing Line
Lender and Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower. 
Promptly after receipt by the applicable Swing Line Lender of any telephonic
Swing Line Loan Notice, such Swing Line Lender will confirm with Administrative
Agent (by telephone or in writing) that Administrative Agent has also received
such Swing Line Loan Notice and, if not, such Swing Line Lender will notify
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless such Swing Line Lender has received notice (by telephone or in writing)
from Administrative Agent (including at the request of any Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing such
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.4(a), or
(B) that one or more of the applicable conditions specified in Section 7 is not
then satisfied, then, subject to the terms and conditions hereof, such Swing
Line Lender will, not later than 2:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Each Swing Line Lender, as applicable,
at any time in its sole and absolute discretion may request, on behalf of
Borrower (which hereby irrevocably authorizes each Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Commitment Percentage of the Outstanding Amount of the
Swing Line Loans owed to such Swing Line Lender.  Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.2, without regard
to the minimum and multiples specified in Section 2.1 for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Total
Commitment and the conditions set forth in Section 7.2.  The applicable Swing
Line Lender shall furnish Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to Administrative Agent.  Each Lender
shall make an amount equal to its Commitment Percentage of the amount specified
in such Loan Notice available to Administrative Agent in immediately available
funds for the account of the applicable Swing Line Lender at Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Loan
Notice, whereupon, subject to Section 2.4(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to Borrower in
such amount.  Administrative Agent shall remit the funds so received to the
applicable Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by a Revolver Loan in accordance with Section 2.4(c)(i),
the request for Base Rate Loans submitted by the applicable Swing Line Lender as
set forth herein shall be deemed to be a

 

45

--------------------------------------------------------------------------------


 

request by such Swing Line Lender that each Lender fund its risk participation
in the relevant Swing Line Loans and each Lender’s payment to Administrative
Agent for the account of such Swing Line Lender pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.4(c) by the time specified in Section 2.4(c)(i), such Swing
Line Lender shall be entitled to recover from such Lender (acting through
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Swing Line
Lender in accordance with banking industry rules on interbank compensation.  A
certificate of such Swing Line Lender submitted to any Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolver
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.4(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense, or other right which such Lender may have against the
applicable Swing Line Lender, Borrower, or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Potential Default,
or (C) any other occurrence, event, or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Revolver Loans pursuant to this Section 2.4(c) is subject to the conditions set
forth in Section 7.2.  No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swing Line Loans, together
with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the
applicable Swing Line Lender receives any payment on account of such Swing Line
Loan, such Swing Line Lender will distribute to such Lender its Commitment
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swing Line
Lender.

 

(ii)                                  If any payment received by the applicable
Swing Line Lender in respect of principal or interest on any Swing Line Loan is
required to be returned by such Swing Line Lender under any of the circumstances
described in Section 15.12 (including pursuant to any settlement entered into by
such Swing Line Lender in its discretion), each Lender shall pay to such Swing
Line Lender its Commitment Percentage thereof on demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  Administrative
Agent will make such demand upon the request of such Swing Line Lender.  The
obligations of Lenders under this clause shall survive the payment in full of
the Obligation and the termination of this Agreement.

 

46

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line
Lenders.  Each Swing Line Lender shall be responsible for invoicing Borrower for
interest on its respective Swing Line Loans.  Until each Lender funds its Base
Rate Loan or risk participation pursuant to this Section 2.4 to refinance such
Lender’s Commitment Percentage of any Swing Line Loan, interest in respect of
such Commitment Percentage of such Swing Line Loan shall be solely for the
account of the applicable Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lenders. 
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the applicable Swing Line Lender.

 

2.5                               Increase in Total Commitment; Addition of Term
Loan Facility.

 

(a)                                 Request for Increase in Total Commitment or
Addition of Term Loan Facility.  Provided there exists no Default or Potential
Default, upon notice to Administrative Agent (which shall promptly notify
Lenders), Borrower may, from time to time, request either (i) an increase in the
Total Commitment, or (ii) the addition of one or more term loan facilities under
this Agreement (each, a “Term Loan Facility”, and collectively, the “Term Loan
Facilities”), such that, after giving effect thereto, the sum of the Total
Commitment and aggregate principal amount of loans under the Term Loan
Facilities do not exceed the Maximum Facility Amount minus the amount of Debt
incurred and outstanding pursuant to clause (m) of the definition of “Permitted
Debt”; provided, that any such request shall be in a minimum amount of
$10,000,000, and greater integral multiples of $500,000 thereof.

 

(b)                                 Additional Lenders.  To achieve the full
amount of a requested increase and subject to the approval of Administrative
Agent, each L/C Issuer, and each Swing Line Lender (which approvals shall not be
unreasonably withheld), Borrower may:

 

(i)                                     in connection with any increase in the
Total Commitment, (A) invite additional Eligible Assignees to become Lenders
pursuant to an agreement in form and substance satisfactory to Administrative
Agent and its counsel (each, a “Joinder Agreement”), and (B) request one or more
Lenders to increase their respective Commitments hereunder, but each such Lender
shall not be deemed to have agreed to increase its Commitment unless such Lender
notifies Administrative Agent prior to any deadline specified by Borrower (in
consultation with Administrative Agent) of its agreement to increase its
Commitment and the amount of the increase of such Lender’s Commitment; and

 

(ii)                                  in connection with the addition of any
Term Loan Facility under this Agreement, invite Eligible Assignees or one or
more Lenders to become lenders under such Term Loan Facility pursuant to clause
(e) below.

 

(c)                                  Effective Date and Allocations.  If the
Total Commitment is increased or a Term Loan Facility is added to this Agreement
in accordance with this Section, then Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation thereof.  Administrative Agent shall promptly notify Borrower,
Lenders (including, without limitation, any Eligible Assignee becoming a Lender)
and lenders under the Term Loan Facilities of the final allocation of such
increase and the Increase Effective Date.

 

47

--------------------------------------------------------------------------------


 

(d)                                 Conditions to Effectiveness of Increase in
Total Commitment.  As a condition precedent to any increase in the Total
Commitment, Borrower shall deliver to Administrative Agent:

 

(i)                                     Joinder Agreements executed by Borrower,
Administrative Agent, and each Eligible Assignee becoming a new Lender hereunder
pursuant to Section 2.5(c) hereof, together with a completed Administrative
Questionnaire;

 

(ii)                                  with respect to any Lender requesting a
Note, a Note executed by Borrower; and

 

(iii)                               a certificate of each Company dated as of
the Increase Effective Date signed by a Responsible Officer of Borrower and each
Guarantor (A) certifying and attaching the resolutions adopted by each such
entity approving or consenting to such increase, and (B) in the case of
Borrower, certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Section 8 and the other Loan
Papers are true and correct on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (2) no Default or Potential Default exists or would result therefrom. 
Borrower shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 4.5) to the extent
necessary to keep the outstanding Loans ratable with any revised Commitment
Percentages arising from any non-ratable increase in the Commitments under this
Section.

 

(e)                                  Conditions to Effectiveness of Addition of
a Term Loan Facility.  As a condition precedent to the addition of each Term
Loan Facility, Borrower shall deliver to Administrative Agent:

 

(i)                                     an amendment, in form and substance
satisfactory to Administrative Agent and each lender under such Term Loan
Facility, executed by Borrower, Administrative Agent and each lender under such
Term Loan Facility, which shall include provisions relating to the maturity,
pricing, and amortization of the term loan and voting rights of the lenders
under such Term Loan Facility, and such other changes as Administrative Agent
and the lenders under such Term Loan Facility shall deem necessary to effect the
increase requested hereby;

 

(ii)                                  with respect to any lender under such Term
Loan Facility requesting a promissory note, such promissory note executed by
Borrower;

 

(iii)                               a completed Administrative Questionnaire
from each lender under such Term Loan Facility; and

 

(iv)                              a certificate of each Company dated as of the
Increase Effective Date signed by a Responsible Officer of Borrower and each
Guarantor (A) certifying and attaching the resolutions adopted by each such
entity approving or consenting to such increase, and (B) in the case of
Borrower, certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Section 8 and the other Loan
Papers are true and correct on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in

 

48

--------------------------------------------------------------------------------


 

which case they are true and correct as of such earlier date (provided, that
Borrower shall only be required to make certain representations and warranties
with respect to any Term Loan Facility used to consummate an acquisition
permitted under Section 10.11), and (2) no Default or Potential Default exists
or would result therefrom.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Sections 3.12 or 15.9 to the contrary.

 

SECTION 3                            TERMS OF PAYMENT.

 

3.1                               Notes and Payments.

 

(a)                                 The Loans made by each Lender and any L/C
Credit Extension shall be evidenced by one or more accounts or records
maintained by such Lender and by Administrative Agent in the ordinary course of
business.  The accounts or records maintained by Administrative Agent and each
Lender shall be conclusive absent manifest error of the amount of the Loans or
L/C Credit Extension made by Lenders to Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligation.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender or either Swing Line Lender, as the case may be, made
through Administrative Agent, Borrower shall promptly execute and deliver to
such Lender (through Administrative Agent) a Note (or in the case of a Swing
Line Lender, a Swing Line Note), which shall evidence such Lender’s Loans (or in
the case of a Swing Line Lender, such Swing Line Lender’s Swing Line Loan) in
addition to such account or records.  Each Lender (or Swing Line Lender, as the
case may be) may attach schedules to its Note (or Swing Line Note, as the case
may be) and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in clause (a) herein, each Lender and Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in L/Cs.  In the event
of any conflict between the accounts and records maintained by Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.

 

(c)                                  Borrower must make each payment on the
Obligation, without condition or deduction for any counterclaim, defense,
recoupment, or setoff.  All payments by Borrower hereunder shall be made in
Dollars to Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at Administrative Agent’s principal office in
Dallas, Texas, in funds that will be available for immediate use by
Administrative Agent by 1:00 p.m. on the day due; otherwise, but subject to
Section 3.8, those funds continue to accrue interest as if they were received on
the next Business Day.  Administrative Agent shall promptly distribute to each
Lender its Commitment Percentage (or other payment share as provided herein) of
such payment to which that Lender is entitled on the same day Administrative
Agent receives the funds from Borrower if Administrative Agent receives the
payment before 1:00 p.m., and otherwise before 1:00 p.m. on the following
Business Day.  If and to the extent that

 

49

--------------------------------------------------------------------------------


 

Administrative Agent does not make payments to Lenders when due, unpaid amounts
shall accrue interest at the Federal Funds Rate from the due date until (but not
including) the payment date.

 

3.2                               Interest and Principal Payments; Prepayments;
Voluntary Commitment Reductions.

 

(a)                                 Accrued interest on each Revolver Loan that
is a LIBOR Loan is due and payable on the last day of its Interest Period.  If
any Interest Period with respect to a Revolver Loan that is a LIBOR Loan is a
period greater than three months, then accrued interest is also due and payable
on the date three months after the commencement of the Interest Period.  Accrued
interest on each Base Rate Loan and each Swing Line Loan is due and payable on
each Quarterly Date and on the Termination Date.

 

(b)                                 The Principal Debt is due and payable on the
Termination Date.

 

(c)                                  Borrower shall repay the outstanding
principal amount of each Swing Line Loan on the earlier to occur of (i) the date
that is ten (10) Business Days after such Loan is made, and (ii) the Termination
Date.

 

(d)                                 If the Commitment Usage ever exceeds the
Total Commitment, or if the aggregate unpaid principal amount of all outstanding
Swing Line Loans ever exceeds the Swing Line Commitment, then Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Exposure in an
aggregate amount equal to such excess; provided, however, that Borrower shall
not be required to Cash Collateralize the L/C Exposure pursuant to this
Section 3.2(d) unless, after prepayment in full of the Loans, the Commitment
Usage exceeds the Total Commitment then in effect.

 

(e)                                  Without premium or penalty and upon giving
at least two Business Days prior written and irrevocable notice to
Administrative Agent (who shall promptly notify Lenders of its receipt of such
notice and its contents), Borrower may terminate all or reduce part of the
unused portion of the Total Commitment.  Each partial reduction (unless the
remaining portion of such commitment is less) must be in an amount of not less
than $5,000,000 or a greater integral multiple of $1,000,000, and shall be
ratable among all Lenders according to their respective Commitment Percentages. 
Once terminated or reduced, such commitments may not be reinstated or
increased.  Borrower shall not terminate or reduce the Total Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Commitment Usage would exceed the Total Commitment.  If, after giving effect to
any reduction of the Total Commitment, the L/C Sublimit, or the Swing Line
Sublimit, exceeds the amount of the Total Commitment, such sublimits shall be
automatically reduced by the amount of such excess.  Administrative Agent will
promptly notify Lenders of any such notice of termination or reduction of the
Total Commitment.

 

(f)                                   Borrower may voluntarily prepay all or any
part of the Principal Debt (other than Principal Debt under the Swing Line
Subfacility, which may be prepaid in accordance with clause (g) below) at any
time without premium or penalty, subject to the following conditions:

 

(i)                                     Administrative Agent must receive
Borrower’s written payment notice (which shall specify (1) the payment date, and
(2) the Type and amount of the Loan(s) to be paid; such notice shall constitute
an irrevocable and binding obligation of Borrower to make a payment on the
designated date) by 11:00 a.m. on (x) the first Business Day

 

50

--------------------------------------------------------------------------------


 

preceding the date of payment of a Revolver Loan that is a LIBOR Loan, and
(y) the date of payment of a Base Rate Loan;

 

(ii)                                  each partial payment must be in a minimum
amount of at least $500,000 if a Base Rate Loan or $1,000,000 if a Revolver Loan
that is a LIBOR Loan or, in either case, a greater integral multiple of
$100,000;

 

(iii)                               all accrued interest on the principal amount
so to be prepaid must also be paid in full on the date of payment;

 

(iv)                              Borrower shall pay any related Funding Loss
upon demand; and

 

(v)                                 unless a Default or Potential Default has
occurred and is continuing (or would arise as a result thereof), any prepayment
of the Principal Debt may be reborrowed by Borrower, subject to the terms and
conditions of the Loan Papers.

 

Administrative Agent will promptly notify each Lender of its receipt of a
payment notice from Borrower, and of the amount of such Lender’s Commitment
Percentage of such prepayment.

 

(g)                                  Borrower may, upon notice to the applicable
Swing Line Lender (with a copy to Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans owed to such Swing Line
Lender, in whole or in part without premium or penalty; provided, that (i) such
notice must be received by the applicable Swing Line Lender and Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000, or a greater
integral multiple thereof.  Each such notice shall specify the date and amount
of such prepayment.  Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

3.3                               Interest Options.  Except where specifically
otherwise provided, (a) Revolver Loans bear interest at an annual rate equal to
the lesser of (i) the Base Rate plus the Applicable Margin or LIBOR plus the
Applicable Margin for the Interest Period, if any, selected by Borrower (in each
case as designated or deemed designated by Borrower), as the case may be, and
(ii) the Maximum Rate, and (b) Swing Line Loans bear interest at an annual rate
equal to the lesser of (i) Daily Floating LIBOR plus the Applicable Margin and
(ii) the Maximum Rate.  Each change in the Base Rate, Daily Floating LIBOR, and
the Maximum Rate is effective, without notice to Borrower or any other Person,
upon the effective date of change.

 

3.4                               Quotation of Rates.  A Responsible Officer of
Borrower may call Administrative Agent before delivering a Loan Notice or Swing
Line Loan Notice to receive an indication of the interest rates then in effect,
but the indicated rates do not bind Administrative Agent or Lenders or affect
the interest rate that is actually in effect when Borrower delivers its Loan
Notice or Swing Line Loan Notice or on the Loan Date.

 

3.5                               Default Rate.  While any Default exists, then
upon the request of Required Lenders (except in the case of a Default resulting
from the failure to pay Principal Debt when due, in which case, such increase
shall be automatic), Borrower shall pay interest on the Principal Debt at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.  If any amount (other than
principal of any Loan) payable by Borrower under any Loan Paper is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by

 

51

--------------------------------------------------------------------------------


 

acceleration, or otherwise, then upon the request of Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

3.6                               Interest Recapture.  If the designated
interest rate applicable to any Loan exceeds the Maximum Rate, the interest rate
on that Loan is limited to the Maximum Rate, but any subsequent reductions in
the designated rate shall not reduce the interest rate thereon below the Maximum
Rate until the total amount of accrued interest equals the amount of interest
that would have accrued if that designated rate had always been in effect.  If
at maturity (stated or by acceleration), or at final payment of the Notes, the
total interest paid or accrued is less than the interest that would have accrued
if the designated rates had always been in effect, then, at that time and to the
extent permitted by Law, Borrower shall pay an amount equal to the difference
between (a) the lesser of the amount of interest that would have accrued if the
designated rates had always been in effect and the amount of interest that would
have accrued if the Maximum Rate had always been in effect, and (b) the amount
of interest actually paid or accrued on the Notes.

 

3.7                               Interest Calculations; Retroactive Adjustments
of Applicable Margin.

 

(a)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days (even when those
loans are determined by the LIBO Rate), as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 3.1(c), bear interest
for one day.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of Borrower or for any other
reason, Borrower or the Lenders determine that the ratio of Net Funded Debt to
Adjusted EBITDA, as calculated by Borrower pursuant to Section 11.1 as of any
applicable date, was inaccurate, and (ii) a proper calculation thereof would
have resulted in higher pricing and fees for such period, then Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders or L/C Issuers, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under
Debtor Relief Law, automatically and without further action by Administrative
Agent, any Lender, or any L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of Administrative Agent, any Lender, or any L/C Issuer, as
the case may be, under Section 2.3(c)(iii), 5.3, or 3.3 or under Section 12. 
Borrower’s obligations under this paragraph shall survive the termination of the
Total Commitment and the repayment of all other Obligations hereunder.

 

3.8                               Maximum Rate.  Regardless of any provision
contained in any Loan Paper or any document related thereto, no Lender is
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligation any amount in excess of the Maximum Rate,
and, if Lenders ever do so, then any excess shall be treated as a partial
payment of principal and any remaining excess shall be refunded to Borrower.  In
determining if the interest paid or payable exceeds the Maximum Rate, Borrower
and Lenders shall, to the maximum extent permitted under applicable Law,
(a) treat all Loans as but a single extension of credit (and Lenders and
Borrower agree that is the case and that provision in this

 

52

--------------------------------------------------------------------------------


 

Agreement for multiple Loans is for convenience only), (b) characterize any
nonprincipal payment as an expense, fee, or premium rather than as interest,
(c) exclude voluntary payments and their effects, and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligation.  However, if the Obligation is paid in full
before the end of its full contemplated term, and if the interest received for
its actual period of existence exceeds the Maximum Amount, Lenders shall refund
any excess (and Lenders shall not, to the extent permitted by Law, be subject to
any penalties provided by any Laws for contracting for, charging, taking,
reserving, or receiving interest in excess of the Maximum Amount).

 

3.9                               Interest Periods.  When Borrower requests
LIBOR for Revolver Loans, Borrower may elect the applicable Interest Period.  No
more than ten (10) LIBOR Interest Periods may be in effect at one time.

 

3.10                        Order of Application.

 

(a)                                 If no Default or Potential Default exists,
payments, and prepayments of the Obligation shall be applied first to fees then
due, second to accrued interest then due and payable on the Principal Debt, and
then to the remaining Obligation in the order and manner as Borrower may direct.

 

(b)                                 If a Default or Potential Default exists,
any payment or prepayment (including proceeds from the exercise of any Rights)
shall be applied to the Obligation in the following order:  (i) to the payment
of all fees, expenses, and indemnities for which Administrative Agent has not
been paid or reimbursed in accordance with the Loan Papers; (ii) to the ratable
payment of all fees, expenses, and indemnities (other than L/C fees set forth in
Section 5.3 hereof (collectively, “L/C Fees”)) for which Lenders have not been
paid or reimbursed in accordance with the Loan Papers (as used in this clause
(ii), a “ratable payment” for any Lender shall be, on any date of determination,
that proportion which the portion of the total fees, expenses, and indemnities
owed to such Lender bears to the total aggregate fees, expenses, and indemnities
owed to all Lenders on such date of determination); (iii) to the ratable payment
of accrued and unpaid interest on the Principal Debt and L/C Fees (as used in
this clause (iii), “ratable payment” means, for any Lender, on any date of
determination, that proportion which the accrued and unpaid interest on the
Principal Debt owed to such Lender bears to the total accrued and unpaid
interest on the Principal Debt owed to all Lenders); (iv) to the ratable payment
of the Principal Debt (as used in this clause (iv), “ratable payment” means for
any Lender, on any date of determination, that proportion which the Principal
Debt owed to such Lender bears to the Principal Debt owed to all Lenders);
(v) to Administrative Agent for the account of the applicable L/C Issuer, to
Cash Collateralize that portion of L/C Exposure comprised of the aggregate
undrawn amount of L/Cs; (vi) to the payment of the remaining Obligation in the
order and manner Required Lenders deem appropriate; and (vii) the balance, if
any, after all of the Obligation has been indefeasibly paid in full, to Borrower
or as otherwise required by Law.

 

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of L/Cs pursuant to clause (v) above shall be applied to satisfy
drawings under such L/Cs as they occur.  If any amount remains on deposit as
Cash Collateral after all L/Cs have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligation, if any, in the order
set forth above.

 

Subject to the provisions of Section 14 and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest

 

53

--------------------------------------------------------------------------------


 

or entitlement of any Lender and may suspend all payments or seek appropriate
relief (including, without limitation, instructions from Required Lenders or
Required Lenders or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby,
Administrative Agent shall promptly distribute such amounts to each Lender in
accordance with the Agreement and the related Loan Papers.

 

3.11                        Payments Generally.

 

(a)                                 Failure to Satisfy Conditions Precedent.  If
any Lender makes available to Administrative Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of Sections 2 or 3, and
such funds are not made available to Borrower by Administrative Agent because
the conditions set forth in Section 7 are not satisfied or waived in accordance
with the terms hereof, Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(b)                                 Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

3.12                        Sharing of Payments, Etc.  If any Lender (a
“Benefitted Lender”) shall at any time receive any payment of all or part of the
Loans owing to it, or interest thereon, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, or otherwise), in a
greater proportion than any such payment to or Collateral received by any other
Lender, if any, in respect of such other Lender’s Loans owing to it, or interest
thereon, such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
Collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such Collateral or
proceeds ratably with each Lender; provided, however, that (i) if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 3.14 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Exposure or Swing Line Loans to any assignee
or participant, other than to Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).  Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this Section 3.12 may, to
the fullest extent permitted by Law, exercise all of its Rights of payment
(including the Right of setoff) with respect to such participation as fully as
if such Person were the direct creditor of Borrower in the amount of such
participation.

 

3.13                        Booking Loans.  To the extent permitted by Law, any
Lender may make, carry, or transfer its Loans at, to, or for the account of any
of its branch offices or the office of any of its Affiliates.  However, no
Affiliate is entitled to receive any greater payment under Section 4.3 than the
transferor Lender would have been entitled to receive with respect to those
Loans.

 

54

--------------------------------------------------------------------------------


 

3.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of Administrative Agent (i) if the L/C Issuer has honored any full or
partial drawing request under any L/C and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the L/C Expiration Date, any L/C Obligation for any
reason remains outstanding, Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of
Administrative Agent, the L/C Issuer, or the Swing Line Lender, Borrower shall
deliver to Administrative Agent Cash Collateral in an amount sufficient to cover
all Fronting Exposure (after giving effect to Section 3.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C Exposure,
Borrower will, forthwith upon demand by Administrative Agent, pay to
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that Administrative
Agent determines to be free and clear of any such right and claim.  Upon the
drawing of any L/C for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Laws, to reimburse
the applicable L/C Issuer.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) Administrative Agent, for the
benefit of Administrative Agent, the L/C Issuer, and the Lenders (including the
Swing Line Lender), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts, and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 3.14(c).  If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, Borrower or the relevant Defaulting Lender will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency or in the amount of such third party rights or claims to which the
Cash Collateral is subject, as applicable.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 3.14, Section 2.3, Section 3.2, Section 3.15, or Section 13 in
respect of L/C or Swing Line Loans shall be held and applied to the satisfaction
of the specific L/C Obligations, Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 15.11(b)(vi))) or (ii) Administrative Agent’s and the L/C Issuers’ good
faith determination that there exists excess Cash Collateral; provided,
however, the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as

 

55

--------------------------------------------------------------------------------


 

applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

3.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver, or consent with
respect to this Agreement shall be restricted as set forth in Section 15.9 and
in the definition of “Required Lenders”.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees, or other amounts received by Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Sections 12 or 13 or otherwise, and including any amounts
made available to Administrative Agent by that Defaulting Lender pursuant to
Section 15.13), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to the L/C
Issuer or Swing Line Lender hereunder; third, if so determined by Administrative
Agent or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or L/C; fourth, as Borrower may request (so
long as no Default or Potential Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; fifth, if
so determined by Administrative Agent and Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Potential Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 7.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments, or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash

 

56

--------------------------------------------------------------------------------


 

Collateral pursuant to this Section 3.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                                     No Defaulting Lender shall be entitled
to receive any fee payable under Section 5.4 for any period during which such
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(B)                                     Each Defaulting Lender shall be entitled
to receive L/C Fees for any period during which such Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of all L/Cs for which it has provided Cash Collateral pursuant to
Section 3.14.

 

(C)                                     With respect to any L/C Fees not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Borrowing or Swing Line Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the applicable L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Commitment Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance, or fund participations in L/Cs or
Swing Line Loans pursuant to Sections 2.3 and 2.4, the “Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Potential Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance, or
fund participations in L/Cs and Swing Line Loans shall not exceed the excess, if
any, of (1) the Commitment of that non-Defaulting Lender over (2) the aggregate
Outstanding Amount of the Revolver Loans of that Lender.

 

(b)                             Defaulting Lender Cure.  If Borrower,
Administrative Agent, the Swing Line Lenders and the L/C Issuers agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Revolver Loans and funded and unfunded participations in L/Cs and

 

57

--------------------------------------------------------------------------------


 

Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Commitment Percentages (without giving effect to
Section 3.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 4         TAXES, YIELD PROTECTION, AND ILLEGALITY

 

4.1                               Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Restricted Company under any Loan Paper shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws (as determined in the good faith discretion of
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by Administrative Agent or a Restricted Company, then
Administrative Agent or such Restricted Company shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Restricted Company or
Administrative Agent shall be required by the Code to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) Administrative Agent shall withhold or make
such deductions as are determined by Administrative Agent to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Restricted
Company shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 4.1) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)                               If any Restricted Company or Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Restricted Company or
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Restricted Company or Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Restricted Company shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions

 

58

--------------------------------------------------------------------------------


 

applicable to additional sums payable under this Section 4.1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by Borrower.  Without
limiting the provisions of subsection (a) above, the Restricted Companies shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Each of the Restricted Companies shall,
and does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 4.1 payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender or an L/C Issuer (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender or an L/C Issuer, shall be conclusive absent manifest error.  Each
of the Restricted Companies shall, and does hereby, jointly and severally
indemnify Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to Administrative Agent as required
pursuant to Section 4.1(c)(ii) below.

 

(ii)                                  Each Lender and each L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that any Restricted Company has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Restricted Companies to do so), (y) Administrative Agent and
the Restricted Companies, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 15.11 relating to the
maintenance of a Participant Register and (z) Administrative Agent and the
Restricted Companies, as applicable, against any Excluded Taxes attributable to
such Lender or such L/C Issuer, in each case, that are payable or paid by
Administrative Agent or a Restricted Company in connection with any Loan Paper,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Each Lender and each L/C Issuer hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Paper against any amount due to Administrative Agent under this
clause (ii).

 

59

--------------------------------------------------------------------------------


 

(d)                                 Evidence of Payments.  Upon request by
Borrower or Administrative Agent, as the case may be, after any payment of Taxes
by Borrower or by Administrative Agent to a Governmental Authority as provided
in this Section 4.1, Borrower shall deliver to Administrative Agent or
Administrative Agent shall deliver to Borrower, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to Borrower or
Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Paper shall deliver to Borrower and Administrative Agent, at the
time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.1(e)(ii)(A),
4.1(e)(ii)(B) and 4.1(e)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower and Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Paper, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any

 

60

--------------------------------------------------------------------------------


 

Loan Paper, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Paper would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to

 

61

--------------------------------------------------------------------------------


 

determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 4.1 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and Administrative Agent in writing of
its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or a L/C
Issuer, or have any obligation to pay to any Lender or such L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Restricted Company or with
respect to which any Restricted Company has paid additional amounts pursuant to
this Section 4.1, it shall pay to the Restricted Company an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Restricted Company under this Section 4.1 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Restricted Company, upon the request of the Recipient, agrees to repay
the amount paid over to the Restricted Company (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Restricted Company pursuant to this subsection the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Restricted Company or any other
Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 4.1 shall survive the resignation or replacement of Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

4.2                               Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain, or fund LIBOR Loans, or to determine or charge interest rates based
upon LIBOR or Daily Floating LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Borrower through Administrative Agent, any obligation
of such Lender to make or continue Revolver Loans that are LIBOR Loans or to
convert Base Rate Loans to Revolver Loans that are LIBOR Loans, or to make Daily
Floating LIBOR Loans, shall be suspended until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, Borrower shall,
upon demand from such Lender (with a copy to Administrative Agent), prepay or,
if applicable, convert all LIBOR Loans of such

 

62

--------------------------------------------------------------------------------


 

Lender to Base Rate Loans, either on the last day of the Interest Period
therefor (or, in the case of Daily Floating LIBOR Loans, on the next Business
Day for LIBOR Loans), if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Revolver Loan that are LIBOR Loans, Daily Floating
LIBOR Loans, or participations in Swing Line Loans.  Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

4.3                               Inability to Determine Rates.  If in
connection with any request for a LIBOR Loan or a conversion to or continuation
thereof, (a) Administrative Agent determines that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Loan, or (ii) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Loan or in connection with an existing
or proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) Administrative Agent or the Required Lenders determine
that for any reason LIBOR for any requested Interest Period or Daily Floating
LIBOR with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, Administrative Agent will
promptly so notify Borrower and each Lender.  Thereafter, (x) the obligation of
Lenders to make or maintain LIBOR Loans shall be suspended (to the extent of the
affected LIBOR Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to LIBOR
component of the Base Rate, the utilization of LIBOR component in determining
the Base Rate shall be suspended, in each case until Administrative Agent upon
the instruction of Required Lenders revokes such notice.  Upon receipt of such
notice, Borrower may revoke any pending request for a Loan of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods), or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section, Administrative Agent,
in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) Administrative Agent revokes the notice delivered with respect to the
Impacted Loans under clause (a) of the first sentence of this Section,
(2) Administrative Agent or the affected Lenders notify Administrative Agent and
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides Administrative Agent and Borrower written notice thereof.

 

4.4                               Increased Costs; Reserves on Revolver Loans
that are LIBOR Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify, or deem applicable any
reserve, special deposit, compulsory loan, insurance charge, or similar
requirement against assets of, deposits with, or for the account of, or credit
extended, or participated in by, any Lender (except any reserve requirement
contemplated by Section 4.4(e)) or the L/C Issuers;

 

63

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender or any L/C Issuer to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost, or expense affecting this
Agreement or LIBOR Loans made by such Lender or any L/C or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing, or maintaining any
L/C (or of maintaining its obligation to participate in or to issue any L/C), or
to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest, or any other amount) then,
upon request of such Lender or such L/C Issuer, Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or the
applicable L/C Issuer or any Lending Office of such Lender or such Lender’s or
the applicable L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the applicable L/C Issuer’s capital or on the capital
of such Lender’s or the applicable L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in L/Cs held by, such Lender, or the L/Cs issued by the
applicable L/C Issuer, to a level below that which such Lender or the applicable
L/C Issuer or such Lender’s or the applicable L/C Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the applicable L/C Issuer’s policies and the policies of such
Lender’s or the applicable L/C Issuer’s holding company with respect to capital
adequacy), then from time to time, upon demand of such Lender or the applicable
L/C Issuer, Borrower will pay to such Lender or the applicable L/C Issuer, as
the case may be, such additional amount as will compensate such Lender or the
applicable L/C Issuer or such Lender’s or the applicable L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or any L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the applicable L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to Borrower shall be conclusive absent manifest error. 
Borrower shall pay such Lender or the applicable L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or either L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the applicable L/C Issuer’s right to demand such compensation,
provided, that that Borrower shall not be required to compensate a Lender or the
applicable L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or the applicable L/C Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the applicable L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to

 

64

--------------------------------------------------------------------------------


 

such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on LIBOR Loans.  Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, additional interest on the unpaid principal
amount of each LIBOR Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, that Borrower shall have
received at least 10 days prior notice (with a copy to Administrative Agent) of
such additional interest from such Lender.  If a Lender fails to give notice 10
days prior to the last day of the relevant Interest Period, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

4.5                               Compensation for Losses.  Upon demand of any
Lender (with a copy to Administrative Agent) from time to time, Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost, or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment, or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue, or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by Borrower; or

 

(c)                                  any assignment of a Revolver Loan that is a
LIBOR Loan on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 15.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to Lenders under this
Section 4.5, each Lender shall be deemed to have funded each Revolver Loan that
is a LIBOR Loan made by it at LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

 

4.6                               Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 4.4, or Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.1, or
if any Lender gives a notice pursuant to Section 4.2, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices,

 

65

--------------------------------------------------------------------------------


 

branches, or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.1
or 4.4, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 4.2, as applicable, and (ii) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender.  Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 4.4, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.1, Borrower may replace such Lender in
accordance with Section 15.14.

 

4.7                               Survival.  All of Borrower’s obligations under
this Section 4 shall survive termination of the Total Commitment and repayment
of the Obligation hereunder.

 

SECTION 5                            FEES.

 

5.1                               Treatment of Fees.  The fees described in this
Section 5 (a) are not compensation for the use, detention, or forbearance of
money, (b) are in addition to, and not in lieu of, interest and expenses
otherwise described in this Agreement, (c) are payable in accordance with
Section 3.1(c), (d) are non-refundable, and (e) to the fullest extent permitted
by Law, bear interest, if not paid when due, at the Default Rate.

 

5.2                               Fee Letter.  Borrower shall pay to the Joint
Lead Arrangers and Administrative Agent, for their respective accounts or for
the respective accounts of Lenders, as the case may be, fees in the amounts and
at the times specified in the applicable Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

5.3                               L/C Fees.

 

(a)                                 L/C Fees.  Borrower shall pay to
Administrative Agent for the account of each Lender in accordance with its
Commitment Percentage (i) a fee for each commercial L/C equal to 1/8 of 1% per
annum times the actual daily maximum amount available to be drawn under each
such L/C, and (ii) a fee for each standby L/C equal to the Applicable Margin for
Revolver Loans that are LIBOR Loans times the actual daily maximum amount
available to be drawn under each such L/C; provided, however, any L/C Fees
otherwise payable for the account of a Defaulting Lender with respect to any L/C
as to which such Defaulting Lender has not provided Cash Collateral satisfactory
to the applicable L/C Issuer pursuant to Section 2.3 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Commitment Percentages allocable
to such L/C pursuant to Section 3.15(a)(iv), with the balance of such fee, if
any, payable to the applicable L/C Issuer for its own account.  Such fee for
each L/C shall be due and payable quarterly in arrears on each Quarterly Date,
commencing with the first such date to occur after the issuance of such L/C, and
on the expiration date of such L/C.  If there is any change in the Applicable
Margin during any quarter, the actual daily amount of each standby L/C shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.  Notwithstanding
anything to the contrary contained herein, upon the request of Required Lenders,
while any Default exists, the fees set forth herein with respect to L/Cs shall
accrue at the Default Rate.

 

66

--------------------------------------------------------------------------------


 

(b)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers.  Borrower shall pay directly to each L/C Issuer,
for its own account, a fronting fee in an amount specified in the applicable Fee
Letter executed by Borrower and such L/C Issuer, or such other amount as may be
agreed upon by Borrower and such L/C Issuer, or, with respect to commercial
L/Cs, in an amount agreed upon by Borrower and such L/C Issuers.  Such fronting
fee shall be due and payable (i) with respect to standby L/Cs, on the tenth
Business Day after the end of each January, April, July, and October in respect
of the most recently-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such L/C, on the L/C Expiration Date, and thereafter on demand, or
(ii) with respect to commercial L/Cs, upon the issuance thereof and with respect
to any amendment increasing the amount of such commercial L/C, on the amount of
such increase, and payable upon the effectiveness of such amendment.  For
purposes of computing the daily amount available to be drawn under any L/C, the
amount of such L/C shall be determined in accordance with Section 1.7.  In
addition, Borrower shall pay directly to the applicable L/C Issuer for its own
account the customary issuance, presentation, amendment, and other processing
fees, and other standard costs and charges of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(c)                                  Calculation of L/C Fees.  Each L/C (other
than a fee payable upon the issuance of the L/C) shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed.

 

5.4                               Commitment Fee.  Borrower shall pay to
Administrative Agent for the account of each Lender in accordance with its
Commitment Percentage, a commitment fee equal to the Applicable Percentage times
the daily amount by which the Total Commitment exceeds the Commitment Usage
(excluding from Commitment Usage, for the purposes hereof, the outstanding
principal balance of Swing Line Loans).  The commitment fee shall accrue at all
times from the Closing Date to the Termination Date, including at any time
during which one or more of the conditions in Section 7 is not met, and shall be
due and payable quarterly in arrears on each Quarterly Date, commencing with the
first such date to occur after the Closing Date, and on the Termination Date. 
The commitment fee shall be calculated quarterly in arrears on the basis of the
actual days elapsed (including the first day but excluding the last day) in a
calendar year of 360 days, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.

 

SECTION 6                            GUARANTY AND SECURITY.

 

6.1                               Guaranty.  Full and complete payment of the
Obligation under the Loan Papers shall be guaranteed in accordance with a
Guaranty executed by each Restricted Company (other than Borrower) organized
under the Laws of the United States (or any state thereof).

 

6.2                               Collateral.  Full and complete payment of the
Obligation under the Loan Papers shall be secured by (a) all capital stock or
other equity interests issued to a Restricted Company by any Restricted
Subsidiary organized under the Laws of the United States (or any state thereof),
other than the North Star Subsidiaries and the Concessioner Subsidiaries, and
(b) 65% of all capital stock or other equity interests issued to a Restricted
Company organized under the Laws of the United States (or any state thereof) by
any Restricted Subsidiary organized under the Laws of any country other than the
United States.

 

67

--------------------------------------------------------------------------------


 

6.3                               Additional Collateral and Guaranties. 
Administrative Agent may, without notice or demand and without affecting any
Person’s obligations under the Loan Papers, from time to time (a) receive and
hold additional collateral from any Person for the payment of all or any part of
the Obligation (including, without limitation, collateral assigned to
Administrative Agent pursuant to Section 2.3(i)(iv) herein) and exchange,
enforce, or release all or any part of such additional collateral (in accordance
with Section 14.9), and (b) accept and hold any endorsement or guaranty of
payment of all or any part of the Obligation and release any endorser or
guarantor, or any Person who has given any other security for the payment of all
or any part of the Obligation, or any other Person in any way obligated to pay
all or any part of the Obligation (in accordance with Section 14.9).

 

6.4                               Additional Documents or Information.  Each
Company will execute or cause to be executed, stock powers, control agreements,
and other writings in the form and content reasonably required by Administrative
Agent, and shall deliver (or grant Administrative Agent the authority to file on
behalf of each Company) financing statements requested by Administrative Agent. 
Borrower shall pay all costs of (a) filing any financing, continuation,
amendment, or terminations statements, or (b) other actions taken by
Administrative Agent relating to the Collateral, including, without limitation,
costs, and expenses of any Lien search required by Administrative Agent.

 

SECTION 7                            CONDITIONS PRECEDENT.

 

7.1                               Initial Advance.  Lenders will not be
obligated to fund the initial Loans hereunder, and the L/C Issuers will not be
obligated to issue the initial L/Cs hereunder, unless Administrative Agent has
received each of the items in clauses (a) through (i) below, each in form and
substance satisfactory to Administrative Agent and each of the Lenders, and the
conditions in clauses (j) and (k) below have been satisfied (other than each
item listed on Schedule 7.1, which items are hereby permitted to be delivered or
satisfied after the Closing Date, but not later than the respective dates for
delivery or satisfaction specified on Schedule 7.1):

 

(a)                                 an executed counterpart of this Agreement,
sufficient in number for distribution to Administrative Agent, each Lender, and
Borrower;

 

(b)                                 with respect to any Lender requesting a Note
pursuant to Section 3.1(a), a Revolver Note, payable to the order of such
requesting Lender, as contemplated in Section 3.1(a), and if requested by either
Swing Line Lender pursuant to Section 3.1(a), a Swing Line Note, payable to such
Swing Line Lender;

 

(c)                                  from any Restricted Company (other than
Borrower) organized under the Laws of the United States (or any state thereof)
(i) that has not previously executed a Guaranty, a Guaranty executed by such
Restricted Company, or (ii) that has previously executed a Guaranty, a
Confirmation of Guaranty executed by such Restricted Company;

 

(d)                                 from any Restricted Company organized under
the Laws of the United States (or any state thereof) holding capital stock or
other equity interests of any Restricted Subsidiary (other than stock in the
North Star Subsidiaries and the Concessioner Subsidiaries), (i) that has not
previously executed a Pledge Agreement, a Pledge Agreement executed by such
Person, pledging the portion of such capital stock or other equity interests
required pursuant to Section 6.2, or (ii) that has previously executed a Pledge
Agreement, a Confirmation of Pledge Agreement executed by such Person;

 

68

--------------------------------------------------------------------------------


 

(e)                                  an Officers’ Certificate for each
Restricted Company, relating to articles of incorporation or organization,
bylaws, regulations, or operating agreements, resolutions, and incumbency, as
applicable;

 

(f)                                   Certificates of Existence and Good
Standing (Account Status) for each domestic Restricted Company from its state of
organization, each dated after February 17, 2014;

 

(g)                                  Legal opinions of Randall Mehrberg, General
Counsel of VRI, Gibson, Dunn & Crutcher, LLP, special New York counsel to the
Restricted Companies, and such local counsel as Administrative Agent shall
request, each in form and substance satisfactory to Administrative Agent;

 

(h)                                 a certificate signed by a Responsible
Officer certifying that (i) all of the representations and warranties of the
Companies in the Loan Papers are true and correct in all material respects
(except to the extent qualified by materiality, in which case they shall be true
and correct); (ii) no Default or Potential Default exists under the Existing
Agreement; (iii) no Default or Potential Default exists or would result from the
execution and delivery of the Loan Papers or the proposed funding of the Loans
or issuance of L/Cs on the Closing Date; (iv) there has been no event or
circumstance since July 31, 2013 that has had or could be reasonably expected to
result in, either individually or in the aggregate, a Material Adverse Event;
and (v) except as set forth on Schedule 8.7, there is no action, suit,
investigation, or proceeding pending or, to the knowledge of Borrower,
threatened, in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to result in a Material Adverse Event;

 

(i)                                     evidence that all insurance required to
be maintained pursuant to the Loan Papers has been obtained and is in effect;

 

(j)                                    payment of all fees payable on or prior
to the Closing Date to Administrative Agent, any Related Party of Administrative
Agent, and any Lender as provided for in Section 5; and

 

(k)                                 unless waived by Administrative Agent,
payment in full of all reasonable fees, expenses, and disbursements of Haynes
and Boone, LLP and, without duplication, the reasonably allocated cost of
internal legal services and all reasonable expenses and disbursements of
internal counsel (collectively, “Attorney Costs”) of Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute Administrative Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided, that such estimate shall not thereafter preclude a final settling of
accounts between Borrower and Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 14.5, for purposes of determining compliance with the conditions
specified in this Section 7.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or been satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

7.2                               Each Advance.  The obligation of each Lender
to make any Loan (other than a conversion of Loans to the other Type or a
continuation of Revolver Loans as LIBOR Loans) is subject to the following
conditions precedent:  (a) Administrative Agent shall have timely received a
Loan Notice

 

69

--------------------------------------------------------------------------------


 

(or in the case of a Swing Line Loan, a Swing Line Loan Notice) or the
applicable L/C Issuer shall have timely received the applicable L/C Agreement;
(b) the applicable L/C Issuer shall have received any applicable L/C fee;
(c) all of the representations and warranties of the Companies in the Loan
Papers are true and correct in all material respects (unless they speak to a
specific date or are based on facts which have changed by transactions
contemplated or permitted by this Agreement); (d) no Material Adverse Event,
Default or Potential Default exists or would result from the proposed funding of
such Loans or issuance of L/Cs; and (e) the funding of the Loans or issuance of
the L/Cs is permitted by Law.  Upon Administrative Agent’s reasonable request,
Borrower shall deliver to Administrative Agent evidence substantiating any of
the matters in the Loan Papers that are necessary to enable Borrower to qualify
for the Loans or L/Cs.  Each condition precedent in this Agreement is material
to the transactions contemplated by this Agreement, and time is of the essence
with respect to each condition precedent.  Subject to the prior approval of
Required Lenders, Lenders may fund any Loan, and the applicable L/C Issuer may
issue any L/C, without all conditions being satisfied, but, to the extent
permitted by Law, that funding and issuance shall not be deemed to be a waiver
of the requirement that each condition precedent be satisfied as a prerequisite
for any subsequent funding or issuance, unless Required Lenders specifically
waive each item in writing.  Each Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Revolver Loans as LIBOR Loans), each Swing Line Loan Notice, and each L/C
Agreement submitted by Borrower shall be deemed to be a representation and
warranty that the conditions specified in this Section 7.2 have been satisfied
on and as of the date of the applicable Loan or issuance of the applicable L/C. 
Notwithstanding anything to the contrary set forth in this Section 7.2, Lenders
will not be obligated to honor any Loan Notice (including a Loan Notice
converting Revolver Loans that are Base Rate Loans to Revolver Loans that are
LIBOR Loans or continuing Revolver Loans that are LIBOR Loans) or Swing Line
Loan Notice if a Default or Potential Default exists or would result after
giving effect to the proposed funding, conversion, or continuation of such Loans
or issuance of L/Cs.

 

SECTION 8                            REPRESENTATIONS AND WARRANTIES.  Borrower
(and each Guarantor by execution of a Guaranty) represents and warrants to
Administrative Agent and Lenders as set forth below; provided however, that
representations and warranties of any such Guarantor shall be made solely as to
such Guarantor and its Subsidiaries:

 

8.1                               Regulation U.  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” within the
meaning of Regulations U or X of the Board of Governors of the Federal Reserve
System, as amended.  No part of the proceeds of any Loan will be used, directly
or indirectly, for a purpose which violates any Law, including, without
limitation, the provisions of Regulations U or X (as enacted by the Board of
Governors of the Federal Reserve System, as amended).  Following the application
of the proceeds of each Loan, each L/C Borrowing, or each drawing under each
L/C, not more than 25% of the value of the assets (either of Borrower only or
the Companies on a consolidated basis) subject to the provisions of
Section 10.5, Section 10.10, and Section 10.11 or subject to any restriction
contained in any agreement or instrument between Borrower and any Lender or any
Affiliate of any Lender relating to Debt and within the scope of Section 12.8
will be margin stock.

 

8.2                               Corporate Existence, Good Standing, Authority,
and Compliance.  Each Company is duly organized, validly existing, and in good
standing under the Laws of the jurisdiction in which it is incorporated or
organized as identified on Schedule 8.2 (or any revised Schedule 8.2 delivered
by Borrower to Lenders evidencing changes permitted by Sections 9.10, 9.11,
10.10, or 10.11).  Except where failure is not a Material Adverse Event, each
Restricted Company (a) is duly qualified to transact business and is in good
standing as a foreign corporation or other entity in each jurisdiction where the
nature and extent of its business and properties require due qualification and
good standing as identified

 

70

--------------------------------------------------------------------------------


 

on Schedule 8.2 (or any such revised Schedule 8.2), and (b) possesses all
requisite authority, permits, licenses, consents, approvals, and power to
(i) own or lease its assets and conduct its business as is now being, or is
contemplated by this Agreement to be, conducted, and (ii) execute, deliver, and
perform its obligations under the Loan Papers to which it is party.

 

8.3                               Subsidiaries.  VRI has no Subsidiaries, other
than as disclosed on Schedule 8.2 (or on any revised Schedule 8.2 delivered by
Borrower to Lenders evidencing changes permitted by Sections 9.10, 9.11, 10.10,
or 10.11).  All of the outstanding shares of capital stock (or similar voting
interests) of the Restricted Companies are duly authorized, validly issued,
fully paid, and nonassessable.  All of the outstanding shares of capital stock
of the Restricted Companies other than VRI are owned of record and beneficially
as set forth thereon, free and clear of any Liens, restrictions, claims, or
Rights of another Person, other than Permitted Liens, and are not subject to any
warrant, option, or other acquisition Right of any Person or subject to any
transfer restriction, other than restrictions imposed by securities Laws and
general corporate Laws.  All Unrestricted Subsidiaries meet the requirements of
“Unrestricted Subsidiaries” as set forth in the definition thereof.  All
Unrestricted Subsidiaries that are being re-designated as “Restricted
Subsidiaries” on the Closing Date are in compliance with Section 9.11(b) as of
the Closing Date.

 

8.4                               Authorization and Contravention.  The
execution and delivery by, and enforcement against, each Restricted Company of
each Loan Paper or related document to which it is a party and the performance
by it of its obligations thereunder (a) are within its organizational power,
(b) have been duly authorized by all necessary action, (c) require no action by
or filing with any Governmental Authority (other than any action or filing that
has been taken or made on or before the Closing Date), (d) do not violate any
provision of its organizational documents, (e) do not violate any provision of
Law or any order of any Governmental Authority applicable to it, other than
violations that individually or collectively are not a Material Adverse Event,
(f) do not violate any Material Agreements to which it is a party, or (g) do not
result in the creation or imposition of any Lien on any asset of any Company.

 

8.5                               Binding Effect.  Upon execution and delivery
by all parties thereto, each Loan Paper which is a contract will constitute a
legal and binding obligation of each Restricted Company party thereto,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable Debtor Relief Laws and general principles of
equity.

 

8.6                               Financial Statements.  The Current Financials
were prepared in accordance with GAAP and, together with the notes thereto,
present fairly, in all material respects, the consolidated financial condition,
results of operations, and cash flows of the Companies as of, and for the
portion of the fiscal year ending on, the date or dates thereof (subject only to
normal year-end adjustments), and show all material indebtedness and other
liabilities, direct, or contingent, of the Companies as of such date or dates,
including liabilities for Taxes, material commitments and Debt.  Since the date
of the Current Financials, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in or could reasonably be
expected to result in a Material Adverse Event.

 

8.7                               Litigation.  Except as disclosed on Schedule
8.7, (a) no Company (other than as a creditor or claimant) is subject to, or
aware of the threat of, any Litigation (i) that is reasonably likely to be
determined adversely to any Company and, if so adversely determined, shall
result in a Material Adverse Event, or (ii) that purports to affect or pertain
to this Agreement or any other Loan Paper, or any of the transactions
contemplated hereby, (b) no outstanding or unpaid judgments against any Company
exist, and (c) no Company is a party to, or bound by, any judicial or
administrative order, judgment, decree, or consent decree relating to any past
or present practice, omission, activity, or undertaking which constitutes a
Material Adverse Event.

 

71

--------------------------------------------------------------------------------


 

8.8                               Taxes.  All Tax returns of each Company
required to be filed have been filed (or extensions have been granted) before
delinquency, other than returns for which the failure to file is not a Material
Adverse Event or, in any event, likely to result in a Lien on the assets of the
Companies securing any liability of the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Sections 8.9 and Section 8.10 herein that is reasonably likely to
be secured by Liens) in excess of the Threshold Amount, and all Taxes shown as
due and payable in such returns have been paid before delinquency, other than
Taxes for which the criteria for Permitted Liens (as specified in clause (j) of
the definition of “Permitted Liens”) have been satisfied, for which nonpayment
is not a Material Adverse Event or, in any event, likely to result in a Lien on
the assets of the Companies securing any liability of the Companies
(individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Section 8.9 and Section 8.10
herein that reasonably likely to be secured by Liens) in excess of the Threshold
Amount, or which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided.  There
is no proposed Tax assessment against any Company that would, if made, result in
a Material Adverse Event or, in any event, result in a Lien on the assets of
such Company or Companies securing any liability (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 8.9 and Section 8.10 herein that is reasonably likely to
be secured by Liens) in excess of the Threshold Amount.

 

8.9                               Environmental Matters.  Except as disclosed on
Schedule 8.9 and except for conditions, circumstances, or violations that are
not, individually or in the aggregate, a Material Adverse Event or, in any
event, likely to result in a Lien on the assets of the Companies securing
liability of the Companies (individually or when aggregated with any liability
of the Companies contemplated elsewhere in this Section and in Section 8.8 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount, no Company (a) knows of any environmental condition or
circumstance adversely affecting any Company’s properties or operations,
(b) has, to its knowledge, received any written report of any Company’s
violation of any Environmental Law, or (c) knows that any Company is under any
obligation imposed by a Governmental Authority to remedy any violation of any
Environmental Law.  Except as disclosed on Schedule 8.9, each Company believes
that its properties and operations do not violate any Environmental Law, other
than violations that are not, individually or in the aggregate, a Material
Adverse Event or, in any event, likely to result in a Lien on the assets of the
Companies securing liability of the Companies (individually or when aggregated
with any liability of the Companies contemplated elsewhere in this Section and
in Section 8.8 and Section 8.10 herein that is reasonably likely to be secured
by Liens) in excess of the Threshold Amount.  No facility of any Company is used
for, or to the knowledge of any Company has been used for, treatment or disposal
of any Hazardous Substance or storage of Hazardous Substances, other than in
material compliance with applicable Environmental Laws.

 

8.10                        Employee Plans.  Each Employee Plan is in compliance
in all material respects with, and has been administered in compliance with, the
applicable provisions of ERISA, the Code, and any other applicable law.  No
Employee Plan is subject to the “at-risk” requirements in section 303 of ERISA
and section 430 of the Code.  Except where the occurrence or existence,
individually or in the aggregate, is not a Material Adverse Event or, in any
event, likely to result in a Lien on the assets of any Company or the Companies
securing liability of any Company or the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 8.8 and Section 8.9 herein that is reasonably likely to
be secured by Liens) in excess of the Threshold Amount, (a) no Employee Plan or
Multiemployer Plan, as applicable, has any “unpaid minimum required
contribution” (as described in section 4971(c)(4) of the Code), whether or not
waived, or any “accumulated funding deficiency” (as defined in section 302 of
ERISA or section 412 of the Code), (b) no Company nor any ERISA Affiliate has
incurred liability under ERISA to the PBGC in connection with any Employee Plan

 

72

--------------------------------------------------------------------------------


 

(other than required insurance premiums, all of which have been paid), (c) no
Company nor any ERISA Affiliate has withdrawn in whole or in part from
participation in a Multiemployer Plan, (d) no Company nor any ERISA Affiliate,
nor any Multiemployer Plan to which any Company or any ERISA Affiliate
contributes to or has contributed to, has received notice concerning the
determination that the Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (e) no Company nor
any ERISA Affiliate has engaged in any “prohibited transaction” (as defined in
section 406 of ERISA or section 4975 of the Code), and (f) no “reportable event”
(as defined in section 4043 of ERISA) has occurred with respect to an Employee
Plan, excluding events for which the notice requirement is waived under
applicable PBGC regulations.

 

8.11                        Properties and Liens.

 

(a)                                 Each Company has good and marketable title
in fee simple to, or a valid leasehold interest in, all material property
reflected on the Current Financials (other than for property that is obsolete or
that has been disposed of in the ordinary course of business or as otherwise
permitted by Section 10.10 or Section 10.11).

 

(b)                                 Except for Permitted Liens, no Lien exists
on any property of any Company (including, without limitation, the Forest
Service Permits and the Water Rights), and the execution, delivery, performance,
or observance of the Loan Papers will not require or result in the creation of
any Lien on any Company’s property.

 

(c)                                  As of the date hereof, the Forest Service
Permits constitute all of the material licenses, permits, or leases from the
U.S. held by the Companies for use in connection with their respective skiing
businesses.

 

(d)                                 Each of the Water Rights is, to the
knowledge of the Companies, in full force and effect and, to the knowledge of
the Companies, there is no material default or existing condition which with the
giving of notice or the passage of time or both would cause a material default
under any Water Right that is material to the operation of the Companies. 
Subject to the available supply and to the terms and conditions of the
applicable decrees, the Companies’ Water Rights provide a dependable, legal and
physical snowmaking, irrigation, and domestic water supply for the operation of
the Companies’ businesses.

 

(e)                                  As of the Closing Date, (i) the Companies
own the Critical Assets set forth on Schedule 8.11, and (ii) each Existing
Critical Asset is owned by a Restricted Subsidiary of Borrower.

 

8.12                        Government Regulations.  No Company or Controlling
Person is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

8.13                        Transactions with Affiliates.  Except as set forth
in Schedule 8.13 and except for other transactions which do not, in the
aggregate, cost the Restricted Companies more than $2,000,000 in any fiscal
year, no Restricted Company is a party to any transaction with any Affiliate
(other than another Restricted Company), except upon fair and reasonable terms
not materially less favorable than it could obtain or could become entitled to
in an arm’s-length transaction with a Person that was not its Affiliate.

 

8.14                        Debt.  No Company is an obligor on any Debt, other
than Permitted Debt.

 

73

--------------------------------------------------------------------------------


 

8.15                        Material Agreements.  All Material Agreements to
which any Restricted Company is a party are in full force and effect, and no
default or potential default (a) exists on the part of any Restricted Company
thereunder that is a Material Adverse Event or (b) would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Paper.

 

8.16                        Labor Matters.  There are no binding agreements of
any type with any labor union, labor organization, collective bargaining unit or
employee group to which any Company is bound, other than agreements which may be
entered into after the Closing Date which do not constitute a Material Adverse
Event.  No actual or threatened strikes, labor disputes, slow downs, walkouts,
or other concerted interruptions of operations by the employees of any Company
that constitute a Material Adverse Event exist.  Hours worked by and payment
made to employees of the Companies have not been in violation of the Fair Labor
Standards Act, as amended, or any other applicable Law dealing with labor
matters, other than any violations, individually or collectively, that are not a
Material Adverse Event.  All payments due from any Company for employee health
and welfare insurance have been paid or accrued as a liability on its books,
other than any nonpayments that are not, individually or collectively, a
Material Adverse Event.

 

8.17                        Solvency.  On the Closing Date, on each Loan Date,
and on each date of an L/C Credit Extension, Borrower, and each Guarantor are,
and after giving effect to the requested Loan, will be, Solvent.

 

8.18                        Intellectual Property.  Each Company owns (or
otherwise holds rights to use) all material Intellectual Property, licenses,
permits, and trade names necessary to continue to conduct its businesses as
presently conducted by it and proposed to be conducted by it immediately after
the Closing Date.  To its knowledge, each Company is conducting its business
without infringement or claim of infringement of any license, patent, copyright,
service mark, trademark, trade name, trade secret, or other intellectual
property right of others, other than any infringements or claims that, if
successfully asserted against or determined adversely to any Company, would not,
individually or collectively, constitute a Material Adverse Event, and to the
best of each Company’s knowledge, no slogan or other advertising device,
product, process, method, substance, or part or other material now employed, or
now contemplated to be employed, by such Company infringes upon any rights held
by any other Person.  To the knowledge of any Company as of the date hereof, no
infringement or claim of infringement by others of any material Intellectual
Property, license, permit, trade name, or other intellectual property of any
Company exists, other than claims which will not result in a Material Adverse
Event.

 

8.19                        Full Disclosure.  Each material fact or condition
relating to the Loan Papers or the financial condition, business, or property of
any Company has been disclosed to Administrative Agent.  All reports, financial
statements, certificates, and other information furnished by any Company to
Administrative Agent in connection with the Loan Papers on or before the Closing
Date was, taken as a whole, true and accurate in all material respects or based
on reasonable estimates on the date the information is stated or certified.

 

8.20                        Insurance.  The properties of the Companies are
insured with financially sound and reputable insurance companies not Affiliates
of the Companies, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Companies operate.

 

8.21                        Compliance with Laws.  Each Company is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction,
or decree is

 

74

--------------------------------------------------------------------------------


 

being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Event.

 

8.22        Senior Debt.  The Obligation represents, among other things, the
restatement, renewal, amendment, extension, and modification of the “Obligation”
(as defined in the Existing Agreement) and constitutes “Senior Debt” under the
2019 VRI Senior Subordinated Indenture and other documents evidencing and
relating to Subordinated Debt.

 

8.23        OFAC.   No Company, or, to the knowledge of any Company, any
director, officer, employee, agent or representative thereof, is a Sanctioned
Person, and no Company is located, organized or resident in a Designated
Jurisdiction.

 

SECTION 9         AFFIRMATIVE COVENANTS.  So long as Lenders are committed to
fund Loans and the L/C Issuers are committed to issue L/Cs under this Agreement,
and thereafter until the Obligation is paid in full, Borrower covenants and
agrees as follows:

 

9.1          Items to be Furnished.  Borrower shall cause the following to be
furnished to each Lender:

 

(a)           With respect to each fiscal year of the Companies, within 5
Business Days after the date required to be filed with the Securities and
Exchange Commission as part of the Companies’ periodic reporting, Financial
Statements showing the consolidated financial condition and results of
operations of the Companies as of, and for the year ended on, that last day,
accompanied by: (A) the unqualified opinion of a “Registered Public Accounting
Firm” (as such term is specified in the Securities Laws) of
nationally-recognized standing, based on an audit using generally accepted
auditing standards and applicable Securities Laws, that the Financial Statements
were prepared in accordance with GAAP and present fairly, in all material
respects, the consolidated financial condition and results of operations of the
Companies, (B) any management letter prepared by the accounting firm delivered
in connection with its audit, (C) a certificate from the accounting firm to
Administrative Agent indicating that during its audit it obtained no knowledge
of any Default or Potential Default, or if it obtained knowledge, the nature and
period of existence thereof, and (D) a Compliance Certificate with respect to
the Financial Statements.

 

(b)           With respect to each fiscal quarter of the Companies (other than
the last fiscal quarter of each fiscal year), within 5 Business Days after the
date required to be filed with the Securities and Exchange Commission as part of
the Companies periodic reportings, Financial Statements showing the consolidated
financial condition and results of operations of the Companies for such fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of such fiscal quarter, accompanied by a Compliance Certificate with
respect to the Financial Statements.

 

(c)           Promptly after receipt, a copy of each interim or special audit
report, management letter, and recommendations issued by independent accountants
with respect to any Company or its financial records.

 

(d)           Notice, promptly after any Company knows or has reason to know, of
(i) the existence and status of any Litigation that, if determined adversely to
any Company, would be a Material Adverse Event, (ii) any change in any material
fact or circumstance represented or

 

75

--------------------------------------------------------------------------------


 

warranted by any Restricted Company in connection with any Loan Paper, (iii) the
receipt by any Company of notice of any violation or alleged violation of any
Environmental Law or ERISA (which individually or collectively with other
violations or allegations is reasonably likely to constitute a Material Adverse
Event), (iv) a Default or Potential Default, specifying the nature thereof and
what action the Restricted Companies have taken, are taking, or propose to take,
(v) any breach or nonperformance of, or default under, a Material Agreement of a
Restricted Company that is reasonably likely to result in a Material Adverse
Event, (vi) any material change in accounting policies or financial reporting
practices by any Restricted Company, (vii) the occurrence of any Internal
Control Event, or (viii) the occurrence of any event pursuant to which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent, or other fiduciary or administrator of any such plan) is granted
or otherwise obtains or receives the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time, directly or indirectly, 5% or more of the equity securities of VRI
entitled to vote for members of the board of directors or equivalent governing
body of VRI on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).  Each notice pursuant to Section 9.1(d)(iv) shall describe with
particularity any and all provisions of this Agreement and any other Loan Paper
that have been breached.

 

(e)           Promptly after filing, copies of all material reports or filings
filed by or on behalf of any Company with any securities exchange or the
Securities and Exchange Commission (including, without limitation, copies of
each Form 10-K, Form 10-Q, and Form S-8 filed by, or on behalf of, VRI with the
Securities and Exchange Commission within 15 days after filing).

 

(f)            Documents required to be delivered pursuant to Section 9.1(a) and
(b) and Section 9.1(e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1, or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided, that: (x) Borrower shall deliver paper copies
of such documents to Administrative Agent or any Lender that requests Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender, and (y) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 9.1(a) and (b) to Administrative Agent.  Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Borrower hereby acknowledges that (a) Administrative Agent may, but shall not be
obligated to, make available to Lenders and L/C Issuers materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on

 

76

--------------------------------------------------------------------------------


 

DebtDomain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”), and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized Administrative Agent, Joint Lead Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 15.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

(g)           Subject to the confidentiality provisions set forth in
Section 15.15, promptly upon reasonable request by Administrative Agent or any
Lender (through Administrative Agent), information (not otherwise required to be
furnished under the Loan Papers) respecting the business affairs, assets, and
liabilities of the Companies (including, but not limited to, seasonal operating
statistics, annual budgets, etc.) and opinions, certifications, and documents in
addition to those mentioned in this Agreement.

 

(h)           With respect to the post-closing items set forth on Schedule 7.1,
if any, deliver, or cause to be delivered, to Administrative Agent, all
agreements, documents, instruments, or other items listed on Schedule 7.1 on or
prior to the date specified for delivery thereof on Schedule 7.1.

 

9.2          Use of Proceeds. Borrower will use all of the proceeds of Loans,
L/Cs, and L/C Borrowings for working capital, to make advances and other
investments permitted by Section 10.8, to make acquisitions permitted under
Section 10.11, to make capital expenditures permitted under Section 10.18, and
for other general corporate purposes.  No part of the proceeds of any L/C draft
or drawing, any L/C Borrowing, or any Loan will be used, directly or indirectly,
for a purpose that violates any Law, including without limitation, the
provisions of Regulation U.

 

9.3          Books and Records.  Each Company will maintain books, records, and
accounts necessary to prepare financial statements in accordance with GAAP and
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Company.

 

9.4          Inspections.  Upon reasonable request, and subject to the
confidentiality provisions set forth in Section 15.15, each Company will allow
Administrative Agent (or its Representatives) to inspect any of its properties,
to review reports, files, and other records, and to make and take away copies,
to conduct tests or investigations, and to discuss any of its affairs,
conditions, and finances with its other creditors, directors, officers,
employees, or representatives from time to time, during reasonable business
hours; provided that when a Default exists, Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of

 

77

--------------------------------------------------------------------------------


 

Borrower at any time during normal business hours and with two (2) Business Days
advance notice.  Any of Lenders (or their Representatives) may accompany
Administrative Agent during such inspections.

 

9.5          Taxes.  Each Restricted Company will promptly pay when due any and
all Taxes, other than Taxes which are being contested in good faith by lawful
proceedings diligently conducted, against which reserve or other provision
required by GAAP has been made; provided, however, that all such Taxes shall, in
any event, be paid prior to any levy for execution in respect of any Lien on any
property of a Restricted Company.

 

9.6          Payment of Obligations.  Each Company will pay (or renew and
extend) all of its obligations at such times and to such extent as may be
necessary to prevent a Material Adverse Event (except for obligations, other
than Funded Debt, which are being contested in good faith by appropriate
proceedings).

 

9.7          Maintenance of Existence, Assets, and Business. 

 

(a)           Except as otherwise permitted by Section 10.11, each Company will
(i) maintain its organizational existence and good standing in its state of
organization and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (ii) maintain all Water Rights, licenses, permits (including, without
limitation, the Forest Service Permits), and franchises necessary for its
business where failure to maintain is a Material Adverse Event; (iii) preserve
or renew all of its Intellectual Property, the non-preservation of which could
reasonably be expected to result in a Material Adverse Event; and (iv) keep all
of its assets that are useful in and necessary to its business in good working
order and condition (ordinary wear and tear excepted) and make all necessary
repairs and replacements.

 

(b)           Subject to dispositions permitted pursuant to Section 10.10
hereof, each Existing Critical Asset owned by any Company shall be owned by
either a Wholly Owned Restricted Subsidiary of Borrower or a Restricted
Subsidiary of Borrower, so long as (i) such Restricted Subsidiary has provided a
Guaranty and Pledge Agreement in accordance with the provisions set forth in
Sections 6.1, 6.2, 9.10, or 9.11 herein, as the case may be, (ii) the stock or
other equity interests in such Restricted Subsidiary owned by a Restricted
Company (other than stock in the Northstar Subsidiaries and Grand Teton Lodge
Company) have been pledged to Administrative Agent, for the benefit of Lenders,
pursuant to a Pledge Agreement, and (iii) such Restricted Subsidiary has
otherwise complied with the terms and provisions set forth in the Loan Papers,
including, without limitation, Section 10.16 herein; provided, that Unrestricted
Subsidiaries may own Additional Critical Assets, so long as on the date an
Unrestricted Subsidiary acquires an Additional Critical Asset, (x) the EBITDA of
all Unrestricted Subsidiaries holding Additional Critical Assets does not exceed
10% of Adjusted EBITDA, on a consolidated basis, for the most-recently-ended
four fiscal quarters, and (y) the aggregate fair market value of such assets and
all other Additional Critical Assets owned by Unrestricted Subsidiaries (in each
case as determined on the applicable acquisition date, without giving subsequent
effect to increases or decreases in value), does not exceed 10% of Total Assets
as of the last day of the most-recently-ended fiscal quarter.

 

(c)           No Restricted Company party to a Pledge Agreement will change its
name in any manner (except by registering additional trade names), unless such
Restricted Company shall have given Administrative Agent prior notice thereof. 
Borrower shall promptly notify Administrative Agent of any change in name of any
other Company (except the registering of additional tradenames).

 

78

--------------------------------------------------------------------------------


 

9.8          Insurance.  Each Company will maintain with financially sound,
responsible, and reputable insurance companies or associations (or, as to
workers’ compensation or similar insurance, with an insurance fund or by
self-insurance authorized by the jurisdictions in which it operates) insurance
concerning its properties and businesses against casualties and contingencies
and of types and in amounts (and with co-insurance and deductibles) as is
customary in the case of similar businesses.  At Administrative Agent’s request,
each Company will deliver to Administrative Agent certificates of insurance for
each policy of insurance and evidence of payment of all premiums.

 

9.9          Environmental Laws.  Each Company will (a) conduct its business so
as to comply in all material respects with all applicable Environmental Laws and
shall promptly take required corrective action to remedy any non-compliance with
any Environmental Law, except where failure to comply or take action would not
be a Material Adverse Event, and (b) establish and maintain a management system
designed to ensure compliance with applicable Environmental Laws and minimize
material financial and other risks to each Company arising under applicable
Environmental Laws or as the result of environmentally related injuries to
Persons or property, except where failure to comply would not be a Material
Adverse Event.  Borrower shall deliver reasonable evidence of compliance with
the foregoing covenant to Administrative Agent within 30 days after any written
request from Required Lenders, which request shall be made only if Required
Lenders reasonably believe that a failure to comply with the foregoing covenant
would be a Material Adverse Event.

 

9.10        Subsidiaries.  The Companies may create or acquire additional
Subsidiaries (including Unrestricted Subsidiaries); provided that (a) each
Person organized under the Laws of the United States (or any state thereof) that
becomes a Restricted Subsidiary after the Closing Date (whether as a result of
an acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Guaranty within 30 days after becoming a Restricted
Subsidiary, (b) except as otherwise provided in Section 6.2, each Restricted
Company organized under the Laws of the United States (or any state thereof)
that becomes the holder of the capital stock or equity interest of each Person
that becomes a Restricted Subsidiary after the Closing Date (whether as a result
of an acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Pledge Agreement, together with any related Security
Documents reasonably required by Administrative Agent, pledging such capital
stock or equity interests required to be pledged by it under this Agreement
within 30 days after such Person becomes a Subsidiary, (c) Borrower shall
deliver to Administrative Agent a revised Schedule 8.2 reflecting such new
Subsidiary within 30 days after it becomes a Subsidiary, and (d) no Default or
Potential Default exists or arises after giving pro forma effect to the
creation, acquisition, or addition of such Subsidiary; provided, that for
purposes of determining compliance, (x) Debt of each Subsidiary created or
acquired shall be deemed to have been incurred on the date of such acquisition
or creation, and (y) Adjusted EBITDA for the most-recently-ended four fiscal
quarters shall include on a pro forma basis for such period the EBITDA of each
Restricted Subsidiary created or acquired.

 

9.11        Designation and Re-designation of Subsidiaries. 

 

(a)           Borrower may designate any Subsidiary as an Unrestricted
Subsidiary and may re-designate any Restricted Subsidiary as an Unrestricted
Subsidiary; provided, that (i) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the designation of such Subsidiary as an
Unrestricted Subsidiary or the re-designation of such Restricted Subsidiary as
an Unrestricted Subsidiary within 30 days after it becomes an Unrestricted
Subsidiary, (ii) such Subsidiary otherwise meets (or would meet concurrently
with the effectiveness of such re-

 

79

--------------------------------------------------------------------------------


 

designation) the requirements of an “Unrestricted Subsidiary” as set forth in
the definition thereof, and (iii) no Default or Potential Default exists or will
arise after giving pro forma effect to such designation or re-designation;
provided, that for purposes of determining compliance (x) with Section 10.8
hereof, all outstanding loans, advances, and investments in such designated or
re-designated Subsidiary shall be deemed to have been made on (and shall be
valued as of) the date of such designation or re-designation, as applicable, and
(y) Adjusted EBITDA for the most-recently-ended four fiscal quarters shall
exclude on a pro forma basis for such period the EBITDA of such designated or
re-designated Subsidiary.  Subject to Section 15.9(g), Administrative Agent
shall execute documentation reasonably required to release any Restricted
Subsidiary which is re-designated by Borrower as an Unrestricted Subsidiary from
its Guaranty.

 

(b)           Borrower may re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) such Subsidiary shall have complied
with Section 9.10 hereof, (ii) Borrower shall deliver to Administrative Agent a
revised Schedule 8.2 reflecting the re-designation of such Unrestricted
Subsidiary as a Restricted Subsidiary within 30 days after it becomes a
Restricted Subsidiary, (iii) after giving effect to such re-designation, such
Subsidiary is in compliance with Section 10.16, and (iv) no Default or Potential
Default exists or will arise after giving pro forma effect to such
re-designation; provided, that for purposes of determining compliance, (x) all
existing Debt of, and loans, advances, or investments made by, such
re-designated Subsidiary shall be deemed to have been incurred on the date of
such re-designation, and (y) Adjusted EBITDA for the most-recently-ended four
fiscal quarters shall include on a pro forma basis for such period the EBITDA of
such re-designated Subsidiary.

 

9.12        Keepwell Requirements.

 

Each Qualified ECP Guarantor, jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Guarantor to honor all of its obligations
under this Agreement or any other Loan Paper in respect of Swap Obligations
(provided, that each Qualified ECP Guarantor shall only be liable under this
Section 9.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.12, or otherwise
under this Agreement or any other Loan Paper, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the full and final payment
of the Obligations (other than contingent Obligations for which no claim has
been made), termination of the Commitments of all Lenders and L/C Issuers, and
termination of all L/Cs (or cash collateralization thereof as acceptable to the
applicable L/C Issuer). Each Qualified ECP Guarantor intends that this
Section 9.12 constitute, and this Section 9.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 10       NEGATIVE COVENANTS.  So long as Lenders are committed to fund
Loans and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid in full, Borrower covenants and agrees
as follows:

 

10.1        Taxes.  No Company shall use any portion of the proceeds of any Loan
to pay the wages of employees, unless a timely payment to or deposit with the
U.S. of all amounts of Tax required to be deducted and withheld with respect to
such wages is also made.

 

80

--------------------------------------------------------------------------------


 

10.2        Payment of Obligations.  No Company shall voluntarily prepay
principal of, or interest on, or tender for, repurchase, redeem, repay, defease,
or discharge, Subordinated Debt or High-Yield Debt;  provided, that Borrower or
VRI may:

 

(a)           tender for, repurchase (including, without limitation, in open
market transactions or private negotiated transactions), redeem, defease, or
discharge Subordinated Debt or High-Yield Debt, so long as (i) on and as of the
date of each such redemption, no Default or Potential Default then exists or
arises, and (ii) Borrower has delivered to Administrative Agent a certificate
reflecting Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such tender, repurchase,
redemption, defeasance or discharge; and

 

(b)           repay Subordinated Debt or High-Yield Debt (i) with the proceeds
of a Term Loan, or (ii) in connection with the concurrent issuance of
(A) Subordinated Debt, so long as (1) on and as of the date of such refinancing,
no Default or Potential Default then exists or arises, (2) the Subordinated Debt
issued in connection with such refinancing (“Replacement Subordinated Debt”)
satisfies the requirements for permitted Subordinated Debt as set forth in the
Loan Papers, including, without limitation, the requirements imposed by the
definition of “Subordinated Debt” in Section 1.1 and by Section 10.16, and
(3) such Replacement Subordinated Debt has a final maturity date later than the
final maturity date of the Debt so refinanced, or (B) High-Yield Debt, so long
as on and as of the date of such refinancing, no Default or Potential Default
then exists or arises and such High Yield Debt has a final maturity date later
than the final maturity date of the Debt so refinanced.

 

10.3        Employee Plans.  Except where, individually or in the aggregate, a
Material Adverse Event would not result or a Lien on the assets of any Company
or the Companies securing liability of any Company or the Companies
(individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Section 8.8 and Section 8.9 herein
that is reasonably likely to be secured by Liens) in excess of the Threshold
Amount is likely to result, no Company or any ERISA Affiliate shall permit any
of the events or circumstances described in Section 8.10 to exist or occur.

 

10.4        Debt.  No Company shall create, incur or suffer to exist any Debt,
other than Permitted Debt.

 

10.5        Liens.  No Company shall create, incur, or suffer or permit to be
created or incurred or to exist any Lien upon any of its assets, other than
Permitted Liens.

 

10.6        Transactions with Affiliates.  Except for transactions which do not,
in the aggregate, cost the Restricted Companies more than $2,000,000 in any
fiscal year, no Restricted Company shall enter into or suffer to exist any
transaction with any Affiliate (other than another Restricted Company), or
guaranty, obtain any letter of credit or similar instrument in support of, or
create, incur, or suffer to exist any Lien upon any of its assets as security
for, any Debt or other obligation of any Affiliate (other than Debts or other
obligations of another Restricted Company) unless (a) such transaction is an
advance or equity contribution to an Unrestricted Subsidiary permitted by
Sections 10.8(j) or 10.8(l) or to a Person (other than a Company) in which a
Restricted Company has made an investment permitted by Section 10.8(m), (b) such
transaction is described in Section 10.9 or on Schedule 8.13, (c) such
transaction is an investment in employee residences permitted by
Section 10.8(n)(iii), or (d) such transaction is upon fair and reasonable terms
not materially less favorable than it could obtain or could become entitled to
in an arm’s-length transaction with a Person that was not its Affiliate;
provided, that any Restricted Company may enter into Permitted Recourse
Obligations or guarantees or other credit support permitted by clause

 

81

--------------------------------------------------------------------------------


 

(i)(ii) of the definition of “Permitted Debt” in support of obligations of
Unrestricted Subsidiaries, so long as no Default or Potential Default then
exists or arises.

 

10.7        Compliance with Laws and Documents.  No Company shall (a) violate
the provisions of any Laws or rulings of any Governmental Authority applicable
to it or of any Material Agreement to which it is a party if that violation
alone, or when aggregated with all other violations, would be a Material Adverse
Event, (b) violate the provisions of its organizational documents if such
violation would cause a Material Adverse Event, or (c) repeal, replace, or amend
any provision of its organizational documents if that action would be a Material
Adverse Event.

 

10.8        Loans, Advances and Investments.  No Restricted Company shall make
or suffer to exist any loan, advance, extension of credit or capital
contribution to, make any investment in, purchase or commit to purchase any
stock or other securities or evidences of Debt of, or interests in, any other
Person, or permit to exist Permitted Recourse Obligations constituting Debt,
other than:

 

(a)           expense accounts for and other loans or advances to its directors,
officers, and employees in the ordinary course of business in accordance with
applicable Law;

 

(b)           marketable obligations issued or unconditionally guaranteed by the
U.S. or issued by any of its agencies and backed by the full faith and credit of
the U.S., in each case maturing within one year from the date of acquisition;

 

(c)           short-term investment grade domestic and eurodollar certificates
of deposit or time deposits that are fully insured by the Federal Deposit
Insurance Corporation or are issued by commercial banks organized under the Laws
of the U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000 (as shown on its most recently published
statement of condition);

 

(d)           commercial paper and similar obligations rated “P-1” by Moody’s or
“A-1” by S&P;

 

(e)           readily marketable Tax-free municipal bonds of a domestic issuer
rated “A-2” or better by Moody’s or “A” or better by S&P, and maturing within
one year from the date of issuance;

 

(f)            mutual funds or money market accounts investing primarily in
items described in clauses (b) through (e) above;

 

(g)           demand deposit accounts maintained in the ordinary course of
business;

 

(h)           current trade and customer accounts receivable that are for goods
furnished or services rendered in the ordinary course of business and that are
payable in accordance with customary trade terms;

 

(i)            Financial Hedges existing on the date hereof which have
previously been approved by Administrative Agent and other Financial Hedges
entered into after the date hereof under terms reasonably acceptable to
Administrative Agent;

 

(j)            loans, advances, and investments of the Restricted Companies
existing on the Closing Date (i) in the Existing Housing Districts, Existing
Metro Districts, and

 

82

--------------------------------------------------------------------------------


 

Keystone/IntraWest LLC, which investments are identified on part (a) of Schedule
10.8, and (ii) in Persons other than Restricted Companies, Existing Housing
Districts, Existing Metro Districts, and Keystone IntraWest LLC, which loans and
investments are identified on part (b) of Schedule 10.8;

 

(k)           additional loans, advances, and investments in Restricted
Companies, including, without limitation, investments in Persons that become
Restricted Subsidiaries upon transactions consummated in compliance with
Section 10.11 herein;

 

(l)            loans, advances, and investments in Similar Businesses
(including, without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries), so long as
(i) no Default or Potential Default exists or arises, and (ii) the aggregate
amount of all loans, advances, and investments made pursuant to this clause
(l) (determined with respect to each such loan and advance based on the value
thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such Permitted Recourse Obligation constituting Debt and other
credit support and contingent obligation based on the maximum potential
financial exposure therefrom on the date of determination) does not exceed the
Investment Limit (Similar Businesses);

 

(m)          loans, advances, and investments in joint ventures in which a
Restricted Company has an Equity Interest (including, without limitation, credit
support and contingent obligations with respect to Debt of such joint ventures),
so long as (i) no Default or Potential Default exists or arises, and (ii) the
aggregate amount of all loans, advances, and investments made pursuant to this
clause (m) (determined with respect to each such loan and advance based on the
value thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such credit support and contingent obligation based on the
maximum potential financial exposure therefrom on the date of determination)
does not exceed the Investment Limit (Joint Ventures);

 

(n)           the following investments:

 

(i)            a capital contribution, in an amount not to exceed $650,000, in
Boulder/Beaver LLC;

 

(ii)           workers compensation reserve account, established pursuant to a
self-insurance permit from the Department of Labor or comparable agency in any
state in which the Companies’ businesses are located, invested exclusively in
items described in clauses (b) through (f) above; and

 

(iii)          loans and contributions to employees for investments in employee
residences as part of such employees’ compensation packages not to exceed
$10,000,000 in the aggregate;

 

(o)           so long as no Default or Potential Default exists or arises,
investments set forth on part (c) of Schedule 10.8, which investments are made
(i) as a result of the exercise of put options by the owners thereof, and
(ii) in accordance with the agreements set forth on part (c) of Schedule 10.8 as
in effect on the Closing Date;

 

83

--------------------------------------------------------------------------------


 

(p)           short-term repurchase agreements with major banks and authorized
dealers, fully collateralized to at least 100% of market value by marketable
obligations issued or unconditionally guaranteed by the U.S. or issued by any of
its agencies and backed by the full faith and credit of the U.S.;

 

(q)           short-term variable rate demand notes that invest in tax-free
municipal bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or
better by S&P that are supported by irrevocable letters of credit issued by
commercial banks organized under the laws of the U.S. or any of its states
having combined capital, surplus, and undivided profits of not less than
$100,000,000;

 

(r)            so long as no Default or Potential Default exists or arises,
loans to Persons in which a Restricted Company does not have an Equity Interest,
so long as the aggregate amount of all loans made pursuant to this clause
(r) (determined with respect to each such loan based on the value thereof on the
date of determination) does not exceed $15,000,000;

 

(s)            Permitted Recourse Obligations not constituting Debt; provided,
that, for the avoidance of doubt, if an event or circumstance occurs that
triggers a direct payment liability or reimbursement obligation (as opposed to a
contingent or performance obligation) of any Restricted Company to a lender or
other party to whom such Permitted Recourse Obligation is owed, then such
Permitted Recourse Obligation will no longer be permitted pursuant to this
clause (s); and

 

(t)            loans, advances, and investments in Similar Businesses
(including, without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries) or joint
ventures in which a Restricted Company has an Equity Interest (including,
without limitation, credit support and contingent obligations with respect to
Debt of such joint ventures), so long as (i) no Default or Potential Default
exists or arises, (ii) Borrower has delivered to Administrative Agent a
certificate reflecting Availability and Unrestricted Cash in an aggregate amount
of at least $150,000,000 immediately after giving effect to such loan, advance,
or investment, and (iii) the Total Leverage Ratio is less than 3.75 to 1.00 (or
if the leverage ratio under the 2019 VRI Subordinated Notes or any credit
agreement, indenture, or similar agreement entered into in connection with the
VRI Subordinated Notes Refinancing is 3.50 to 1.00, then 3.50 to 1.00).

 

10.9        Distributions.  Except as set forth on Schedule 10.9, no Company
shall make any Distribution, except as follows:

 

(a)           VRI may make payments of approximately $100,000 accruing to
certain option holders;

 

(b)           any Company may make Distributions to a Restricted Company and any
Unrestricted Subsidiary may make Distributions ratably to the holders of its
Equity Interests or otherwise in accordance with the organizational documents of
such Unrestricted Subsidiary;

 

(c)           if VRI issues any Subordinated Debt which is subsequently
converted to preferred stock, VRI may, if no Default or Potential Default exists
(or would result therefrom), pay dividends on such stock at an annual rate which
is less than or equal to the annual rate of

 

84

--------------------------------------------------------------------------------


 

interest payable on such Subordinated Debt prior to its conversion, so long as
the terms on such preferred stock are no more favorable to the holders of the
preferred stock than the terms afforded to the holders of the Subordinated Debt
set forth in the indenture and other documents evidencing or executed in
connection with such Subordinated Debt;

 

(d)           VRI may make additional Distributions as follows:

 

(i)            if (A) no Default or Potential Default exists or arises,
(B) Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such Distribution, and (C) the
Total Leverage Ratio equals or exceeds 3.75 to 1.00 (or if the leverage ratio
under the 2019 VRI Subordinated Notes or any credit agreement, indenture, or
similar agreement entered into in connection with the VRI Subordinated Notes
Refinancing is 3.50 to 1.00, then 3.50 to 1.00), then VRI may make Distributions
in an amount, when aggregated with all other Distributions by VRI from and after
the Closing Date (including, without limitation, all Distributions pursuant to
this clause (d)(i), but excluding all Distributions pursuant to clauses (d)(ii),
(d)(iii) and (e) through (h) below), not to exceed the sum of (v) $200,000,000,
plus (w) 50% of Consolidated Net Income from and after February 1, 2014
(determined as of the last day of the most-recently-ended fiscal quarter of the
Restricted Companies), minus (x) if Consolidated Net Income from and after
February 1, 2014 (determined as of the last day of the most-recently-ended
fiscal quarter of the Restricted Companies) is a deficit, 100% of such deficit,
plus (y) 100% of the Restricted Companies’ net cash proceeds from the issuance
of Equity Interests by any Restricted Company from and after the Closing Date,
minus (z) the sum of repayments of Subordinated Debt or High-Yield Debt pursuant
to Section 10.2(a) (other than any such repayment in connection with a
refinancing of Subordinated Debt or High-Yield Debt permitted under this
Agreement);

 

(ii)           if (A) no Default or Potential Default exists or arises,
(B) Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such Distribution, and (C) the
Total Leverage Ratio is less than 3.75 to 1.00 (or if the leverage ratio under
the 2019 VRI Subordinated Notes or any credit agreement, indenture, or similar
agreement entered into in connection with the VRI Subordinated Notes Refinancing
is 3.50 to 1.00, then 3.50 to 1.00), then VRI may make Distributions in an
unlimited amount; and

 

(iii)          if no Default or Potential Default exists or arises, then VRI may
pay dividends in an amount not to exceed $20,000,000 in any fiscal quarter;

 

(e)           if no Default or Potential Default exists or arises, VRI may make
Distributions on Equity Interests (other than Disqualified Equity Interests)
payable solely in the form of common stock or other common equity interests of
VRI; provided, that VRI may make Distributions on Disqualified Equity Interests
in the form of additional Disqualified Equity Interests of the same type;

 

(f)            if no Default or Potential Default exists or arises, the
Companies may make Distributions to their respective employees, officers, or
directors in an aggregate amount not exceeding $2,000,000 in any twelve (12)
month period;

 

85

--------------------------------------------------------------------------------


 

(g)           so long as no Default or Potential Default exists or arises, the
redemption, repurchase, or other acquisition of Equity Interests of VRI in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of VRI) of, Equity Interests of VRI (except for
any such redemption, repurchase, or acquisition effected through the concurrent
issuance of Disqualified Equity Interests of the same type); and

 

(h)           so long as no Default or Potential Default exists or arises, any
Restricted Company may make Distributions of net cash proceeds from Designated
Condominium Sales.

 

10.10      Sale of Assets.  No Restricted Company may sell, assign, lease,
transfer, or otherwise dispose of Critical Assets in an aggregate amount (taking
into account all dispositions after the Closing Date) in excess of 10% of Total
Assets (measured prior to giving effect to such sale, assignment, lease transfer
or disposal), if the ratio described in Section 11.1 would, on a pro forma basis
(taking the disposition into account), increase as a result of such disposition.

 

10.11      Acquisitions, Mergers, and Dissolutions.

 

(a)           A Restricted Company may not acquire all or any substantial
portion of the capital stock (or other equity or voting interests) of any other
Person, acquire all or any substantial portion of the assets of any other
Person, merge or consolidate with any other Person, or liquidate, wind up or
dissolve (or suffer any liquidation or dissolution), except as follows:

 

(i)            any Restricted Subsidiary may acquire all or any substantial
portion of the capital stock (or other equity or voting interests) issued by any
other Restricted Subsidiary, acquire all or any substantial portion of the
assets of any other Restricted Subsidiary, and merge or consolidate with any
other Restricted Subsidiary (and, in the case of such merger or consolidation
or, in the case of the conveyance or distribution of such assets, the
non-surviving or selling entity, as the case may be, may be liquidated, wound up
or dissolved), so long as:

 

(A)          with respect to a merger or consolidation, (1) if Borrower is a
party to such merger or consolidation, then Borrower is the surviving entity,
(2) if Borrower is not a party to such merger or consolidation, then (I) a
Restricted Subsidiary is the surviving entity, and (II) if the surviving entity
will own Critical Assets, then a Restricted Subsidiary of Borrower is the
surviving entity, and (3) the surviving entity delivers Guaranties and Security
Documents to the extent required under Section 9.10; and

 

(B)          to the extent Critical Assets are acquired by a Restricted
Subsidiary in connection with the foregoing transactions, such Restricted
Subsidiary must be in compliance with Section 9.7(b) after giving effect
thereto; and

 

(ii)           any Restricted Subsidiary may acquire all or any substantial
portion of the capital stock (or other equity or voting interests) issued by any
Person (other than a Restricted Company), acquire all or any substantial portion
of the assets of any Person (other than a Restricted Company), or merge or
consolidate with any other Person (other than a Restricted Company) (and, in the
case of such merger or consolidation, the non-surviving entity may be
liquidated, wound up or dissolved), so long as:

 

86

--------------------------------------------------------------------------------


 

(A)          with respect to a merger or consolidation, (1) if Borrower is a
party to such merger or consolidation, then Borrower is the surviving entity,
(2) if Borrower is not a party to such merger or consolidation, then (I) a
Restricted Subsidiary is the surviving entity, and (II) if the surviving entity
will own Critical Assets, then a Restricted Subsidiary of Borrower is the
surviving entity, and (3) the surviving entity delivers Guaranties and Security
Documents to the extent required under Section 9.10;

 

(B)          to the extent Critical Assets are acquired by a Restricted Company
in connection with the foregoing transactions, such Restricted Company must be
in compliance with Section 9.7(b) after giving effect thereto;

 

(C)          Borrower certifies in writing to Administrative Agent as follows
(with such calculations and other supporting evidence attached thereto as
Administrative Agent shall request):

 

(1)           the ratio of Net Funded Debt on the closing date of the
transaction to Adjusted EBITDA for the most-recently-ended four fiscal quarters,
after giving pro forma effect to the transaction, is less than or equal to 5.00
to 1.00,

 

(2)           such other Person is engaged in a business in which a Restricted
Company would be permitted to engage under Section 10.14,

 

(3)           as of the closing of any such transaction, the transaction has
been approved and recommended by the board of directors of the Person to be
acquired or from which such business is to be acquired,

 

(4)           as of the closing of any transaction, after giving effect to such
acquisition or merger, the acquiring party is Solvent and the Companies, on a
consolidated basis, are Solvent, and

 

(5)           as of the closing of any transaction, no Default or Potential
Default exists or shall occur as a result of, and after giving effect to, such
transaction, and

 

(D)          in respect of any such transaction for which the sum of the
Purchase Price exceeds $50,000,000, Borrower delivers to Administrative Agent
(1) at least 15 days prior to the closing date of the transaction, a written
description of the transaction, including the funding sources, the Purchase
Price, calculations demonstrating pro forma compliance with the terms and
conditions of the Loan Papers after giving effect to the transaction (including
compliance with the Companies’ applicable financial covenants), and estimates of
any actual and identifiable cost synergies, and a draft of the applicable
purchase agreement or merger agreement (provided, however, that if a draft of
the applicable purchase agreement or merger agreement is not available at least
15 days prior to the closing date of the transaction, then such draft may be
delivered as soon as available, but in any event no later than 5 days prior to
the closing date of the transaction), and (2) on or prior to the closing date of
the transaction, a copy of

 

87

--------------------------------------------------------------------------------


 

the executed purchase agreement or executed merger agreement relating to the
transaction (and, to the extent available, all schedules and exhibits thereto).

 

(b)           Any Company (other than VRI or Borrower) that does not own any
assets may be dissolved provided that Borrower gives Administrative Agent prior
written notice of such dissolution.

 

10.12      Assignment.  No Company shall assign or transfer any of its Rights or
cause to be delegated its duties or obligations under any of the Loan Papers.

 

10.13      Fiscal Year and Accounting Methods.  No Company shall change its
method of accounting (other than immaterial changes in methods or as required by
GAAP), nor, without first obtaining Administrative Agent’s written consent,
change its fiscal year.  In the event that any Company changes its fiscal year,
to the extent requested by Administrative Agent or Required Lenders, Borrower,
Administrative Agent, Required Lenders, and Guarantors agree to negotiate such
amendments to this Agreement and other Loan Papers as necessary to effect the
change of its fiscal year.

 

10.14      New Businesses.  No Restricted Company shall engage in any business,
except the businesses in which they are engaged on the Closing Date and any
other Similar Business; provided, however, that the foregoing shall not be
construed to prohibit the cessation by any Company of its business activities or
the sale or transfer of the business or assets of such Company to the extent not
otherwise prohibited by this Agreement.

 

10.15      Government Regulations.  No Company shall conduct its business in a
way that it becomes regulated under the Investment Company Act of 1940, as
amended.

 

10.16      Burdensome Agreements.  No Company shall enter into, incur, or permit
to exist any agreement or other arrangement (other than this Agreement or any
other Loan Paper) that prohibits, restricts, or imposes any condition upon
(a) the ability of any Restricted Company to create, incur, or permit to exist
any Lien upon any of its property or assets securing Debt, or (b) the ability of
any Restricted Company to pay dividends or other Distributions with respect to
any shares of its capital stock to Borrower or any Guarantor, to otherwise
transfer property or assets to Borrower or any Guarantor, to make or repay loans
or advances to Borrower or any other Guarantor, or to guarantee the Debt of
Borrower; provided, that (x)  clauses (a) and (b) above shall not apply to
(A) restrictions and conditions (1) imposed by Law, the Loan Papers, or any
documentation for Debt constituting “Permitted Debt” under clauses (d), (e),
(m), (o) (solely with respect to Debt existing at the time of such acquisition,
except to the extent entered into in connection therewith or in contemplation
thereof), or (q) of the definition thereof, so long as such restrictions do not
prevent, impede, or impair (I) the creation of Liens and Guaranties in favor of
Lenders under the Loan Papers or (II) the satisfaction of the obligations of
Borrower and Guarantors under the Loan Papers, (2) contained in agreements
relating to the sale of a Subsidiary or other asset, so long as the sale of such
Subsidiary or other asset is permitted pursuant to this Agreement, and
(3) contained in agreements set forth on Schedule 10.16, (B) the Northstar
Leases, and (C) the Canyons-Park City Lease as in effect on the Closing Date,
and (y) clause (a) above shall not apply to customary provisions in leases and
other agreements restricting the assignment thereof or the granting of Liens on
leased or licensed property.

 

10.17      Use of Proceeds.  Borrower shall not, and Borrower shall not permit
any other Restricted Company to, use any part of the proceeds of any Loan,
directly or indirectly, for a purpose which violates any Law, including, without
limitation, the provisions of Regulations U or X (as enacted by the Board of
Governors of the Federal Reserve System, as amended).

 

88

--------------------------------------------------------------------------------


 

10.18      Capital Improvements.  The Restricted Companies may not make or
become legally obligated to make any expenditure in respect of the purchase or
other acquisition of any fixed or capital asset (excluding (a) normal
replacements and maintenance which are properly charged to current operations,
(b) such expenditures relating to real estate held for resale, and (c) for the
avoidance of doubt, such expenditures which are included as part of an
acquisition of all or any substantial portion of the capital stock (or other
equity or voting interests) of any other Person or all or any substantial
portion of the assets of any other Person, in each case as permitted by, and
made in accordance with, Section 10.11(b) (including the transactions
contemplated by the Canyons-Park City Lease)), except for capital expenditures
in the ordinary course of business not exceeding, in the aggregate for the
Restricted Companies during any fiscal year, an amount equal to 15% of Total
Assets (the “Capital Expenditures Basket”); provided, that, on any date of
determination in any fiscal year, any unused portion of the Capital Expenditures
Basket for the prior fiscal year can be used for capital expenditures during the
current fiscal year after the Capital Expenditures Basket for the current fiscal
year has been used in its entirety.

 

10.19      Subsidiaries.  (a) VRI shall have no direct Subsidiaries other than
Borrower and Gillett, (b) Gillett shall have no Subsidiaries, and VRI shall not
permit Gillett to have any Subsidiaries, and (c) Gillett shall not own any
Critical Assets, and VRI shall not permit Gillett to own any Critical Assets.

 

10.20      Sanctions.  Borrower shall not, and Borrower shall not permit any
other Restricted Company to, directly or indirectly, use the proceeds of any
Loan to fund any activities of or business with any individual or entity that,
at the time of such funding, is a Sanctioned Person or is in any Designated
Jurisdiction, or in any other manner that will result in a violation by
Borrower, any Restricted Company or any individual or entity participating in
the transaction, whether as Lender, Joint Lead Arranger, Administrative Agent,
L/C Issuer, Swing Line Lender, or otherwise, of Sanctions.

 

SECTION 11       FINANCIAL COVENANTS.  So long as Lenders are committed to fund
Loans and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid and performed in full (except for
provisions under the Loan Papers expressly intended to survive payment of the
Obligation and termination of the Loan Papers), Borrower covenants and agrees to
comply with each of the following ratios.  Borrower shall calculate each such
ratio after giving effect to the provisions of Section 1.3 hereof.

 

11.1        Maximum Leverage Ratios.  As calculated as of the last day of each
fiscal quarter of the Restricted Companies, the Restricted Companies shall not
permit the ratio of (a) the unpaid principal amount of Net Funded Debt existing
as of such last day to (b) Adjusted EBITDA for the four fiscal quarters ending
on such last day to exceed 5.00 to 1.00.

 

11.2        Interest Coverage Ratio.  As calculated as of the last day of each
fiscal quarter of the Restricted Companies, the Restricted Companies shall not
permit the ratio of (a) Adjusted EBITDA for the four fiscal quarters ending on
such last day to (b) interest on Funded Debt (excluding amortization of deferred
financing costs and original issue discounts and provided that, with respect to
any Capital Lease permitted under this Agreement, interest attributable thereto
shall be limited to that portion of the lease payments that is characterized as
an interest expense under GAAP and paid in cash during the applicable period) in
such four fiscal quarters to be less than 2.00 to 1.00.

 

SECTION 12                     DEFAULT.  The term “Default” means the occurrence
of any one or more of the following events:

 

89

--------------------------------------------------------------------------------


 

12.1        Payment of Obligation.  The failure or refusal of any Company to pay
(a) any principal payment contemplated by Sections 3.2(b) and 3.2(c) of this
Agreement after such payment becomes due and payable hereunder, (b) any
principal payment (other than those contemplated by Sections 3.2(b) and 3.2(c))
or interest payment contemplated to be made hereunder within 3 Business Days
after demand therefor by Administrative Agent, (c) any amount contemplated to be
paid hereunder in respect of fees, costs, expenses, or indemnities within 10
Business Days after demand therefor by Administrative Agent and (d) any amount
in respect of its reimbursement obligations in connection with any drawing under
an L/C (including, without limitation, any L/C Borrowing) within 3 Business Days
after demand therefor by Administrative Agent.

 

12.2        Covenants.  The failure or refusal of any Company to punctually and
properly perform, observe, and comply with:

 

(a)           Any covenant, agreement, or condition applicable to it contained
in Sections 9.2, 10 (other than Sections 10.1, 10.3, 10.6, and 10.7), or 11; or

 

(b)           Any other covenant, agreement, or condition applicable to it
contained in any Loan Paper (other than the covenants to pay the Obligation and
the covenants in clause (a) preceding), and such failure or refusal continues
for 30 days.

 

12.3        Debtor Relief.  Any Restricted Company (a) fails, or admits in
writing its inability, to pay its Debts generally as they become due,
(b) voluntarily seeks, consents to, or acquiesces in the benefit of any Debtor
Relief Law, (c) becomes a party to or is made the subject of any proceeding
provided for by any Debtor Relief Law that could suspend or otherwise adversely
affect the Rights of Administrative Agent or any Lender granted in the Loan
Papers (unless, if the proceeding is involuntary, the applicable petition is
dismissed within 60 days after its filing), (d) becomes subject to an order for
relief granted under the Bankruptcy Reform Act of 1978, as amended from time to
time (other than as a creditor or claimant), or (e) takes any action to
authorize any of the foregoing actions set forth in clauses (a) through
(d) herein.

 

12.4        Judgments and Attachments.  Any Restricted Company fails, within 60
days after entry, to pay, bond, or otherwise discharge any judgment or order for
the payment of money in excess of $15,000,000 (individually or collectively) or
any warrant of attachment, sequestration, or similar proceeding against any
assets of any Restricted Company having a value (individually or collectively)
of $15,000,000, which is neither (a) stayed on appeal nor (b) diligently
contested in good faith by appropriate proceedings and adequate reserves have
been set aside on its books in accordance with GAAP.

 

12.5        Government Action.  Any Governmental Authority condemns, seizes, or
otherwise appropriates, or takes custody or control of all or any substantial
portion of the Critical Assets.

 

12.6        Misrepresentation.  Any material representation or warranty made or
deemed made by any Company in connection with any Loan Paper at any time proves
to have been materially incorrect when made.

 

12.7        Ownership.  There shall occur a Change of Control Transaction.

 

12.8        Default Under Other Agreements.  Subject to Section 12.9 below,
(a) any Restricted Company fails to pay when due (after lapse of any applicable
grace period) any recourse Debt in excess (individually or collectively) of
$15,000,000; or (b) any default exists under any agreement to which any

 

90

--------------------------------------------------------------------------------


 

Restricted Company is a party, the effect of which is to cause, or to permit any
Person (other than a Restricted Company) to cause, any recourse obligation in
excess (individually or collectively) of $15,000,000 to become due and payable
by any Restricted Company before its stated maturity, except to the extent such
obligation is declared to be due and payable as a result of the sale of any
asset to which it relates.

 

12.9        Subordinated Debt.

 

(a)           (i) The occurrence of any “default,” “event of default,” or other
breach under or with respect to any Subordinated Debt, which “default,” “event
of default,” or other breach remains uncured (after lapse of any applicable cure
periods) on any date of determination; (ii) the trustee with respect to, or any
holder of, any Subordinated Debt shall effectively declare all or any portion of
such Debt or obligation thereunder due and payable prior to the stated maturity
thereof; or (iii) any obligations under the Subordinated Debt become due before
its stated maturity by acceleration of the maturity thereof.

 

(b)           The payment directly or indirectly (including, without limitation,
any payment in respect of any sinking fund, defeasance, redemption, or payment
of any dividend or distribution) by any Company of any amount of any
Subordinated Debt in a manner or at a time during which such payment is not
permitted under the terms of the Loan Papers or under any instrument or document
evidencing or creating the Subordinated Debt, including, without limitation, any
subordination provisions set forth therein, or if an event shall occur,
including, without limitation, a “Change of Control” as defined in any agreement
evidencing or creating the Subordinated Debt, and (i) such event results in the
ability of the trustee or the holders of any such Debt or obligation to request
or require (or any Company shall automatically be so required) to redeem or
repurchase such Debt or obligation, or (ii) any Company shall initiate notice of
redemption to holders of the Subordinated Debt or obligation, in connection with
a redemption of any Debt or obligation arising under such agreements or
instruments.

 

12.10      Validity and Enforceability of Loan Papers.  Except in accordance
with its terms or as otherwise expressly permitted by this Agreement, any Loan
Paper at any time after its execution and delivery ceases to be in full force
and effect in any material respect or is declared to be null and void or its
validity or enforceability is contested by any Company party thereto or any
Company denies that it has any further liability or obligations under any Loan
Paper to which it is a party.

 

12.11      Employee Plans.  Except where the occurrence or existence,
individually or in the aggregate, is not a Material Adverse Event or, in any
event, likely to result in a Lien on the assets of any Company or the Companies
securing liability for any Company or the Companies (individually or when
aggregated with any liability of the Companies contemplated by Section 8.8 and
Section 8.9 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount, (a) an Employee Plan or Multiemployer Plan, as
applicable, has any “unpaid minimum required contribution” (as described in
section 4971(c)(4) of the Code), whether or not waived, or any “accumulated
funding deficiency” (as defined in section 302 of ERISA or section 412 of the
Code), (b) a Company or an ERISA Affiliate incurs liability under ERISA to the
PBGC in connection with any Employee Plan (other than required insurance
premiums paid when due), (c) a Company or an ERISA Affiliate withdraws in whole
or in part from participation in a Multiemployer Plan, (d) a Company, an ERISA
Affiliate, or a Multiemployer Plan to which a Company or any ERISA Affiliate
contributes to or has contributed to, receives notice concerning the
determination that the Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (e) a Company or an
ERISA Affiliate engages in any “prohibited transaction” (as defined in section
406 of ERISA or section 4975 of the Code), or (f) a

 

91

--------------------------------------------------------------------------------


 

“reportable event” (as defined in section 4043 of ERISA) occurs with respect to
an Employee Plan, excluding events for which the notice requirement is waived
under applicable PBGC regulations.

 

SECTION 13                     RIGHTS AND REMEDIES.

 

13.1        Remedies Upon Default.

 

(a)           If a Default exists under Section 12.3, the commitment to extend
credit under this Agreement automatically terminates, the entire unpaid balance
of the Obligation automatically becomes due and payable without any action of
any kind whatsoever, and Borrower must provide cash collateral in an amount
equal to the then-existing L/C Exposure.

 

(b)           If any Default exists, subject to the terms of Section 14.5,
Administrative Agent may (with the consent of, and must, upon the request of,
Required Lenders), do any one or more of the following:  (i) if the maturity of
the Obligation has not already been accelerated under Section 13.1(a), declare
the entire unpaid balance of all or any part of the Obligation immediately due
and payable, whereupon it is due and payable; (ii) terminate the Commitments of
Lenders; (iii) reduce any claim to judgment; (iv) demand Borrower to provide
cash collateral in an amount equal to the L/C Exposure then existing; and
(v) exercise any and all other legal or equitable Rights afforded by the Loan
Papers, the Laws of the State of New York, or any other applicable jurisdiction.

 

13.2        Company Waivers.  To the extent permitted by Law, each Company
waives presentment and demand for payment, protest, notice of intention to
accelerate, notice of acceleration and notice of protest and nonpayment, and
agrees that its liability with respect to all or any part of the Obligation is
not affected by any renewal or extension in the time of payment of all or any
part of the Obligation, by any indulgence, or by any release or change in any
security for the payment of all or any part of the Obligation.

 

13.3        Performance by Administrative Agent.  If any covenant, duty, or
agreement of any Company is not performed in accordance with the terms of the
Loan Papers, Administrative Agent may, while a Default exists, at its option
(but subject to the approval of Required Lenders), perform, or attempt to
perform that covenant, duty, or agreement on behalf of that Company (and any
amount expended by Administrative Agent in its performance or attempted
performance is payable by the Companies, jointly and severally, to
Administrative Agent on demand, becomes part of the Obligation, and bears
interest at the Default Rate from the date of Administrative Agent’s expenditure
until paid).  However, Administrative Agent does not assume and shall never
have, except by its express written consent, any liability or responsibility for
the performance of any covenant, duty, or agreement of any Company.

 

13.4        Not in Control.  None of the covenants or other provisions contained
in any Loan Paper shall, or shall be deemed to, give Administrative Agent, the
L/C Issuers, or Lenders the Right to exercise control over the assets
(including, without limitation, real property), affairs, or management of any
Company; the power of Administrative Agent, the L/C Issuers, and Lenders is
limited to the Right to exercise the remedies provided in this Section 13.

 

13.5        Course of Dealing.  The acceptance by Administrative Agent or
Lenders of any partial payment on the Obligation shall not be deemed to be a
waiver of any Default then existing.  No waiver by Administrative Agent, the L/C
Issuers, Required Lenders, or Lenders of any Default shall be deemed to be a
waiver of any other then-existing or subsequent Default.  No delay or omission
by Administrative Agent, the L/C Issuers, Required Lenders, or Lenders in
exercising any Right under the Loan Papers will

 

92

--------------------------------------------------------------------------------


 

impair that Right or be construed as a waiver thereof or any acquiescence
therein, nor will any single or partial exercise of any Right preclude other or
further exercise thereof or the exercise of any other Right under the Loan
Papers or otherwise.

 

13.6        Cumulative Rights.  Notwithstanding anything to the contrary
provided herein, all Rights available to Administrative Agent, the L/C Issuers,
Required Lenders, and Lenders under the Loan Papers are cumulative of and in
addition to all other Rights granted to Administrative Agent, the L/C Issuers,
Required Lenders, and Lenders at Law or in equity, whether or not the Obligation
is due and payable and whether or not Administrative Agent, the L/C Issuers,
Required Lenders, or Lenders have instituted any suit for collection,
foreclosure, or other action in connection with the Loan Papers.

 

13.7        Enforcement.  Notwithstanding anything to the contrary contained
herein or in any other Loan Paper, the authority to enforce rights and remedies
hereunder and under the other Loan Papers against the Companies or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, Administrative Agent in accordance with Section 13.1 for the benefit of all
the Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Papers, (b) the L/C Issuers or the
Swing Line Lenders from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Paper, (c) any Lender from exercising
setoff rights in accordance with Section 15.13 (subject to the terms of
Section 3.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Company under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Paper, then (i) Required Lenders shall have the rights otherwise
ascribed to Administrative Agent pursuant to Section 13.1 and (ii) in addition
to the matters set forth in clauses (b), (c), and (d) of the preceding proviso
and subject to Section 3.12, any Lender may, with the consent of Required
Lenders, enforce any rights and remedies available to it and as authorized by
Required Lenders.

 

13.8        Application of Proceeds.  Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.10.

 

13.9        Diminution in Value of Collateral.  Neither Administrative Agent nor
any Lender has any liability or responsibility whatsoever for any diminution in
or loss of value of any Collateral or other collateral ever securing payment or
performance of all or any part of the Obligation (other than diminution in or
loss of value caused by its gross negligence or willful misconduct).

 

13.10      Certain Proceedings.  The Companies will promptly execute and
deliver, or cause the execution and delivery of, all applications, certificates,
instruments, registration statements and all other documents and papers
Administrative Agent, the L/C Issuers, Required Lenders, or Lenders reasonably
request in connection with the obtaining of any consent, approval, registration,
qualification, permit, license, or authorization of any Governmental Authority
or other Person necessary or appropriate for the effective exercise of any
Rights under the Loan Papers.  Because Borrower agrees that Administrative
Agent’s, the L/C Issuers’, Required Lenders’, and Lenders’ remedies at Law for
failure of the Companies to comply with the provisions of this paragraph would
be inadequate and that failure would not be adequately compensable in damages,
Borrower agrees that the covenants of this paragraph may be specifically
enforced.

 

93

--------------------------------------------------------------------------------


 

SECTION 14                     ADMINISTRATIVE AGENT.

 

14.1        Appointment and Authority.  Each Lender and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Papers and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of Administrative Agent, Lenders, and
the L/C Issuers, and neither Borrower nor any other Company have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Papers (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

14.2        Delegation of Duties.  Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Paper by or through any one or more sub-agents appointed in good faith by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

14.3        Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.  Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Restricted Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Restricted Company or such Affiliate) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them.

 

14.4        Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document, or other
writing (including any electronic message, Internet, or intranet website
posting, or other distribution) believed by it to be genuine and to have been
signed, sent, or otherwise authenticated by the proper Person.  Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of an L/C, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the applicable L/C Issuer unless Administrative Agent shall have
received notice to the contrary from such

 

94

--------------------------------------------------------------------------------


 

Lender or the applicable L/C Issuer prior to the making of such Loan or the
issuance of such L/C.  Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants, and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants, or experts.

 

14.5        Exculpatory Provisions.  Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Papers, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Potential Default has occurred and is
continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Papers that Administrative
Agent is required to exercise as directed in writing by Required Lenders (or
such other number or percentage of Lenders as shall be expressly provided for
herein or in the other Loan Papers), provided, that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Paper or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Papers, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of Lenders as shall be necessary, or as Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 15.9 and 13.1), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  Administrative Agent shall be deemed not to have
knowledge of any Default or Potential Default unless and until notice describing
such Default or Potential Default is given to Administrative Agent by Borrower,
a Lender, or an L/C Issuer.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with this Agreement or any other Loan Paper, (ii) the contents of any
certificate, report, or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms or conditions set forth herein or
therein or the occurrence of any Default or Potential Default, (iv) the
validity, enforceability, effectiveness, or genuineness of this Agreement, any
other Loan Paper, or any other agreement, instrument, or document, or (v) the
satisfaction of any condition set forth in Section 7 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

 

14.6        Resignation or Removal as Administrative Agent.  (a) Administrative
Agent may at any time give notice of its resignation to Lenders, the L/C
Issuers, and Borrower.  Upon receipt of any such notice of resignation, Required
Lenders shall have the right to appoint a successor, which shall be a bank

 

95

--------------------------------------------------------------------------------


 

with an office in the United States, or an Affiliate of any such bank with an
office in the United States, and shall be consented to by Borrower at all times
other than during the existence of a Default or Potential Default (which consent
of Borrower shall not be unreasonably withheld).  If no such successor shall
have been so appointed by Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may, after consultation with Borrower, on behalf of Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided, that if Administrative Agent shall notify Borrower and
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Papers (except that in the case of any collateral security held by
Administrative Agent on behalf of Lenders or the L/C Issuers under any of the
Loan Papers, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent or
collateral agent is appointed), and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications, and determinations provided to be made by, to, or
through Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges, and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 4.1(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Papers (if not already discharged therefrom as provided above in this
Section).  The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Papers, the provisions of this
Section 14 and Section 15.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents, and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all L/Cs outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c).  If Bank of America resigns as
a Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with

 

96

--------------------------------------------------------------------------------


 

respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.4(c).  Upon the appointment by Borrower of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges, and duties of the retiring
L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Papers, and (c) the successor L/C Issuer shall
issue letters of credit in substitution for the L/Cs, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such L/Cs.

 

14.7        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
and each L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Paper, or any
related agreement or any document furnished hereunder or thereunder.

 

14.8        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Restricted Company, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Exposure, and all
other Obligation that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements, and advances of Lenders and Administrative Agent, and
their respective agents and counsel and all other amounts due Lenders,
Administrative Agent and the L/C Issuers, as applicable, under Sections 5.3,
5.4, and 15.4) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 5.4 and 15.4.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or

 

97

--------------------------------------------------------------------------------


 

composition affecting the Obligation or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

14.9        Collateral and Guaranty Matters.  (a) Upon the occurrence and
continuance of a Default, Lenders agree to promptly confer in order that
Required Lenders or Lenders, as the case may be, may agree upon a course of
action for the enforcement of the Rights of Lenders; and Administrative Agent
shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until Administrative Agent
shall have received instructions from Required Lenders.  All Rights of action
under the Loan Papers and all Rights to the Collateral, if any, hereunder may be
enforced by Administrative Agent and any suit or proceeding instituted by
Administrative Agent in furtherance of such enforcement shall be brought in its
name as Administrative Agent without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of Lenders subject to the expenses of Administrative Agent. In actions
with respect to any property of any Restricted Company, Administrative Agent is
acting for the ratable benefit of each Lender.  Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of any Restricted Company to the Obligation shall be construed as
being for the ratable benefit of each Lender.

 

(b)           Each Lender authorizes and directs Administrative Agent to enter
into the Security Documents for the benefit of Lenders.  Except to the extent
unanimity is required hereunder, (i) each Lender agrees that any action taken by
Required Lenders in accordance with the provisions of the Loan Papers, and the
exercise by Required Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Lenders, and (ii) each Lender agrees that any action taken
by Required Lenders in accordance with the provisions of the Loan Papers, and
the exercise by Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders.

 

(c)           Administrative Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.

 

(d)           Administrative Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Restricted Company or is cared for, protected, or insured or has been
encumbered or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected, or enforced, or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the Rights granted or
available to Administrative Agent in this Section 14.9 or in any of the Security
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given Administrative
Agent’s own interest in the Collateral as one of Lenders and that Administrative
Agent shall have no duty or liability whatsoever to any Lender, other than to
act without gross negligence or willful misconduct.

 

(e)           Lenders irrevocably authorize Administrative Agent (or in the case
of Bond Rights, the L/C Issuers), at its option and in its discretion, (i) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Paper (A) upon termination of the

 

98

--------------------------------------------------------------------------------


 

Total Commitment and payment in full of all Obligation (other than contingent
indemnification obligations) and the expiration or termination of all L/Cs,
(B) as permitted under Section 9.11, (C) constituting property being sold or
disposed of as permitted under Section 10.10, if Administrative Agent determines
that the property being sold or disposed is being sold or disposed in accordance
with the requirements and limitations of Section 10.10 and Administrative Agent
concurrently receives all mandatory prepayments with respect thereto, if any, or
(D) if approved, authorized, or ratified in writing by Required Lenders, subject
to Section 15.9, unless such Liens are held under any Bond Document; (ii) to
release (or authorize the release by the applicable L/C Issuer of) any
Collateral held by Administrative Agent (or the applicable L/C Issuer) under or
pursuant to any Bond Document upon the reimbursement of any Bond Purchase
Drawing in accordance with Section 2.3(i) herein; and (iii) to release any
Restricted Company from its Guaranty (A) upon full payment of the Obligation,
(B) as permitted under Section 9.11, (C) in connection with the sale of
disposition of the stock (or other equity interest) issued by such Restricted
Company permitted under Section 10.10, if Administrative Agent determines that
the disposition or sale is in accordance with the requirements and limitations
of Section 10.10 and Administrative Agent concurrently receives all mandatory
prepayments with respect thereto, if any, or (D) if approved, authorized, or
ratified in writing by Required Lenders, subject to Section 15.9.  Upon request
by Administrative Agent at any time, Required Lenders will confirm in writing
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 14.9.

 

(f)            In furtherance of the authorizations set forth in this
Section 14.9, each Lender and each L/C Issuer hereby irrevocably appoints
Administrative Agent its attorney-in-fact, with full power of substitution, for
and on behalf of and in the name of each such Lender and each such L/C Issuer,
(i) to enter into Security Documents (including, without limitation, any
appointments of substitute trustees under any Security Document), (ii) to take
action with respect to the Collateral and Security Documents to perfect,
maintain, and preserve Lenders’ and the L/C Issuers’ Liens, as applicable, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in
clause (e) hereof.  This power of attorney shall be liberally, not
restrictively, construed so as to give the greatest latitude to Administrative
Agent’s power, as attorney, relative to the Collateral matters described in this
Section 14.9.  The powers and authorities herein conferred on Administrative
Agent may be exercised by Administrative Agent through any Person who, at the
time of the execution of a particular instrument, is an officer of
Administrative Agent.  The power of attorney conferred by this
Section 14.9(f) is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligation, or any part thereof,
shall remain unpaid, Lenders are obligated to make any Loans, or the L/C Issuers
are obligated to issue L/Cs, under the Loan Papers.

 

14.10      Financial Hedges  To the extent any Lender or any Affiliate of a
Lender issues a Financial Hedge in accordance with the requirements of the Loan
Papers and accepts the benefits of the Liens in the Collateral arising pursuant
to the Security Documents, such Lender (for itself and on behalf of any such
Affiliates) agrees (a) to appoint Administrative Agent, as its nominee and
agent, to act for and on behalf of such Lender or Affiliate thereof in
connection with the Security Documents and (b) to be bound by the terms of this
Section 14; whereupon all references to “Lender” in this Section 14 and in the
Security Documents shall include, on any date of determination, any Lender or
Affiliate of a Lender that is party to a then-effective Financial Hedge which
complies with the requirements of the Loan Papers.  Additionally, if the
Obligation owed to any Lender or Affiliate of a Lender consists solely of Debt
arising under a Financial Hedge (such Lender or Affiliate being referred to in
this Section 14.10 as an “Issuing Lender”), then such Issuing Lender (by
accepting the benefits of any Security Documents) acknowledges

 

99

--------------------------------------------------------------------------------


 

and agrees that pursuant to the Loan Papers and without notice to or consent of
such Issuing Lender: (w) Liens in the Collateral may be released in whole or in
part; (x) all Guaranties may be released; (y) any Security Document may be
amended, modified, supplemented, or restated; and (z) all or any part of the
Collateral may be permitted to secure other Debt.

 

14.11      Bond L/Cs and Bond Documents.  In addition to the authorizations set
forth in Section 14.9, each Lender and each L/C Issuer hereby authorize
Administrative Agent or the L/C Issuers, as the case may be, to execute and
deliver all certificates, documents, agreements, and instruments required to be
delivered after the Closing Date pursuant to or in connection with any Bond L/C
and Bond Documents executed in connection therewith, and to take such actions as
Administrative Agent or the L/C Issuers, as the case may be, deems necessary in
connection therewith.  This authorization shall be liberally, not restrictively,
construed so as to give the greatest latitude to Administrative Agent’s or the
applicable L/C Issuer’s authority, as the case may be, relative to the Bonds,
Bond L/Cs, and Bond Documents.  The powers and authorities herein conferred on
Administrative Agent and the L/C Issuers may be exercised by Administrative
Agent or the applicable L/C Issuer, as the case may be, through any Person who,
at the time of the execution of a particular instrument, is an officer of
Administrative Agent or such L/C Issuer, as applicable.

 

14.12      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the co-syndication agents, co-documentation agents,
joint lead arrangers, or joint bookrunners listed on the cover page hereof shall
have any powers, duties, or responsibilities under this Agreement or any of the
other Loan Papers, except in its capacity, as applicable, as Administrative
Agent, a Lender, or an L/C Issuer hereunder.

 

SECTION 15                     MISCELLANEOUS.

 

15.1        Headings.  The headings, captions, and arrangements used in any of
the Loan Papers are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify, or modify the terms of the Loan Papers, nor
affect the meaning thereof.

 

15.2        Nonbusiness Days; Time.  Any payment or action that is due under any
Loan Paper on a non-Business Day may be delayed until the next-succeeding
Business Day (but interest shall continue to accrue on any applicable payment
until payment is in fact made) unless the payment concerns a Revolver Loan that
is a LIBOR Loan, in which case if the next-succeeding Business Day is in the
next calendar month, then such payment shall be made on the next-preceding
Business Day.

 

15.3        Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, or sent by telecopier
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to Borrower, Administrative Agent, either L/C Issuer, or
either Swing Line Lender, to the address, telecopier number, electronic mail
address, or telephone number specified for such Person on Schedule 1; and

 

100

--------------------------------------------------------------------------------


 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address, or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided, that the
foregoing shall not apply to notices to any Lender or either L/C Issuer pursuant
to Section 2 if such Lender or such L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section 2 by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that approval of such procedures may be limited to particular notices or
communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.  In no event shall Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Borrower, any Lender,
either L/C Issuer, or any other Person for losses, claims, damages, liabilities,
or expenses of any kind (whether in tort, contract, or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses,

 

101

--------------------------------------------------------------------------------


 

claims, damages, liabilities, or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, either L/C Issuer, or any other Person for indirect, special,
incidental, consequential, or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc.  Each of Borrower, Administrative Agent,
the L/C Issuers, and the Swing Line Lenders may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, telecopier,
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuers, and the Swing Line Lender.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number, and electronic mail address to which
notices and other communications may be sent, and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuers, and Lenders. 
Administrative Agent, the L/C Issuers, and Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete, or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Administrative Agent, the L/C Issuers, each
Lender, and the Related Parties of each of them from all losses, costs,
expenses, and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

15.4        Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges, and disbursements of counsel for
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery, and administration of this Agreement and the other Loan Papers, or any
amendments, modifications, or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal, or extension of any
L/C or any demand for payment thereunder, and (iii) all out-of-pocket expenses
incurred by Administrative Agent, any Lender, or the L/C Issuers (including the
fees, charges, and disbursements of any counsel for Administrative Agent, any
Lender, or the L/C Issuers), and shall pay all fees and time charges for
attorneys who may be employees of Administrative Agent, any

 

102

--------------------------------------------------------------------------------


 

Lender, or the L/C Issuers, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Papers,
including its rights under this Section, or (B) in connection with the Loans
made or L/Cs issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring, or negotiations in respect of such
Loans or L/Cs.

 

(b)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, and the L/C
Issuers, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses
(including the fees, charges, and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Company arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Paper, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Papers, (ii) any
Loan or L/C or the use or proposed use of the proceeds therefrom (including any
refusal by either L/C Issuer to honor a demand for payment under an L/C if the
documents presented in connection with such demand do not strictly comply with
the terms of such L/C), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by Borrower or
any other Company, or any liability under Environmental Laws related in any way
to the or any other Company, or (iv) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by Borrower or any other Company, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, or (y) result from a claim
brought by Borrower or any other Company against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan Paper,
if Borrower or another Restricted Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 4.1(c), this
Section 15.4 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to Administrative Agent
(or any sub-agent thereof), the L/C Issuers, or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Administrative Agent (or any
such sub-agent), the L/C Issuers, or such Related Party, as the case may be,
such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability, or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) or any L/C Issuer
in its capacity

 

103

--------------------------------------------------------------------------------


 

as such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) any L/C Issuer in connection with
such capacity.  The obligations of Lenders under this subsection (c) are subject
to the provisions of Section 2.2(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, each of Borrower and any Related Party of Borrower
that is a party to a Loan Paper from time to time shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential, or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Paper, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or L/C, or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic, or other information transmission systems in connection with this
Agreement or the other Loan Papers or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent, either L/C Issuer and either Swing Line
Lender, the replacement of any Lender, the termination of the Total Commitment,
and the repayment, satisfaction, or discharge of all the other Obligation.

 

15.5        Exceptions to Covenants; Conflict with Agreement.  The Companies may
not take or fail to take any action that is permitted as an exception to any of
the covenants contained in any Loan Paper if that action or omission would
result in the breach of any other covenant contained in any Loan Paper.  Any
conflict or ambiguity between the terms and provisions of this Agreement and the
terms and provisions in any other Loan Paper is controlled by the terms and
provisions of this Agreement.

 

15.6        Governing Law.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN PAPERS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER (EXCEPT, AS TO ANY OTHER LOAN PAPER, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  BORROWER AND EACH OTHER COMPANY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO

 

104

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN PAPER SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE
AGENT, ANY LENDER OR EITHER L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER AGAINST BORROWER
OR ANY OTHER COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  BORROWER AND EACH OTHER COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
PAPER IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

15.7        Severability.  If any provision of this Agreement or the other Loan
Papers is held to be illegal, invalid, or unenforceable, (a) the legality,
validity, and enforceability of the remaining provisions of this Agreement and
the other Loan Papers shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid, or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid, or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

15.8        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

 

105

--------------------------------------------------------------------------------


 

CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN PAPERS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

15.9        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Paper, and no consent to any departure by any
Restricted Company therefrom, shall be effective unless in writing signed by
Required Lenders, Borrower, and other applicable Restricted Companies, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver, or
consent shall:

 

(a)           waive any condition set forth in Section 7.1 without the written
consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 13.1) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan Paper
for any payment of principal, interest, fees, or other amounts due to Lenders
(or any of them) hereunder or under any other Loan Paper without the written
consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees (other than fees covered by the Fee
Letters) or other amounts payable hereunder or under any other Loan Paper
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or L/C Fees (as described in Section 5.3(a)) at the Default Rate;

 

(e)           amend, waive, modify, supplement, or otherwise change Sections
3.10, 3.11, or 3.12 in a manner that would alter the sharing of payments
required thereby without the written consent of each Lender adversely affected
thereby;

 

(f)            change any provision of this Section, the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive, or otherwise modify any Rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(g)           waive compliance with, amend, or release (in whole or in part) the
Guaranty of VRI or the Guaranties of all or substantially all of the Restricted
Subsidiaries without the consent of each Lender; or

 

(h)           release all or substantially all of the Collateral without the
consent of each Lender, except that Administrative Agent or the applicable L/C
Issuer, as applicable, may release Collateral in accordance with
Section 14.9(e) herein;

 

106

--------------------------------------------------------------------------------


 

and, provided further, that (i) no amendment, waiver, or consent shall affect
the Rights or duties of an L/C Issuer under this Agreement or any L/C Agreement
relating to any L/C issued or to be issued by it unless signed by the L/C Issuer
issuing such L/C in addition to Lender required above; (ii) no amendment,
waiver, or consent shall, unless in writing and signed by the applicable Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of such Swing Line Lender under this Agreement; (iii) no amendment, waiver, or
consent shall, unless in writing and signed by Administrative Agent in addition
to Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Paper; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender, and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent, Borrower, Guarantors
and lenders providing the Term Loan Facility (i) to add one or more Term Loan
Facilities to this Agreement (subject to the limitations in Section 2.5), and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Papers with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by Administrative Agent, lenders providing the Term Loan Facility to
participate in any required vote or action required to be approved by Required
Lenders or by any other number, percentage, or class of Lenders hereunder;
provided, that any amendment pursuant to clause (ii) shall be consistent with
the terms of this Agreement in effect on the Closing Date or otherwise approved
by Required Lenders.

 

15.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Papers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 7.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

15.11      Successors and Assigns; Participation.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) 

 

107

--------------------------------------------------------------------------------


 

of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (h) of this Section,
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C Exposure
and in Swing Line Loans) at the time owing to it); provided, that any such
assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless Administrative Agent and, so long
as no Default has occurred and is continuing, Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

108

--------------------------------------------------------------------------------


 

(A)          the consent of Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that Borrower shall be
deemed to have consented to any assignment under the Term Loan Facility unless
it shall object thereto by written notice to Administrative Agent within ten
(10) Business Days after having received written notice thereof;

 

(B)          the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)          the consent of each L/C Issuer and each Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required only for
assignments of Commitments in respect of Revolver Loans and L/C Exposure.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in L/C and
Swing Line Loans in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

109

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.1, 4.4, 4.5, and 15.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)           Register.  Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of Borrower (and such agency being solely for tax
purposes), shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, Borrower, or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Exposure and Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, Lenders, and the L/C Issuers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Sections 15.4 without regard to the
existence of any participation.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 15.9 that affects such Participant. 
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.4, or 4.5 to the same
extent as if it were a Lender and had acquired

 

110

--------------------------------------------------------------------------------


 

its interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required under Section 4.1(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 4.6 and 15.14 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive.  Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 4.6 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 15.13 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.12 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Papers (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Paper) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity, or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or any Swing Line Lender assigns all of its Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer or such Swing Line Lender may,
upon 30 days’ notice to Borrower and Lenders, resign as an L/C Issuer or a Swing
Line Lender, or both.  In the event of any such resignation as an L/C Issuer or
a Swing Line Lender, Borrower shall be entitled to appoint from among Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by

 

111

--------------------------------------------------------------------------------


 

Borrower to appoint any such successor shall affect the resignation of such L/C
Issuer or such Swing Line Lender.  If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges, and duties of an L/C Issuer hereunder with
respect to all L/C outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Exposure with respect thereto (including the right to
require Lenders to make Base Rate Loans or fund risk participations in
unreimbursed amounts pursuant to Section 2.3(c)). If a Swing Line Lender
resigns, it shall retain all the rights of a Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require Lenders to
make Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.4(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges, and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the L/Cs, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such resigning L/C Issuer with respect to such L/Cs.

 

15.12      Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower or any other obligor on the Obligation under any Loan Paper is made
to Administrative Agent, either L/C Issuer, or any Lender, or Administrative
Agent, either L/C Issuer, or any Lender exercises its Right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
(including pursuant to any settlement entered into by Administrative Agent, such
L/C Issuer, or such Lender in its discretion) to be repaid to a trustee,
receiver, or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligation and the
termination of this Agreement.

 

15.13      Right of Setoff.  If a Default shall have occurred and be continuing,
each Lender, the L/C Issuers, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
applicable L/C Issuer, or any such Affiliate to or for the credit or the account
of Borrower or any other Company against any and all of the obligations of
Borrower or such other Company now or hereafter existing under this Agreement or
any other Loan Paper to such Lender or the applicable L/C Issuer, irrespective
of whether or not such Lender or the applicable L/C Issuer shall have made any
demand under this Agreement or any other Loan Paper and although such
obligations of Borrower or such other Company may be contingent or unmatured or
are owed to a branch or office of such Lender or the applicable L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, each L/C Issuer, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the applicable L/C Issuer,
or their respective Affiliates may have.  Each Lender and each L/C Issuer agrees
to notify Borrower and Administrative Agent promptly after any such setoff and
application, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

112

--------------------------------------------------------------------------------


 

15.14      Replacement of Lenders.  Under any circumstances set forth in this
Agreement providing that Borrower shall have the right to replace a Lender as a
party to this Agreement, including, without limitation, if any Lender requests
compensation under Section 4.4, or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.1, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 15.11), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 4.1 and 4.4), and obligations under this Agreement and the related Loan
Papers to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided, that:

 

(a)           Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 15.11(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder
and under the other Loan Papers (including any amounts under Section 4.5) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws;

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

15.15      Confidentiality.  Each of Administrative Agent, Lenders, and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, and agents, including accountants, legal
counsel, and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Paper or any action or proceeding
relating to this Agreement or any other Loan Paper or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments

 

113

--------------------------------------------------------------------------------


 

hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of Borrower, (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this section or (y) becomes available to
Administrative Agent, any Lender, either L/C Issuer, or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower, or
(j) to any direct or indirect contractual counterparty in Financial Hedges or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 15.15).  For
purposes of this section, “Information” means all information received from any
Restricted Company relating to any Restricted Company or any of their respective
businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by any
Restricted Company, provided that, in the case of information received from a
Restricted Company after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of Administrative
Agent, Lenders, and the L/C Issuers acknowledges that (a) the Information may
include material non-public information concerning any Company, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information, and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

15.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver, or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees that: (i)(A) arranging and other services
regarding this Agreement provided by Administrative Agent, the Joint Lead
Arrangers and the Lenders, are arm’s-length commercial transactions between
Borrower and its Affiliates, on the one hand, and Administrative Agent, the
Joint Lead Arrangers and the Lenders, on the other hand, (B) Borrower has
consulted its own legal, accounting, regulatory, and tax advisors to the extent
it has deemed appropriate, and (C) Borrower is capable of evaluating, and
understands and accepts, the terms, risks, and conditions of the transactions
contemplated hereby and by the other Loan Papers; (ii)(A) each of Administrative
Agent, the Joint Lead Arrangers and the Lenders is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent, or fiduciary
for Borrower or any of its Affiliates, or any other Person and (B) neither
Administrative Agent nor any Joint Lead Arranger or Lender has any obligation to
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Papers; and (iii) Administrative Agent, Joint Lead Arrangers, the Lender and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither Administrative Agent, nor Joint Lead Arrangers, nor any Lender has any
obligation to disclose any of such interests to Borrower or its Affiliates.  To
the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against Administrative Agent, Joint Lead Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

15.17      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify, and record information that
identifies

 

114

--------------------------------------------------------------------------------


 

Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act. Borrower shall, promptly
following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

15.18                 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Paper or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Potential Default at the time of any Loan or L/C Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any L/C shall remain
outstanding.

 

15.19                 ENTIRE AGREEMENT.THIS AGREEMENT AND THE OTHER LOAN PAPERS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.  This
Agreement supersedes all prior written agreements and understandings relating to
the subject matter hereof and may be supplemented only by documents delivered in
accordance with the terms hereof.

 

15.20                 Designation as Senior Debt. The Obligation constitutes
“Senior Debt” for purposes of and as defined in the 2019 VRI Senior Subordinated
Indenture.

 

15.21                 Restatement of Existing Agreement. The parties hereto
agree that, on the Closing Date, after all conditions precedent set forth in
Section 7.1 have been satisfied or waived: (a) the Obligation (as defined in
this Agreement) represents, among other things, the restatement, renewal,
amendment, extension, and modification of the “Obligation” (as defined in the
Existing Agreement); (b) this Agreement is intended to, and does hereby,
restate, renew, extend, amend, modify, supersede, and replace the Existing
Agreement in its entirety; (c) the Notes, if any, executed pursuant to this
Agreement amend, renew, extend, modify, replace, restate, substitute for, and
supersede in their entirety (but do not extinguish the Debt arising under) the
promissory notes issued pursuant to the Existing Agreement, which existing
promissory notes shall be returned to Administrative Agent promptly after the
Closing Date, marked “canceled and replaced”; (d) each Confirmation of Pledge
Agreement executed pursuant to this Agreement ratifies and confirms (but does
not extinguish or impair the collateral security created or evidenced by) the
“Pledge Agreement” executed and delivered by the “Debtor” named therein pursuant
to the Original Agreement and all subsequent amendments and restatements thereof
(including, without limitation, the Existing Agreement); (e) the Confirmation of
Guaranty executed pursuant to this Agreement ratifies and confirms (but does not
extinguish or impair the “Guaranteed Debt” guaranteed by) the “Guaranty”
executed and delivered pursuant to the Original Agreement and all subsequent
amendments and restatements thereof (including, without limitation, the Existing
Agreement); and (f) the entering into and performance of their respective
obligations under the Loan Papers and the transactions evidenced hereby do not
constitute a novation nor shall they be deemed to have terminated, extinguished,
or discharged the “Debt” under the Existing Agreement, the Security Documents,
the Guaranty, or the other Loan Papers (or the collateral security therefore),
all of which Debt and Collateral shall continue

 

115

--------------------------------------------------------------------------------


 

under and be governed by this Agreement and the other Loan Papers, except as
expressly provided otherwise herein.

 

Remainder of Page Intentionally Blank.
Signature Pages to Follow.

 

116

--------------------------------------------------------------------------------


 

 

VAIL HOLDINGS, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Michael Z. Barkin

 

 

Michael Z. Barkin

 

 

Executive Vice President and Chief

 

 

Financial Officer

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ David McCauley

 

 

David McCauley

 

 

Senior Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an L/C Issuer, a Swing Line Lender, and a Lender

 

 

 

 

 

By:

/s/ David McCauley

 

 

David McCauley

 

 

Senior Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Swing Line Lender and a Lender

 

 

 

 

 

By:

/s/ Greg Blanchard

 

 

Name:

Greg Blanchard

 

 

Title:

Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Nathan Callister

 

 

Name:

Nathan Callister

 

 

Title:

Senior Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason B. Fritz

 

Name:

Jason B. Fritz

 

Title:

Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST,

 

as a Lender

 

 

 

 

 

By:

/s/ Terry A. Switz

 

 

Name:

Terry A. Switz

 

 

Title:

Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A. DBA COLORADO STATE BANK &
TRUST, as a Lender

 

 

 

 

 

By:

/s/ Chris Golec

 

 

Name:

Chris Golec

 

 

Title:

Vice President

 

Signature Page to

Sixth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTORS’ CONSENT AND AGREEMENT

 

As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of the foregoing,
the undersigned hereby consent thereto and agree that the same shall in no way
release, diminish, impair, reduce, or otherwise adversely affect the respective
obligations and liabilities of each of the undersigned under each Guaranty
described in this Agreement, or any agreements, documents, or instruments
executed by any of the undersigned to create liens, security interests, or
charges to secure any of the indebtedness under the Loan Papers, all of which
obligations and liabilities are, and shall continue to be, in full force and
effect.  This consent and agreement shall be binding upon the undersigned, and
the respective successors and assigns of each, and shall inure to the benefit of
Administrative Agent and Lenders, and respective successors and assigns of each.

 

 

Vail Resorts, Inc.

 

All Media Associates, Inc.

 

All Media Holdings, Inc.

 

Arrabelle at Vail Square, LLC

 

 

By:  Vail Resorts Development Company

 

Beaver Creek Associates, Inc.

 

Beaver Creek Consultants, Inc.

 

Beaver Creek Food Services, Inc.

 

Booth Creek Ski Holdings, Inc.

 

BCRP Inc.

 

Breckenridge Resort Properties, Inc.

 

Bryce Canyon Lodge Company

 

Colorado Mountain Express, Inc.

 

Colter Bay Café Court, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Convenience Store, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Corporation

 

Colter Bay General Store, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Marina, LLC

 

 

By: Grand Teton Lodge Company

 

Crystal Peak Lodge of Breckenridge, Inc.

 

EpicSki, Inc.

 

Flagg Ranch Company

 

Gillett Broadcasting, Inc.

 

Grand Teton Lodge Company

 

Heavenly Valley, Limited Partnership

 

 

By: VR Heavenly I, Inc.

 

HVLP Kirkwood Services, LLC

 

 

By: Heavenly Valley, Limited Partnership

 

 

 

By: VR Heavenly I, Inc.

 

Jackson Hole Golf and Tennis Club, Inc.

 

Jackson Hole Golf & Tennis Club Snack Shack, LLC

 

 

By: Grand Teton Lodge Company

 

Jackson Lake Lodge Corporation

 

Guarantors’ Consent and Agreement

 

--------------------------------------------------------------------------------


 

 

Jenny Lake Lodge, Inc.

 

Jenny Lake Store, LLC

 

 

By: Grand Teton Lodge Company

 

JHL&S LLC

 

 

By: Teton Hospitality Services, Inc.

 

Keystone Conference Services, Inc.

 

Keystone Development Sales, Inc.

 

Keystone Food & Beverage Company

 

Keystone Resort Property Management Company

 

Lake Tahoe Lodging Company

 

Lodge Properties Inc.

 

Lodge Realty, Inc.

 

La Posada Beverage Service, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Mesa Verde Lodge Company

 

National Park Hospitality Company

 

Northstar Group Commercial Properties LLC

 

 

By: VR Acquisition, Inc.

 

Northstar Group Restaurant Properties, LLC

 

 

By: VR Acquisition, Inc.

 

One Ski Hill Place, LLC

 

 

By: Vail Resorts Development Company

 

Property Management Acquisition Corp., Inc.

 

RCR Vail, LLC

 

 

By: Vail Resorts Development Company

 

Rockresorts Arrabelle, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Cheeca, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Cordillera Lodge Company, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts DR, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Equinox, Inc.

 

Rockresorts Hotel Jerome, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts LaPosada, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Guarantors’ Consent and Agreement

 

--------------------------------------------------------------------------------


 

 

Rockresorts International Management Company

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Rosario, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Ski Tip, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Tempo, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Wyoming, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Soho Development, LLC

 

 

By: Vail Associates Holdings, Ltd.

 

SSI Venture LLC

 

 

By: SSV Holdings, Inc.

 

SSV Online Holdings, Inc.

 

SSV Online LLC

 

 

By: SSV Holdings, Inc.

 

SSV Holdings, Inc.

 

Stampede Canteen, LLC

 

 

By: Grand Teton Lodge Company

 

Teton Hospitality Services, Inc.

 

The Chalets at the Lodge at Vail, LLC

 

 

By: Vail Resorts Development Company

 

The Village at Breckenridge Acquisition Corp., Inc.

 

Trimont Land Company

 

VA Rancho Mirage I, Inc.

 

VA Rancho Mirage II, Inc.

 

VA Rancho Mirage Resort, L.P.

 

 

By: VA Rancho Mirage I, Inc.

 

Vail/Arrowhead, Inc.

 

Vail Associates Holdings, Ltd.

 

Vail Associates Investments, Inc.

 

Vail Associates Real Estate, Inc.

 

Vail/Beaver Creek Resort Properties, Inc.

 

Vail Food Services, Inc.

 

Vail Hotel Management Company, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Vail Resorts Development Company

 

Vail Resorts Lodging Company

 

Vail RR, Inc.

 

Vail Summit Resorts, Inc.

 

Vail Trademarks, Inc.

 

VAMHC, Inc.

 

VR Acquisition, Inc.

 

Guarantors’ Consent and Agreement

 

--------------------------------------------------------------------------------


 

 

VR CPC Holdings, Inc.

 

VR Heavenly Concessions, Inc.

 

VR Heavenly I, Inc.

 

VR Heavenly II, Inc.

 

VR Holdings, Inc.

 

VR US Holdings, Inc.

 

Zion Lodge Company

 

 

 

 

 

By:

/s/ Mark L. Schoppet

 

 

Mark L. Schoppet

 

 

Senior Vice President, Controller and

 

 

Chief Accounting Officer

 

Guarantors’ Consent and Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

REVOLVER NOTE

 

$                            

                         , 20     

 

For value received, VAIL HOLDINGS, INC., a Colorado corporation (“Maker”),
hereby promises to pay to the order of                                       
(“Payee”) on or before the Termination Date, the principal amount of
                              , or so much thereof as may be disbursed and
outstanding hereunder, together with interest, as hereinafter described.

 

This note has been executed and delivered under, and is subject to the terms of,
the Sixth Amended and Restated Credit Agreement dated as of March 13, 2014 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Revolver Notes” referred to therein.  Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement.  Reference is made to the Credit
Agreement for provisions affecting this note regarding applicable interest
rates, principal and interest payment dates, final maturity, acceleration of
maturity, exercise of Rights, payment of Attorney Costs, court costs and other
costs of collection, and certain waivers by Maker and others now or hereafter
obligated for payment of any sums due hereunder.  Without limiting the
immediately foregoing sentence, Maker, for itself and its successors and
assigns, hereby waives diligence, presentment, protest, and demand and notice of
protest, demand, dishonor, and non-payment of this note.

 

This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim.  This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.

 

Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.

 

Remainder of Page Intentionally Blank

Signature Page to Follow

 

1

--------------------------------------------------------------------------------


 

 

MAKER:

 

 

 

 

 

VAIL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REVOLVER NOTE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

SWING LINE NOTE

 

$                                                                                                                                                                                                      
, 20

 

For value received, VAIL HOLDINGS, INC., a Colorado corporation (“Maker”),
hereby promises to pay to the order of                                       
(“Payee”) on or before the Termination Date or such earlier date as specified in
Section 3.2 of the Credit Agreement (as hereinafter defined), the principal
amount of                               , or so much as may be disbursed and
outstanding thereunder, together with interest, as hereinafter described.

 

This note has been executed and delivered under, and is subject to the terms of,
the Sixth Amended and Restated Credit Agreement dated as of March 13, 2014 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Swing Line Notes” referred to therein.  Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement.  Reference is made to the Credit
Agreement for provisions affecting this note regarding applicable interest
rates, principal and interest payment dates, final maturity, acceleration of
maturity, exercise of Rights, payment of Attorney Costs, court costs and other
costs of collection, and certain waivers by Maker and others now or hereafter
obligated for payment of any sums due hereunder.  Without limiting the
immediately foregoing sentence, Maker, for itself and its successors and
assigns, hereby waives diligence, presentment, protest, and demand and notice of
protest, demand, dishonor, and non-payment of this note.

 

This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim.  This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.

 

Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.

 

Remainder of Page Intentionally Blank

Signature Page to Follow

 

1

--------------------------------------------------------------------------------


 

 

MAKER:

 

 

 

VAIL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO SWING LINE NOTE]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is executed as of                             ,
by the undersigned guarantor (“Guarantor”) for the benefit of BANK OF AMERICA,
N.A. (with its successors in such capacity, “Administrative Agent”), as
Administrative Agent for itself and other Lenders (collectively, “Lenders”;
together with Administrative Agent, the “Guaranteed Parties”) now or hereafter
party to the Sixth Amended and Restated Credit Agreement dated as of March 13,
2014 among Vail Holdings, Inc., a Colorado corporation (“Borrower”), the
Lenders, and Administrative Agent (as amended, supplemented, extended, or
restated, the “Credit Agreement”).  Capitalized terms not otherwise defined
herein are used as defined in the Credit Agreement.

 

A.                                    Guarantor is an Affiliate of Borrower.

 

B.                                    [The execution and delivery of this
Guaranty is an integral part of the transactions contemplated by the Loan Papers
and is a condition precedent to Lenders’ obligations to extend credit under the
Credit Agreement.](1)  [Guarantor is required to deliver this Guaranty pursuant
to Section [9.10] [9.11] of the Credit Agreement.](2)

 

NOW, THEREFORE, Guarantor hereby guarantees to Lenders the prompt payment at
maturity (by acceleration or otherwise), and at all times thereafter, of the
Guaranteed Debt owing to Lenders as follows:

 

1.                                      Borrower.  The term “Borrower” includes,
without limitation, Borrower as a debtor-in-possession, and any party hereafter
appointed “Receiver” for Borrower or all or substantially all of its assets
under any Debtor Relief Law.

 

2.                                      Guaranteed Debt.  The term “Guaranteed
Debt” means all present and future indebtedness and obligations of every kind,
nature, and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, owed to the Guaranteed Parties by
Borrower under the Loan Papers to which it is a party, and all instruments,
agreements, and other documents of every kind and nature now or hereafter
created in connection with the Credit Agreement (including all renewals,
extensions, and modifications thereof), including, without limitation, the
Obligation, together with all interest accruing thereon, fees, costs, and
expenses (including, without limitation, (a) all Attorney Costs incurred
pursuant to, or in connection with the protection of Rights under, the Loan
Papers to which Borrower is a party, and (b) amounts that would become due but
for operation of Section 502, 506, or any other applicable provision of Title 11
of the Bankruptcy Code of the United States), together with all pre- and
post-maturity interest thereon (including, without limitation, all post-petition
interest if Borrower voluntarily or involuntarily files for bankruptcy
protection) and any and all costs, Attorney Costs, and expenses reasonably
incurred by any Guaranteed Party to enforce Borrower’s payment of any of the
foregoing indebtedness, provided that to the extent Guarantor is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations shall be excluded from “Guaranteed Debt” owing by or guaranteed by
Guarantor.  Administrative Agent’s books

 

--------------------------------------------------------------------------------

(1)  Use if the Guaranty is required to be delivered on the Closing Date.

 

(2)  Use if the Guaranty is required to be delivered pursuant to Sections 9.10
or 9.11 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

and records showing the amount of the Guaranteed Debt shall be admissible in
evidence in any action or proceeding, and shall be binding upon Guarantor and
conclusive for the purpose of establishing the amount of the Guaranteed Debt.

 

3.                                      Absolute Guaranty; Limit of Liability. 
This instrument is an absolute, irrevocable, and continuing guaranty, and the
circumstance that at any time or from time to time the Guaranteed Debt may be
paid in full does not affect the obligation of Guarantor with respect to the
Guaranteed Debt of Borrower thereafter incurred.  NOTWITHSTANDING ANY CONTRARY
PROVISION IN THIS GUARANTY, HOWEVER, THE OBLIGATIONS OF GUARANTOR HEREUNDER
SHALL BE LIMITED TO AN AGGREGATE AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD
NOT RENDER ITS OBLIGATIONS HEREUNDER SUBJECT TO AVOIDANCE UNDER SECTION 548 OF
THE U.S. BANKRUPTCY CODE OR ANY COMPARABLE PROVISIONS OF ANY APPLICABLE STATE
LAW.

 

4.                                      No Setoff or Deductions; Taxes. 
Guarantor represents and warrants that it is incorporated or formed and resident
in the United States of America.  All payments by Guarantor hereunder shall be
paid in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
Indemnified Taxes or Other Taxes.  If Guarantor shall be required by any Laws to
deduct any Indemnified Taxes (including any Other Taxes) from or in respect of
any sum payable under this Guaranty to any Guaranteed Party, (i) the sum payable
shall be increased as necessary so that after making all required deductions,
each Guaranteed Party receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Guarantor shall make such deductions,
(iii) Guarantor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, Guarantor shall furnish to
Administrative Agent (which shall forward the same to the applicable Guaranteed
Parties) the original or a certified copy of a receipt evidencing payment
thereof.

 

5.                                      Representations and Warranties. 
Guarantor acknowledges that certain representations and warranties contained in
the other Loan Papers (including, without limitation, Section 8 of the Credit
Agreement) apply to it and hereby represents and warrants to Administrative
Agent and Lenders that each such representation and warranty is true and
correct.  In addition, Guarantor represents and warrants that (a) by virtue of
its relationship with Borrower, the execution, delivery, and performance of this
Guaranty is for the direct benefit of Guarantor and it has received adequate
consideration for this Guaranty; and (b) the value of the consideration received
and to be received by Guarantor under the Loan Papers is reasonably worth at
least as much as its liability and obligation under this Guaranty, and such
liability and obligation may reasonably be expected to benefit Guarantor
directly or indirectly.

 

6.                                      Waiver of Notices.  Guarantor waives
notice of the acceptance of this Guaranty and of the extension or continuation
of the Guaranteed Debt or any part thereof.  Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which Guarantor might otherwise be entitled.

 

7.                                      Reinstatement; Stay of Acceleration. 
Notwithstanding anything in this Guaranty to the contrary, upon the insolvency,
bankruptcy, or reorganization of Borrower or any other Person, (a) this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any portion of the Guaranteed Debt is revoked, terminated,
rescinded, or reduced or must otherwise be restored or returned, as if such
payment had not been made and whether or not Administrative Agent is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination, or reduction, and (b) in the event that
acceleration of the time for payment of any of the Guaranteed Debt is stayed,
all such amounts shall nonetheless be payable by Guarantor immediately upon
demand by Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

8.                                      Covenants.  Guarantor acknowledges that
certain covenants, agreements, and undertakings contained in the other Loan
Papers (including, without limitation, Sections 8, 9, and 10 of the Credit
Agreement) apply to it and hereby covenants and agrees with Administrative Agent
and Lenders to comply with each such covenant, agreement and undertaking.

 

9.                                      Other Indebtedness.  If Guarantor
becomes liable for any indebtedness owing by Borrower to any Guaranteed Party,
other than under this Guaranty, such liability will not be in any manner
impaired or affected by this Guaranty, and the Rights of the Guaranteed Parties
under this Guaranty are cumulative of any and all other Rights that the
Guaranteed Parties may ever have against Guarantor.  The exercise by any
Guaranteed Parties of any Right or remedy under this Guaranty or otherwise will
not preclude the concurrent or subsequent exercise of any other Right or remedy.

 

10.                               Default; Exhaustion of Other Remedies Not
Required. If a Default under the Credit Agreement exists, and as a result of
such Default amounts are owing to any Guaranteed Party in respect of its
Guaranteed Debt, Guarantor shall, on demand and without further notice of
dishonor and without any notice having been given to Guarantor previous to such
demand of either the acceptance by any Guaranteed Party of this Guaranty or the
creation or incurrence of any Guaranteed Debt, pay the amount of the Guaranteed
Debt then due and payable to the appropriate Guaranteed Party.  The obligations
of Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Debt.  Guarantor waives diligence by
Administrative Agent and action on delinquency in respect of the Guaranteed Debt
or any part thereof, including, without limitation, any provisions of Law
requiring Administrative Agent to exhaust any Right or remedy or to take any
action against Borrower, any other Guarantor, or any other Person or property
before enforcing this Guaranty against Guarantor.

 

11.                               Subordinated Debt.  All obligations of
Borrower to Guarantor, whether now existing or hereafter arising, including,
without limitation, any obligation of Borrower to Guarantor as subrogee of
Administrative Agent or Lenders resulting from Guarantor’s performance under
this Guaranty (the “Subordinated Debt”), are expressly subordinated to the full
and final payment of the Guaranteed Debt.  Guarantor agrees not to accept any
payment of the Subordinated Debt from Borrower with respect thereto, if a
Default exists; and, if Guarantor receives any payment of the Subordinated Debt
in violation of the foregoing, Guarantor will hold any such payment in trust for
Administrative Agent and promptly turn it over to Administrative Agent, in the
form received (with any necessary endorsements), to be applied to the Guaranteed
Debt in the manner contemplated by the Credit Agreement, but without reducing or
affecting in any manner the liability of Guarantor under this Guaranty.

 

12.                               Subrogation and Contribution.  Guarantor shall
not exercise any Right of subrogation, contribution, or similar Rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Debt and any amounts payable under this Guaranty are indefeasibly paid, the
Total Commitment is terminated, and the Obligation is paid in full.  If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of Guaranteed Parties and
shall forthwith be paid to Administrative Agent, for the benefit of Lender, to
reduce the amount of the Guaranteed Debt, whether matured or unmatured.

 

13.                               Obligations Not Diminished.  Guarantor’s
obligations under this Guaranty will not be released, diminished, or affected by
the occurrence of any one or more of the following events:  (a) any Guaranteed
Party’s taking or accepting of any other security or guaranty for any or all of
the Guaranteed Debt; (b) any release, surrender, exchange, subordination,
impairment, or loss of any Collateral securing any or all of the Guaranteed
Debt; (c) any full or partial release of the liability of any other obligor on
the Obligation; (d) the modification of, or waiver of compliance with, any terms
of any other Loan Paper; (e) the insolvency, bankruptcy, or lack of corporate
power of any party at any time liable for any or all of the Guaranteed Debt,
whether now existing or hereafter occurring; (f) any renewal, extension, or

 

3

--------------------------------------------------------------------------------


 

rearrangement of any or all of the Guaranteed Debt or any adjustment,
indulgence, forbearance, or compromise that may be granted or given by
Administrative Agent or Lenders to any other obligor on the Obligation; (g) any
neglect, delay, omission, failure, or refusal of Administrative Agent or Lenders
to take or prosecute any action in connection with the Guaranteed Debt; (h) any
failure of Administrative Agent or Lenders to notify Guarantor of any renewal,
extension, or assignment of any or all of the Guaranteed Debt or the release of
any security or of any other action taken or refrained from being taken by
Administrative Agent or Lenders against Borrower or any new agreement between
Administrative Agent or Lenders and Borrower, it being understood that
Administrative Agent and Lenders are not required to give Guarantor any notice
of any kind under any circumstances whatsoever with respect to or in connection
with the Guaranteed Debt; (i) the unenforceability of any part of the Guaranteed
Debt against any party because it exceeds the amount permitted by Law, the act
of creating it is ultra vires, the officers creating it exceeded their authority
or violated their fiduciary duties in connection therewith, or otherwise; or
(j) any payment of the Obligation to Administrative Agent or Lenders is held to
constitute a preference under any Debtor Relief Law or for any other reason
Administrative Agent or Lenders are required to refund such payment or make
payment to someone else (and in each such instance this Guaranty will be
reinstated in an amount equal to such payment).

 

14.                               Waiver of Right to Require Suit.  Guarantor
waives all Rights by which it might be entitled to require suit on an accrued
Right of action in respect of any of the Guaranteed Debt or require suit against
Borrower or others.

 

15.                               Independent Credit Investigation.  Guarantor
confirms that it has executed and delivered this Guaranty after reviewing the
terms and conditions of the Loan Papers and such other information as it has
deemed appropriate in order to make its own credit analysis and decision to
execute and deliver this Guaranty.  Guarantor confirms that it has the sole
responsibility for, has adequate means of determining, and has made its own
independent investigation with respect to, Borrower’s creditworthiness, and is
not executing and delivering this Guaranty in reliance on any representation or
warranty by Administrative Agent or Lenders as to such creditworthiness. 
Guarantor expressly assumes all responsibilities to remain informed of the
financial condition, business, and operations of Borrower and any circumstances
affecting (a) Borrower’s ability to perform under the Loan Papers to which it is
a party or (b) any Collateral securing all or any part of the Guaranteed Debt. 
Guarantor acknowledges and agrees that Administrative Agent has no duty, and
Guarantor is not relying on Administrative Agent at any time, to disclose to
Guarantor any information relating to the business, operations or financial
condition of Borrower.

 

16.                               Expenses.  Guarantor shall pay on demand all
out-of-pocket expenses (including Attorney Costs) in any way relating to the
enforcement or protection of Guaranteed Parties’ Rights under this Guaranty,
including any incurred in the preservation, protection, or enforcement of any
Rights of Administrative Agent or Lenders in any case commenced by or against
Guarantor under Debtor Relief Laws.  The obligations of Guarantor under the
preceding sentence shall survive termination of this Guaranty.

 

17.                               Amendments.  No provision of this Guaranty may
be waived, amended, supplemented, or modified, except by a written instrument
executed by Administrative Agent and Guarantor.

 

18.                               No Waiver; Enforceability.  No failure by
Administrative Agent to exercise, and no delay in exercising, any Right, remedy,
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any Right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other Right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by Law
or in equity.  The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein.

 

4

--------------------------------------------------------------------------------


 

19.                               Setoff.  If and to the extent any payment is
not made when due hereunder, any Lender may setoff and charge from time to time
any amount so due against any or all of Guarantor’s accounts or deposits with
such Lender.

 

20.                               No Discharge.  This Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Debt now or hereafter existing and
shall remain in full force and effect until all Guaranteed Debt and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any of the Commitments of Lenders are terminated.  The Guaranteed Debt will
not be reduced, discharged, or released because or by reason of any existing or
future offset, claim, or defense (except for the defense of payment of the
Guaranteed Debt) of Borrower or any other party against Administrative Agent or
Lenders or against payment of the Guaranteed Debt, whether such offset, claim,
or defense arises in connection with the Guaranteed Debt or otherwise.  Such
claims and defenses include, without limitation, failure of consideration,
breach of warranty, fraud, bankruptcy, incapacity/infancy, statute of
limitations, lender liability, accord and satisfaction, usury, forged
signatures, mistake, impossibility, frustration of purpose, and
unconscionability.  At Administrative Agent’s option, all payments under this
Guaranty shall be made to an office of Administrative Agent located in the
United States and in Dollars.

 

21.                               Successors and Assigns.  This Guaranty is for
the benefit of Administrative Agent and Lenders and their respective successors
and permitted assigns, and in the event of an assignment of all or any of the
Guaranteed Debt, the Rights hereunder, to the extent applicable to the portion
assigned, shall be transferred therewith.  This Guaranty shall be binding upon
Guarantor and its successors and permitted assigns.

 

22.                               Loan Paper.  This Guaranty is a Loan Paper and
is subject to the applicable provisions of Section 15 of the Credit Agreement,
all of which are incorporated into this Guaranty by reference the same as if set
forth in this Guaranty verbatim.

 

23.                               Release of Guaranty.  This Guaranty shall be
released pursuant to and in accordance with the terms set forth in Section 6.3
and Section 14.9 of the Credit Agreement.

 

24.                               Swap Obligations.  Notwithstanding anything to
the contrary set forth in this Guaranty, Guarantor shall not be deemed under
this Guaranty to be a guarantor of any Swap Obligations to the extent that the
providing of such guaranty by Guarantor would violate applicable law or
regulation. If Guarantor is a Qualified ECP Guarantor, Guarantor hereby
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of such Guarantor’s obligations under any Guaranty in respect of Swap
Obligations (provided, however, that Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  Guarantor intends that
this Section constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

CONFIRMATION OF GUARANTY AND AMENDMENT

 

THIS CONFIRMATION OF GUARANTY (this “Confirmation”) is executed as of March 13,
2014, by each of the undersigned (each, a “Guarantor,” and collectively, the
“Guarantors”), in favor of Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders and their respective successors and
assigns (collectively, the “Lenders”) that are from time to time parties to the
Credit Agreement (as hereinafter defined).

 

Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the applicable Guaranty (as hereinafter
defined).

 

R E C I T A L S

 

A.                                    The Vail Corporation, a Colorado
corporation doing business as “Vail Associates, Inc.”, certain lenders party
thereto, and Bank of America, N.A., as administrative agent, are parties to that
certain Fifth Amended and Restated Revolving Credit dated as of January 25, 2011
(as the same may have been amended from time to time prior to the date hereof,
the “Existing Credit Agreement”).

 

B.                                    In connection with the Existing Credit
Agreement, Guarantors executed and delivered the respective Guaranties
identified on Schedule A hereto (individually, a “Guaranty,” and collectively,
the “Guaranties”), pursuant to which each Guarantor agreed to guarantee the
Obligation (as defined in the Existing Credit Agreement).

 

C.                                    Concurrently herewith, the Existing Credit
Agreement will be amended and restated and assigned to Vail Holdings, Inc., a
Colorado corporation (the “Borrower”) pursuant to the Sixth Amended and Restated
Credit Agreement (as the same may be restated, extended, modified, amended, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the Administrative Agent, and the Lenders.

 

D.                                    The execution and delivery of this
Confirmation is an integral part of the transactions contemplated by the Loan
Papers and is a condition precedent to Lenders’ obligations to extend credit
under the Credit Agreement.

 

E.                                     In connection with the Credit Agreement,
each Guarantor has agreed to ratify and confirm the Guaranty to which such
Guarantor is party.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby agree as follows:

 

1.                                      Confirmation of Guaranty.  Each
Guarantor hereby (a) consents and agrees to the execution and delivery of the
Credit Agreement and the related Loan Papers (as defined in the Credit
Agreement), (b) ratifies and confirms that the Guaranty executed by such
Guarantor is not released, diminished, impaired, reduced, or otherwise adversely
affected by the Credit Agreement and continues to guarantee and assure the full
payment and performance of all present and future obligations thereunder, and
(c) agrees that the Guaranteed Debt includes, without limitation, the Obligation
(as defined in the Credit Agreement).

 

2.                                      Amendments.  Each Guaranty is hereby
amended to:

 

1

--------------------------------------------------------------------------------


 

(a) Replace the period at the end of the first sentence in the “Guaranteed Debt”
section of such Guaranty with the following proviso: “, provided that to the
extent Guarantor is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Swap Obligations shall be excluded from “Guaranteed Debt”
owing by or guaranteed by Guarantor.”; and

 

(b) add the following Section to the end of such Guaranty (and number such
Section as the last Section in such Guaranty):

 

“Swap Obligations.  Notwithstanding anything to the contrary set forth in this
Guaranty, Guarantor shall not be deemed under this Guaranty to be a guarantor of
any Swap Obligations to the extent that the providing of such guaranty by
Guarantor would violate applicable law or regulation. If Guarantor is a
Qualified ECP Guarantor, Guarantor hereby unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of such Guarantor’s obligations under
any Guaranty in respect of Swap Obligations (provided, however, that Guarantor
shall only be liable under this Section for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”.

 

3.                                      Other Agreements.  Each Guarantor
(a) agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional guaranties, and other agreements,
documents, instruments, and certificates as the Administrative Agent may
reasonably deem necessary or appropriate in order to preserve and protect those
guaranties and assurances previously guaranteed by such Guarantor pursuant to
the Guaranty executed by such Guarantor, (b) represents and warrants to the
Administrative Agent that such liability and obligation may reasonably be
expected to directly or indirectly benefit such Guarantor, and (c) waives notice
of acceptance of this Confirmation.

 

4.                                      Continued Effect.  All terms,
provisions, and conditions of the Guaranties shall continue in full force and
effect and shall remain enforceable and binding in accordance with the terms
thereof.

 

5.                                      Parties Bound.  This Confirmation shall
be binding upon and inure to the benefit of each Guarantor and the
Administrative Agent, for the benefit of the Lenders, and their respective
successors, permitted assigns, and legal representatives.

 

6.                                      Headings.  Section headings are for
convenience of reference only and shall in no way affect the interpretation of
this Confirmation.

 

7.                                      Governing Law.  THE SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THIS CONFIRMATION.

 

8.                                      NOTICE OF FINAL AGREEMENT.  THIS
CONFIRMATION REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

2

--------------------------------------------------------------------------------


 

Remainder of Page Intentionally Blank

Signature Pages to Follow

 

3

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

 

GUARANTORS:

 

 

 

Vail Resorts, Inc.

 

All Media Associates, Inc.

 

All Media Holdings, Inc.

 

Arrabelle at Vail Square, LLC

 

 

By: Vail Resorts Development Company

 

Beaver Creek Associates, Inc.

 

Beaver Creek Consultants, Inc.

 

Beaver Creek Food Services, Inc.

 

Booth Creek Ski Holdings, Inc.

 

BCRP Inc.

 

Breckenridge Resort Properties, Inc.

 

Bryce Canyon Lodge Company

 

Colorado Mountain Express, Inc.

 

Colter Bay Café Court, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Convenience Store, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Corporation

 

Colter Bay General Store, LLC

 

 

By: Grand Teton Lodge Company

 

Colter Bay Marina, LLC

 

 

By: Grand Teton Lodge Company

 

Crystal Peak Lodge of Breckenridge, Inc.

 

EpicSki, Inc.

 

Flagg Ranch Company

 

Gillett Broadcasting, Inc.

 

Grand Teton Lodge Company

 

Heavenly Valley, Limited Partnership

 

 

By: VR Heavenly I, Inc.

 

HVLP Kirkwood Services, LLC

 

 

By: Heavenly Valley, Limited Partnership

 

 

 

By: VR Heavenly I, Inc.

 

Jackson Hole Golf and Tennis Club, Inc.

 

Jackson Hole Golf & Tennis Club Snack Shack, LLC

 

 

By: Grand Teton Lodge Company

 

Jackson Lake Lodge Corporation

 

Jenny Lake Lodge, Inc.

 

Jenny Lake Store, LLC

 

 

By: Grand Teton Lodge Company

 

JHL&S LLC

 

 

By: Teton Hospitality Services, Inc.

 

Keystone Conference Services, Inc.

 

Keystone Development Sales, Inc.

 

Keystone Food & Beverage Company

 

Keystone Resort Property Management Company

 

Lake Tahoe Lodging Company

 

Lodge Properties Inc.

 

[SIGNATURE PAGE TO CONFIRMATION OF GUARANTY]

 

--------------------------------------------------------------------------------


 

 

Lodge Realty, Inc.

 

La Posada Beverage Service, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Mesa Verde Lodge Company

 

National Park Hospitality Company

 

Northstar Group Commercial Properties LLC

 

 

By: VR Acquisition, Inc.

 

Northstar Group Restaurant Properties, LLC

 

 

By: VR Acquisition, Inc.

 

One Ski Hill Place, LLC

 

 

By: Vail Resorts Development Company

 

Property Management Acquisition Corp., Inc.

 

RCR Vail, LLC

 

 

By: Vail Resorts Development Company

 

Rockresorts Arrabelle, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Cheeca, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Cordillera Lodge Company, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts DR, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Equinox, Inc.

 

Rockresorts Hotel Jerome, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts International, LLC

 

 

By: Vail RR, Inc.

 

Rockresorts LaPosada, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts International Management Company

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Rosario, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Ski Tip, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Rockresorts Tempo, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

[SIGNATURE PAGE TO CONFIRMATION OF GUARANTY]

 

--------------------------------------------------------------------------------


 

 

Rockresorts Wyoming, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Soho Development, LLC

 

 

By: Vail Associates Holdings, Ltd.

 

SSI Venture LLC

 

 

By: SSV Holdings, Inc.

 

SSV Online Holdings, Inc.

 

SSV Online LLC

 

 

By: SSV Holdings, Inc.

 

SSV Holdings, Inc.

 

Stampede Canteen, LLC

 

 

By: Grand Teton Lodge Company

 

Teton Hospitality Services, Inc.

 

The Chalets at the Lodge at Vail, LLC

 

 

By: Vail Resorts Development Company

 

The Village at Breckenridge Acquisition Corp., Inc.

 

Trimont Land Company

 

VA Rancho Mirage I, Inc.

 

VA Rancho Mirage II, Inc.

 

VA Rancho Mirage Resort, L.P.

 

 

By: VA Rancho Mirage I, Inc.

 

Vail/Arrowhead, Inc.

 

Vail Associates Holdings, Ltd.

 

Vail Associates Investments, Inc.

 

Vail Associates Real Estate, Inc.

 

Vail/Beaver Creek Resort Properties, Inc.

 

Vail Food Services, Inc.

 

Vail Hotel Management Company, LLC

 

 

By: Rockresorts International, LLC

 

 

 

By: Vail RR, Inc.

 

Vail Resorts Development Company

 

Vail Resorts Lodging Company

 

Vail RR, Inc.

 

Vail Summit Resorts, Inc.

 

Vail Trademarks, Inc.

 

VAMHC, Inc.

 

VR Acquisition, Inc.

 

VR CPC Holdings, Inc.

 

VR Heavenly Concessions, Inc.

 

VR Heavenly I, Inc.

 

VR Heavenly II, Inc.

 

VR Holdings, Inc.

 

VR US Holdings, Inc.

 

Zion Lodge Company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO CONFIRMATION OF GUARANTY]

 

--------------------------------------------------------------------------------


 

The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO CONFIRMATION OF GUARANTY]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Guaranties

 

1.                                      Amended and Restated Guaranty dated as
of June 10, 2003, executed by Vail Resorts, Inc., Vail Holdings, Inc., Beaver
Creek Associates, Inc., Beaver Creek Consultants, Inc., Beaver Creek Food
Services, Inc., Breckenridge Resort Properties, Inc., Gillett
Broadcasting, Inc., Grand Teton Lodge Company, Heavenly Valley, Limited
Partnership, Jackson Hole Golf and Tennis Club, Inc., JHL&S LLC, Keystone
Conference Services, Inc., Keystone Development Sales, Inc., Keystone Food &
Beverage Company, Keystone Resort Property Management Company, Lodge Properties
Inc., Lodge Realty, Inc., Property Management Acquisition Corp., Inc.,
Rockresorts Cheeca, LLC, Rockresorts Equinox, Inc., Rockresorts International,
LLC, Rockresorts LaPosada, LLC, Rockresorts, LLC, Rockresorts Rosario, LLC,
Teton Hospitality Services, Inc., The Village at Breckenridge Acquisition
Corp., Inc., VA Rancho Mirage I, Inc., VA Rancho Mirage II, Inc., VA Rancho
Mirage Resort, L.P., Vail Associates Holdings, Ltd., Vail Associates
Investments, Inc., Vail Associates Real Estate, Inc., Vail Food Services, Inc.,
Vail Resorts Development Company, Vail RR, Inc., Vail Summit Resorts, Inc., Vail
Trademarks, Inc., Vail/Arrowhead, Inc., Vail/Beaver Creek Resort
Properties, Inc., VAMHC, Inc., VR Heavenly I, Inc., VR Heavenly II, Inc., and VR
Holdings, Inc., in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 

2.                                      Guaranty dated as of August 29, 2003,
executed by Rockresorts Wyoming, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

3.                                      Guaranty dated as of December 29, 2005,
executed by SSV Holdings, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

4.                                      Guaranty dated as of January 25, 2006,
executed by Rockresorts Cordillera Lodge Company, LLC, in favor of Bank of
America, N.A., as Administrative Agent for the Lenders.

 

5.                                      Guaranty dated as of January 25, 2006,
executed by Soho Development, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

6.                                      Guaranty dated as of January 25, 2006,
executed by Vail Hotel Management Company, LLC, in favor of Bank of America,
N.A., as Administrative Agent for the Lenders.

 

7.                                      Guaranty dated as of March 13, 2007,
executed by Mesa Verde Lodge Company (f/k/a Grand Canyon Lodge Company North
Rim), in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

 

8.                                      Guaranty dated as of March 13, 2007,
executed by National Park Hospitality Company, in favor of Bank of America,
N.A., as Administrative Agent for the Lenders.

 

9.                                      Guaranty dated as of March 13, 2007,
executed by Rockresorts Arrabelle, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

10.                               Guaranty dated as of March 13, 2007, executed
by Rockresorts Tempo, LLC (f/k/a Rockresorts Eleven Biscayne, LLC), in favor of
Bank of America, N.A., as Administrative Agent for the Lenders.

 

Schedule A to

Confirmation of Guaranty

 

--------------------------------------------------------------------------------


 

11.                               Guaranty dated as of August 24, 2007, executed
by Zion Lodge Company, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

12.                               Guaranty dated as of December 19, 2007,
executed by Rockresorts Ski Tip, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

13.                               Guaranty dated as of April 16, 2008, executed
by Bryce Canyon Lodge Company, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

14.                               Guaranty dated as of April 16, 2008, executed
by One Ski Hill Place, LLC, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

15.                               Guaranty dated as of April 16, 2008, executed
by Rockresorts Hotel Jerome, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

16.                               Guaranty dated as of June 23, 2008, executed
by Colter Bay Café Court, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

17.                               Guaranty dated as of June 23, 2008, executed
by Colter Bay Convenience Store, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

18.                              Guaranty dated as of June 23, 2008, executed by
Colter Bay Corporation, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

19.                               Guaranty dated as of June 23, 2008, executed
by Colter Bay General Store, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

20.                               Guaranty dated as of June 23, 2008, executed
by Colter Bay Marina, LLC, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

21.                               Guaranty dated as of June 23, 2008, executed
by Crystal Peak Lodge of Breckenridge, Inc., in favor of Bank of America, N.A.,
as Administrative Agent for the Lenders.

 

22.                               Guaranty dated as of June 23, 2008, executed
by Colorado Mountain Express, Inc. (f/k/a Delivery Acquisition, Inc.), in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

 

23.                               Guaranty dated as of June 23, 2008, executed
by Jackson Hole Golf & Tennis Club Snack Shack, LLC, in favor of Bank of
America, N.A., as Administrative Agent for the Lenders.

 

24.                               Guaranty dated as of June 23, 2008, executed
by Jackson Lake Lodge Corporation, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

25.                               Guaranty dated as of June 23, 2008, executed
by Jenny Lake Lodge, Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

26.                               Guaranty dated as of June 23, 2008, executed
by Jenny Lake Store, LLC, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

27.                               Guaranty dated as of June 23, 2008, executed
by RCR Vail, LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

 

--------------------------------------------------------------------------------


 

28.                               Guaranty dated as of June 23, 2008, executed
by Stampede Canteen, LLC, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

29.                               Guaranty dated as of June 23, 2008, executed
by Vail Resorts Lodging Company, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

30.                               Guaranty dated as of January 23, 2009,
executed by Arrabelle at Vail Square, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

31.                              Guaranty dated as of January 23, 2009, executed
by The Chalets at the Lodge at Vail, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

32.                               Guaranty dated as of July 16, 2009, executed
by Rockresorts DR, LLC, in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

33.                               Guaranty dated May 25, 2010, effective as of
April 30, 2010, executed by SSI Venture LLC, in favor of Bank of America, N.A.,
as Administrative Agent for the Lenders.

 

34.                               Guaranty dated as of June 25, 2010, executed
by All Media Associates, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

35.                               Guaranty dated as of June 25, 2010, executed
by All Media Holdings, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

36.                               Guaranty dated as of September 13, 2010,
executed by Lake Tahoe Lodging Company, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

37.                               Guaranty dated as of November 15, 2010,
executed by BCRP Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

38.                               Guaranty dated as of November 15, 2010,
executed by Booth Creek Ski Holdings, Inc., in favor of Bank of America, N.A.,
as Administrative Agent for the Lenders.

 

39.                               Guaranty dated as of November 15, 2010,
executed by Northstar Group Commercial Properties LLC, in favor of Bank of
America, N.A., as Administrative Agent for the Lenders.

 

40.                               Guaranty dated as of November 15, 2010,
executed by Northstar Group Restaurant Properties, LLC, in favor of Bank of
America, N.A., as Administrative Agent for the Lenders.

 

41.                               Guaranty dated as of November 15, 2010,
executed by Trimont Land Company, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

42.                               Guaranty dated as of November 15, 2010,
executed by VR Acquisition, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

43.                               Guaranty dated as of January 25, 2011,
executed by La Posada Beverage Service, LLC, in favor of Bank of America, N.A.,
as Administrative Agent for the Lenders.

 

44.                               Guaranty dated as of January 25, 2011,
executed by Rockresorts International Management Company, in favor of Bank of
America, N.A., as Administrative Agent for the Lenders.

 

--------------------------------------------------------------------------------


 

45.                              Guaranty dated as of January 25, 2011, executed
by VR Heavenly Concessions, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

46.                               Guaranty dated as of June 29, 2011, executed
by SSV Online Holdings, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

47.                               Guaranty dated as of June 29, 2011, executed
by SSV Online LLC, in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

 

48.                               Guaranty dated as of September 16, 2011,
executed by Flagg Ranch Company, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

49.                               Guaranty dated as of April 11, 2012, executed
by HVLP Kirkwood Services, LLC, in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

50.                               Guaranty dated as of November 28, 2012,
executed by VR US Holdings, Inc., in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

 

51.                               Guaranty dated as of January 24, 2013,
executed by EpicSki, Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

52.                               Guaranty dated as of April 26, 2013, executed
by VR CPC Holdings, Inc., in favor of Bank of America, N.A., as Administrative
Agent for the Lenders.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

LOAN NOTICE

 

--------------------------------------------------------------------------------

 

Bank of America, N.A., as Administrative Agent

 

Attn:                    Arlene Minor

Fax:                       214-290-9412

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
March 13, 2014 (as amended, supplemented, extended, or restated from time to
time, the “Credit Agreement”), among Vail Holdings, Inc., a Colorado
corporation, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The undersigned hereby gives you notice pursuant to
Section 2.2(a) of the Credit Agreement that it requests:

 

o A borrowing of Loans            o A conversion or continuation of Loans

 

on                                                                    (a
Business Day),

 

in the amount of $                                            ,*

 

comprised of                                                    (Type of Loan
requested),**

 

with an Interest Period of           months (for LIBOR Loans).***

 

Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:

 

.]

 

[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan:  (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or
(ii) the facts on which they are based have been changed by transactions
contemplated or permitted by the Credit Agreement); and (b) no Material Adverse
Event, Default, or Potential Default exists or will result from the proposed
funding of Loans requested herein.]****

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

VAIL HOLDINGS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                     Not less than $500,000 or a greater integral multiple of
$100,000 (if a Base Rate Loan); not less than $1,000,000 or a greater integral
multiple of $100,000 (if a LIBOR Loan).

 

**                  LIBOR Loan or Base Rate Loan.

 

***                   LIBOR Loan — 1, 2, 3, or 6 months.

 

In no event may the Interest Period end after the Termination Date.

 

****                    Insert paragraph for any Loan Notice provided prior to a
borrowing of Loans

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

SWING LINE LOAN NOTICE

 

--------------------------------------------------------------------------------

 

Bank of America, N.A., as Administrative Agent

 

Attn:                    Arlene Minor

Fax:                       214-290-9412

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
March 13, 2014 (as amended, supplemented, extended, or restated from time to
time, the “Credit Agreement”), among Vail Holdings, Inc., a Colorado
corporation, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  The undersigned hereby gives you notice pursuant to
Section 2.4(b) of the Credit Agreement that it requests a Swing Line Loan:

 

on                                                                    (a
Business Day),

 

in the amount of
$                                                                              *.

 

Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:

 

.]

 

[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan:  (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or
(ii) the facts on which they are based have been changed by transactions
contemplated or permitted by the Credit Agreement); and (b) no Material Adverse
Event, Default, or Potential Default exists or will result from the proposed
funding of Loans requested herein.]

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.4(a) of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

VAIL HOLDINGS, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*  Not less than 1,000,000

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

FOR                ENDED

 

 

Bank of America, N.A., as Administrative Agent

901 Main Street, 67th Floor

Dallas, Texas  75202

Attn:                    Frank M. Johnson

FAX:                   214-209-0980

 

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
March 13, 2014 (as amended, supplemented, extended, or restated, the “Credit
Agreement”), among Vail Holdings, Inc., a Colorado corporation, the Lenders, and
Bank of America, N.A., as Administrative Agent for itself and the other
Lenders.  Unless otherwise defined herein, all capitalized terms have the
meanings given to such terms in the Credit Agreement.

 

This certificate is delivered pursuant to Section 9.1 of the Credit Agreement.

 

I certify to Administrative Agent that I am the Chief Financial Officer of
Borrower on the date hereof and that:

 

(i)                                     The financial statements attached hereto
were prepared in accordance with GAAP (except for the omission of footnotes from
financial statements delivered pursuant to Section 9.1(b) of the Credit
Agreement) and present fairly, in all material respects, the consolidated
financial condition and results of operations of the Companies as of, and for
the                        ended on,                                  (the
“Subject Period”).

 

(ii)                                  During the Subject Period, no Default or
Potential Default has occurred which has not been cured or waived (except for
any Defaults set forth on the attached schedule).

 

(iii)                               Evidence of compliance (or non-compliance)
by Borrower (a) with the covenant of Section 9.7(b), as of the time such
Additional Critical Assets were acquired, (b) with the covenants of Sections
10.8(l), 10.8(m), 10.8(s), 10.8(t), and 10.18 and the financial covenants of
Section 11 of the Credit Agreement as of the last day of the Subject Period, and
(c) with the covenant of Section 10.9(d) as of the time such Distributions were
made, is set forth on the attached calculation worksheet.

 

 

Very truly yours,

 

 

 

 

 

 

 

Name:

 

 

 

Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

Annex A to Exhibit D

 

CREDIT FACILITY COVENANTS CALCULATIONS

 

Subject Period:                            , 20   

 

9.7(b)                OWNERSHIP OF ADDITIONAL CRITICAL ASSETS BY UNRESTRICTED
SUBSIDIARIES(1)

 

 

 

 

 

(i)                                     Aggregate fair market value of
Additional Critical Assets acquired by [                          ] on
[                ] (determined on the applicable acquisition date, without
giving subsequent effect to increases or decreases in value)(2):

 

$

 

 

 

(ii)                                  Aggregate fair market value of all other
Additional Critical Assets owned by Unrestricted Subsidiaries (determined on the
applicable acquisition date, without giving subsequent effect to increases or
decreases in value) (the sum of Items 9.7(b)(ii)(A) through
9.7(b)(ii)(N) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

--------------------------------------------------------------------------------

(1)  To be calculated for each acquisition of Additional Critical Assets at the
time of such acquisition.

 

(2)  Insert the name of applicable Unrestricted Subsidiary and the date of the
applicable acquisition.

 

2

--------------------------------------------------------------------------------


 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Unrestricted Subsidiaries not listed
above

 

$

 

 

 

(iii)                               Aggregate fair market value of the
applicable acquired Additional Critical Assets and all other Additional Critical
Assets owned by Unrestricted Subsidiaries (determined on the applicable
acquisition date, without giving subsequent effect to increases or decreases in
value) (Item 9.7(b)(i) plus Item 9.7(b)(ii)):

 

$

 

 

 

(iv)                              Total Assets, on a consolidated basis
(determined as of the end of the most-recently-ended fiscal quarter):

 

$

 

 

 

(v)                                 10% of Total Assets (Item 9.7(b)(iv)):

 

$

 

 

 

(vi)                              EBITDA of all Unrestricted Subsidiaries
holding Critical Assets on the applicable acquisition date, in each case for the
most-recently-ended four fiscal quarters (the sum of Items 9.7(b)(vi)(A) through
9.7(b)(vi)(    ) below):

 

$

 

 

 

(A)                               [List applicable entities]

 

$

 

 

 

(vii)                           Adjusted EBITDA, on a consolidated basis, for
the most-recently-ended four fiscal quarters:

 

$

 

 

 

(viii)                        10% of Adjusted EBITDA, on a consolidated basis,
for the most-recently-ended four fiscal quarters:

 

$

 

 

 

(ix)                              On the date of the applicable acquisition,
(a) was the aggregate fair value of the applicable acquired Additional Critical
Assets and all other Additional Critical Assets owned by Unrestricted
Subsidiaries (determined on the applicable acquisition date, without giving
subsequent effect to increases or decreases in value) (Item 9.7(b)(iii)), equal
to or less than 10% of Total Assets (Item 9.7(b)(v)), and (b) was the EBITDA of
all Unrestricted Subsidiaries holding Critical Assets on the applicable
acquisition date (Item 9.7(b)(vi)), equal to or less than 10% of Adjusted
EBITDA, on a consolidated basis, for the most-recently-ended four fiscal
quarters (Item 9.7(b)(viii)):

 

Yes/No

 

3

--------------------------------------------------------------------------------


 

10.8(l)            INVESTMENTS IN SIMILAR BUSINESSES

 

 

 

 

 

(i)                                     Loans, advances, and investments in
Similar Businesses during the Subject Period (including, without limitation, any
loans, advances, and investments made in any Unrestricted Subsidiaries in a
Similar Business and the amount of any Permitted Recourse Obligations
constituting Debt and other credit support and contingent obligations with
respect to Debt of such Unrestricted Subsidiaries) (excluding, for the avoidance
of doubt, such loans, advances and investments made pursuant to
Section 10.8(t) of the Credit Agreement) determined (x) with respect to each
such loan and advance based on the value thereof on the date of determination,
(y) with respect to each such investment based on the value thereof on the date
made, and (z) with respect to each such Permitted Recourse Obligation
constituting Debt and other credit support and contingent obligation based on
the maximum potential financial exposure therefrom on the date of determination
(the sum of Items 10.8(l)(i)(A) through 10.8(l)(i)(N) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Similar Businesses not listed above

 

$

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Aggregate amount of all loans, advances,
and investments in Similar Businesses since the Closing Date but prior to the
Subject Period (including, without limitation, any loans, advances, and
investments made in any Unrestricted Subsidiaries in a Similar Business and the
amount of any Permitted Recourse Obligations constituting Debt and other credit
support and contingent obligations with respect to Debt of such Unrestricted
Subsidiaries)  (excluding, for the avoidance of doubt, such loans, advances and
investments made pursuant to Section 10.8(t) of the Credit Agreement) determined
(x) with respect to each such loan and advance based on the value thereof on the
date of determination, (y) with respect to each such investment based on the
value thereof on the date made, and (z) with respect to each such Permitted
Recourse Obligation constituting Debt and other credit support and contingent
obligation based on the maximum potential financial exposure therefrom on the
date of determination (the sum of Items 10.8(l)(ii)(A) through
10.8(l)(ii)(N) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Similar Businesses not listed above

 

$

 

 

 

(iii)                               Aggregate loans, advances, and investments
in Similar Businesses (Item 10.8(l)(i) plus Item 10.8(l)(ii)):

 

$

 

 

 

(iv)                              $100,000,000:

 

$100,000,000

 

5

--------------------------------------------------------------------------------


 

(v)                                 Total Assets:

 

$

 

 

 

(vi)                              15% of Total Assets (Item 10.8(l)(v)):

 

$

 

 

 

(vii)                           Net reductions in investments since the Closing
Date permitted under Section 10.8(l) of the Credit Agreement as a result of
dispositions of any such investments sold or otherwise liquidated or repaid to
the extent of the net cash proceeds and the fair market value of any assets or
property (as determined in good faith by the Board of Directors of VRI) received
by a Restricted Company:

 

$

 

 

 

(viii)                        Net reductions in investments since the Closing
Date permitted under Section 10.8(l) of the Credit Agreement as a result of
dividends reducing any such investment, repayment of the outstanding principal
amount of loans or advances, or other transfers of assets to VRI or any
Restricted Subsidiary of VRI:

 

$

 

 

 

(ix)                              Net reductions in investments since the
Closing Date permitted under Section 10.8(l) of the Credit Agreement as a result
of the portion (proportionate to VRI’s direct or indirect interest in the equity
of a Person) of the fair market value of the net assets of an Unrestricted
Subsidiary immediately prior to the time such Unrestricted Subsidiary is
designated or becomes a Restricted Subsidiary of VRI in accordance with Sections
9.10 or 9.11(b) of the Credit Agreement:

 

$

 

 

 

(x)                                 Item 10.8(l)(iv) plus Item 10.8(l)(vi) plus
Item 10.8(l)(vii) plus Item 10.8(l)(viii) plus Item 10.8(l)(ix):

 

$

 

 

 

(xi)                              Are loans, advances, and investments in
Similar Businesses (Item 10.8(l)(iii)) less than or equal to the amount set
forth in Item 10.8(l)(x)?

 

Yes/No

 

6

--------------------------------------------------------------------------------


 

10.8(m)     INVESTMENTS IN JOINT VENTURES

 

 

 

 

 

(i)                                     Loans, advances, and investments during
the Subject Period in joint ventures in which a Restricted Company has an Equity
Interest (including, without limitation, credit support and contingent
obligations with respect to Debt of such joint ventures) (excluding, for the
avoidance of doubt, such loans, advances and investments made pursuant to
Section 10.8(t) of the Credit Agreement) determined (x) with respect to each
such loan and advance based on the value thereof on the date of determination,
(y) with respect to each such investment based on the value thereof on the date
made, and (z) with respect to each such credit support and contingent obligation
based on the maximum potential financial exposure therefrom on the date of
determination (the sum of Items 10.8(m)(i)(A) through 10.8(m)(i)(   ) below):

 

$

 

 

 

(A)                               [List applicable entities]

 

$

 

 

 

(ii)                                  Aggregate amount of all loans, advances,
and investments since the Closing Date but prior to the Subject Period in joint
ventures in which a Restricted Company has an Equity Interest (including,
without limitation, credit support and contingent obligations with respect to
Debt of such joint ventures) (excluding, for the avoidance of doubt, such loans,
advances and investments made pursuant to Section 10.8(t) of the Credit
Agreement) determined (x) with respect to each such loan and advance based on
the value thereof on the date of determination, (y) with respect to each such
investment based on the value thereof on the date made, and (z) with respect to
each such credit support and contingent obligation based on the maximum
potential financial exposure therefrom on the date of determination (the sum of
Items 10.8(m)(ii)(A) through 10.8(m)(ii)(   ) below):

 

$

 

 

 

(A)                               [List applicable entities]

 

$

 

 

 

(iii)                               Aggregate loans, advances, and investments
in joint ventures in which a Restricted Company has an Equity Interest (Item
10.8(m)(i) plus Item 10.8(m)(ii)):

 

$

 

 

 

(iv)                              $75,000,000:

 

$75,000,000

 

 

 

(v)                                 Total Assets:

 

$

 

 

 

(vi)                              10% of Total Assets (Item 10.8(m)(v)):

 

$

 

7

--------------------------------------------------------------------------------


 

(vii)                           Net reductions in investments since the Closing
Date permitted under Section 10.8(m) of the Credit Agreement as a result of
dispositions of any such investments sold or otherwise liquidated or repaid to
the extent of the net cash proceeds and the fair market value of any assets or
property (as determined in good faith by the Board of Directors of VRI) received
by a Restricted Company:

 

$

 

 

 

(viii)                        Net reductions in investments since the Closing
Date permitted under Section 10.8(m) of the Credit Agreement as a result of
dividends reducing any such investment, repayment of the outstanding principal
amount of loans or advances, or other transfers of assets to VRI or any
Restricted Subsidiary of VRI:

 

$

 

 

 

(ix)                              Net reductions in investments since the
Closing Date permitted under Section 10.8(m) of the Credit Agreement as a result
of the portion (proportionate to VRI’s direct or indirect interest in the equity
therein) of the fair market value of the net assets of joint ventures in which a
Restricted Company has made an investment permitted by Section 10.8(m) of the
Credit Agreement immediately prior to the time such Persons are designated or
become a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b) of the Credit Agreement:

 

$

 

 

 

(x)                                 [Reserved]

 

 

 

 

 

(xi)                              The aggregate amount of any loans (determined
based on the value thereof as of the end of the Subject Period) made to Persons
in which a Restricted Company does not have an Equity Interest pursuant to
Section 10.8(r) of the Credit Agreement.

 

$

 

 

 

(xii)                           Item 10.8(m)(iv) plus Item 10.8(m)(vi) plus Item
10.8(m)(vii) plus Item 10.8(m)(viii) plus Item 10.8(m)(ix) minus Item
10.8(m)(xi):

 

$

 

 

 

(xiii)                        Are loans, advances, and investments in joint
ventures in which a Restricted Company has an Equity Interest (Item
10.8(m)(iii)) less than or equal to the maximum amount permitted under the
Investment Limit (Joint Ventures) (Item 10.8(m)(xii))?

 

Yes/No

 

8

--------------------------------------------------------------------------------


 

10.8(s)           PERMITTED RECOURSE OBLIGATIONS NOT CONSTITUTING DEBT

 

 

 

 

 

As of the date hereof, the Restricted Companies have aggregate liabilities and
obligations with respect to Permitted Recourse Obligations not constituting Debt
in the amount set forth in Item 10.8(s)(xv) below.  No event or circumstance has
occurred that has triggered a direct payment liability or reimbursement
obligations (as opposed to a contingent or performance obligation) of any
Restricted Company to a lender or other party to whom such Permitted Recourse
Obligation is owed.

 

 

 

 

 

(i)                                     Gros Ventre Utility Company

 

$

 

 

 

(ii)                                  Eagle Park Reservoir Company

 

$

 

 

 

(iii)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(iv)                              Forest Ridge Holdings, Inc.

 

$

 

 

 

(v)                                 Gore Creek Place, LLC

 

$

 

 

 

(vi)                              Hunkidori Land Company, LLC

 

$

 

 

 

(vii)                           TCRM Company

 

$

 

 

 

(viii)                        Stagecoach Development, LLC

 

$

 

 

 

(ix)                              Black Diamond Insurance, Inc.

 

$

 

 

 

(x)                                 Ever Vail, LLC

 

$

 

 

 

(xi)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(xii)                           Mountain Thunder, Inc.

 

$

 

 

 

(xiii)                        One River Run, LLC

 

$

 

 

 

(xiv)                       Other Unrestricted Subsidiaries not listed above

 

$

 

 

 

(xv)                          Aggregate Amount of Permitted Recourse Obligations
not constituting Debt (the sum of Items 10.8(s)(i) through 10.8(s)(xiv) above)

 

$

 

9

--------------------------------------------------------------------------------


 

10.8(t)            INVESTMENTS MADE WHEN AVAILABILITY AND UNRESTRICTED CASH IS
EQUAL TO OR GREATER THAN $150,000,000 AND TOTAL LEVERAGE RATIO IS LESS THAN 3.75
TO 1.00

 

 

 

 

 

(i)                                     Loan/Advance/Investment #[1] under
Section 10.8(t) of the Credit Agreement during the Subject Period:

 

$

 

 

 

(ii)                                  Total Commitments calculated immediately
following Loan/Advance/Investment #[1]:

 

$

 

 

 

(iii)                               Outstanding Amount of all Loans calculated
immediately following Loan/Advance/Investment #[1]:

 

$

 

 

 

(iv)                              L/C Exposure calculated immediately following
Loan/Advance/Investment #[1] and without duplication of the above:

 

$

 

 

 

(v)                                 Availability (Item 10.8(t)(ii) minus Item
10.8(t)(iii) minus Item 10.8(t)(iv)) calculated immediately following
Loan/Advance/ Investment #[1]:

 

$

 

 

 

(vi)                              Unrestricted Cash of Restricted Subsidiaries
(Item 11.1(xxvi)) calculated immediately following Loan/Advance/Investment #[1]:

 

$

 

 

 

(vii)                           Aggregate Availability and Unrestricted Cash
(Item 10.8(t)(v) plus Item 10.8(t)(vi)):

 

$

 

 

 

(viii)                        Total Leverage Ratio as of the last day of the
previous quarter end (ratio of Item 11.1(x) of the previous Compliance
Certificate to Item 11.1(xl) of the previous Compliance Certificate):

 

$

 

 

 

(ix)                             Is aggregate Availability and Unrestricted Cash
(Item 10.8(t)(vii)) at least $150,000,000 immediately after giving effect to
Loan/Advance/Investment #[1] and is the Total Leverage Ratio less than 3.75 to
1.00 (or if the leverage ratio under 2019 VRI Subordinated Notes or any credit
agreement, indenture, or similar agreement entered into in connection with the
VRI Subordinated Notes Refinancing is 3.50 to 1.00, then 3.50 to 1.00) (Item
10.8(t)(viii))?  (If yes, then the Restricted Companies may make
Loans/Advances/Investments in an unlimited amount.)

 

Yes/No

 

 

 

(If aggregate Availability and Unrestricted Cash is less than $150,000,000,
Restricted Companies may still be permitted to make under Section 10.8(l) or
Section 10.8(m) of the Credit Agreement.  See Items 10.8(l) and 10.8(m) above.)

 

 

 

10

--------------------------------------------------------------------------------


 

10.9(d)         DISTRIBUTIONS(1)

 

 

 

 

 

(i)                                     Distribution #[1] under
Section 10.9(d) of the Credit Agreement during the Subject Period:

 

$

 

 

 

(ii)                                  All other Distributions by VRI from and
after the Closing Date (including, without limitation, all other Distributions
made pursuant to Section 10.9(d) of the Credit Agreement but excluding
Distributions make pursuant to Sections 10.9(d)(ii), (d)(iii), and (e) through
(h) of the Credit Agreement) and prior to this Distribution:

 

$

 

 

 

(iii)                               Aggregate Distributions (Item
10.9(d)(i) plus Item 10.9(d)(ii)):

 

$

 

 

 

(iv)                              Total Commitments calculated immediately
following Distribution #[1]:

 

$

 

 

 

(v)                                 Outstanding Amount of all Loans calculated
immediately following Distribution #[1]:

 

$

 

 

 

(vi)                              L/C Exposure calculated immediately following
Distribution #[1] and without duplication of the above:

 

$

 

 

 

(vii)                           Availability (Item 10.9(d)(iv) minus Item
10.9(d)(v) minus Item 10.9(d)(vi)) calculated immediately following Distribution
#[1]:

 

$

 

 

 

(viii)                        Unrestricted Cash of Restricted Subsidiaries (Item
11.1(xxvi)) calculated immediately following Distribution #[1]:

 

$

 

 

 

(ix)                              Aggregate Availability and Unrestricted Cash
(Item 10.9(d)(vii) plus Item 10.9(d)(viii)):

 

$

 

 

 

(x)                                 Total Leverage Ratio as of the last day of
the previous quarter end (ratio of Item 11.1(x) of the previous Compliance
Certificate to Item 11.1(xl) of the previous Compliance Certificate):

 

$

 

--------------------------------------------------------------------------------

(1)                                 To be calculated for each Distribution at
the time of such Distribution.

 

11

--------------------------------------------------------------------------------


 

(xi)                             Is aggregate Availability and Unrestricted Cash
(Item 10.9(d)(ix)) at least $150,000,000 immediately after giving effect to
Distribution #[1] and is the Total Leverage Ratio less than 3.75 to 1.00 (or if
the leverage ratio under the 2019 VRI Subordinated Notes or any credit
agreement, indenture, or similar agreement entered into in connection with the
VRI Subordinated Notes Refinancing is 3.50 to 1.00, then 3.50 to 1.00) (Item
10.9(d)(x))?  (If yes, then VRI may make Distributions in an unlimited amount.)

 

(If aggregate Availability and Unrestricted Cash is less than $150,000,000, VRI
may still be permitted to pay dividends under Section 10.9(d)(iii) of the Credit
Agreement.  See Item 10.9(d)(xiv) below.)

 

Yes/No

 

 

 

(xii)                           Is aggregate Availability and Unrestricted Cash
of Restricted Subsidiaries (Item 10.9(d)(ix)) at least $150,000,000 immediately
after giving effect to Distribution #[1] and does the Total Leverage Ratio (Item
10.9(d)(x)) equal or exceed 3.75 to 1.00 (or if the leverage ratio under the
2019 VRI Subordinated Notes or any credit agreement, indenture, or similar
agreement entered into in connection with the VRI Subordinated Notes Refinancing
is 3.50 to 1.00, then 3.50 to 1.00)?  (If yes, then calculate the following)

 

Yes/No

 

 

 

(A)                               Consolidated Net Income from and after
February 1, 2014 as of the most recent quarter end:

 

$

 

 

 

(B)                               50% of Item 10.9(d)(xii)(A):

 

$

 

 

 

(C)                               Amount of Item 10.9(d)(xii)(A) if Item
10.9(d)(xii)(A) is a deficit:

 

$

 

 

 

(D)                               Restricted Companies’ net cash proceeds from
the issuance of Equity Interests by any Restricted Company from and after the
Closing Date and prior to Distribution #[1]:

 

$

 

 

 

(E)                                Sum of repayments of Subordinated Debt or
High-Yield Debt pursuant to Section 10.2(a) of the Credit Agreement (other than
any such repayment in connection with a refinancing of Subordinated Debt or
High-Yield Debt permitted under the Credit Agreement) from and after the Closing
Date and prior to Distribution #[1]:

 

$

 

 

 

(F)                                 ($200,000,000 plus Item
10.9(d)(xii)(B) minus Item 10.9(d)(xii)(C) plus Item 10.9(d)(xii)(D) minus Item
10.9(d)(xii)(E)):

 

$

 

 

 

(G)                               Are aggregate Distributions (Item
10.9(d)(iii)) greater than the amount of Distributions permitted (Item
10.9(d)(xii)(F))?

 

Yes/No

 

12

--------------------------------------------------------------------------------


 

(If yes, the excess may still be permitted under Section 10.9(d)(iii) of the
Credit Agreement.  See Item 10.9(d)(xiii) below.)

 

 

 

 

 

(xiii)                        If Distribution #[1] is a dividend, does any
Default or Potential Default exist under the Credit Agreement or would any
Default or Potential Default arise after giving effect to Distribution #[1]? 

 

Yes/No

 

 

 

(If No, then VRI may pay dividends in an amount not to exceed $20,000,000 in any
fiscal quarter.)

 

 

 

 

 

(A)                               Are the dividends paid during the Subject
Period under Section 10.9(d)(iii) of the Credit Agreement greater than
$20,000,000?

 

Yes/No

 

13

--------------------------------------------------------------------------------


 

10.18                 CAPITAL EXPENDITURES

 

 

 

 

 

(a)                                 Aggregate capital expenditures of the
Restricted Companies in the ordinary course of the business (excluding
(a) normal replacements and maintenance which are properly charged to current
operations, (b) such expenditures relating to real estate held for resale and
(c) such expenditures which are included as part of an acquisition of all or any
substantial portion of the capital stock (or other equity or voting interests)
of any other Person or all or any substantial portion of the assets of any other
Person, in each case as permitted by, and made in accordance with,
Section 10.11(b) of the Credit Agreement (including the transactions
contemplated by the Canyons-Park City Lease)) during each fiscal year:

 

$

 

 

 

(b)                                 Total Assets of the Restricted Companies as
of the last day of the fiscal year:

 

$

 

 

 

(c)                                  15% of Total Assets of the Restricted
Companies set forth in Item 10.18(b):

 

$

 

 

 

(d)                                 Are aggregate capital expenditures less than
the amount set forth in Item 10.18(c)?

 

Yes/No

 

 

 

(e)                                  If answer to Item 10.18(d) is No, the
amount by which the aggregate capital expenditures is in excess of the amount
set forth in Item 10.18(c):

 

$

 

 

 

(f)                                   If answer to Item 10.18(d) is No, the
amount, if any, of the unused portion of the Capital Expenditure Basket for the
prior fiscal year:

 

$

 

 

 

(g)                                  Is the amount set forth in Item
10.18(e) less than the amount set in Item 10.18(f)?

 

Yes/No

 

14

--------------------------------------------------------------------------------


 

11.1                        RATIO OF NET FUNDED DEBT TO ADJUSTED EBITDA(1)

 

 

 

 

 

(i)                                     All obligations of the Companies for
borrowed money:

 

$

 

 

 

(ii)                                  All obligations of the Unrestricted
Subsidiaries for borrowed money (the sum of Items 11.1(ii)(A) through
11.1(ii)(N) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Unrestricted Subsidiaries not listed
above

 

$

 

 

 

(iii)                               All obligations of the Restricted
Subsidiaries for borrowed money (whether as a direct obligation on a promissory
note, bond, zero coupon bond, debenture, or other similar instrument, as a
direct (as opposed to contingent) payment obligation arising under a guaranty,
or as an unfulfilled reimbursement obligation on a drawn letter of credit or
similar instrument, or otherwise) (Item 11.1(i) minus Item 11.1(ii)):

 

$

 

 

 

(iv)                              The principal portion of all Capital Lease
obligations of the Companies:

 

$

 

--------------------------------------------------------------------------------

(1)   To the extent a subsidiary listed below is no longer an Unrestricted
Subsidiary, such subsidiary shall be deleted from the list and no longer
reflected in the Compliance Certificate.

 

15

--------------------------------------------------------------------------------


 

(v)                                 The principal portion of all Capital Lease
obligations of the Unrestricted Subsidiaries and the obligations under the
Northstar Leases (to the extent such leases constitute Capital Leases) (the sum
of Items 11.1(v)(A) through 11.1(v)(O) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Unrestricted Subsidiaries not listed
above

 

$

 

 

 

(O)                               Principal portion of the obligations under the
Northstar
Leases that are classified as Capital Leases

 

$

 

 

 

(vi)                              The principal portion of all Capital Lease
obligations of the Restricted Companies (other than obligations under the
Northstar Leases (to the extent such leases constitute Capital Leases)) (Item
11.1(iv) minus Item 11.1(v)):

 

$

 

 

 

(vii)                           Reimbursement obligations and undrawn amounts
under Bond L/Cs supporting Bonds (other than Existing Housing Bonds) issued by
Unrestricted Subsidiaries:

 

$

 

 

 

(viii)                        Payment obligations with respect to Permitted
Recourse Obligations which constitute Debt:

 

$

 

 

 

(ix)                              Debt under Existing Housing Bonds:

 

$

 

16

--------------------------------------------------------------------------------


 

(x)                                 Funded Debt of the Restricted Companies
(Item 11.1(iii) plus Item 11.1(vi) plus Item 11.1(vii) plus Item
11.1(viii) minus Item 11.1(ix)):

 

$

 

 

 

(xi)                              Cash of the Companies:

 

$

 

 

 

(xii)                           Cash of the Unrestricted Subsidiaries (the sum
of Items 11.1(xii)(A) through 11.1(xii)(N) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

 

 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Unrestricted Subsidiaries not listed
above

 

$

 

 

 

(xiii)                        Cash of the Restricted Companies (Item
11.1(xi) minus Item 11.1(xii)):

 

$

 

 

 

(xiv)                       Investments of the Companies in marketable
obligations issued or unconditionally guaranteed by the U.S. or issued by any of
its agencies and backed by the full faith and credit of the U.S., in each case
maturing within one year from the date of acquisition:

 

$

 

17

--------------------------------------------------------------------------------


 

(xv)         Investments of the Companies in short-term investment grade
domestic and eurodollar certificates of deposit or time deposits that are fully
insured by the Federal Deposit Insurance Corporation or are issued by commercial
banks organized under the Laws of the U.S. or any of its states having combined
capital, surplus, and undivided profits of not less than $100,000,000 (as shown
on its most recently published statement of condition):

 

$

 

 

 

(xvi)        Investments of the Companies in commercial paper and similar
obligations rated “P-1” by Moody’s or “A-1” by S&P:

 

$

 

 

 

(xvii)       Investments of the Companies in readily marketable Tax-free
municipal bonds of a domestic issuer rated “A-2” or better by Moody’s or “A” or
better by S&P, and maturing within one year from the date of issuance:

 

$

 

 

 

(xviii)      Investments of the Companies in mutual funds or money market
accounts investing primarily in items described in Items 11.1(xiv), (xv), (xvi),
and (xvii) above:

 

$

 

 

 

(xix)        Investments of the Companies in demand deposit accounts maintained
in the ordinary course of business:

 

$

 

 

 

(xx)         Investments of the Companies in short-term repurchase agreements
with major banks and authorized dealers, fully collateralized to at least 100%
of market value by marketable obligations issued or unconditionally guaranteed
by the U.S. or issued by any of its agencies and backed by the full faith and
credit of the U.S.:

 

$

 

 

 

(xxi)        Investments of the Companies in short-term variable rate demand
notes that invest in tax-free municipal bonds of domestic issuers rated “A-2” or
better by Moody’s or “A” or better by S&P that are supported by irrevocable
letters of credit issued by commercial banks organized under the laws of the
U.S. or any of its states having combined capital, surplus, and undivided
profits of not less than $100,000,000:

 

$

 

 

 

(xxii)       Temporary Cash Investments of the Companies (Item 11.1(xiv) plus
Item 11.1(xv) plus Item 11.1(xvi) plus Item 11.1(xvii) plus Item
11.1(xviii) plus Item 11.1(xix) plus Item 11.1(xx) plus Item 11.1(xxi)):

 

$

 

 

 

(xxiii)      Temporary Cash Investments of the Unrestricted Subsidiaries (sum of
Items 11.1(xxiii)(A) through (N)):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

18

--------------------------------------------------------------------------------


 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Unrestricted Subsidiaries not listed
above

 

$

 

 

 

(xxiv)                Temporary Cash Investments of the Restricted Companies
(Item 11.1(xxii) minus Item 11.1(xxiii)):

 

$

 

 

 

(xxv)                   Amount of Temporary Cash Investments of the Restricted
Companies subject to a Lien or restriction (other than Liens of depository
institutions securing payment of customary service charges, transfer fees,
account maintenance fees, and charges for returned or dishonored items, and
restrictions with respect to compensating balances):

 

$

 

 

 

(xxvi)                Unrestricted Cash of the Restricted Companies (Item
11.1(xiii) plus Item 11.1(xxiv) minus Item 11.1(xxv)):

 

$

 

 

 

(xxvii)             Unrestricted Cash of the Restricted Companies in excess of
$10,000,000:

 

$

 

 

 

(xxviii)          Net Funded Debt (Item 11.1(x) minus Item 11.1(xxvii)):

 

$

 

 

 

(xxix)                EBITDA of the Companies for the last four fiscal quarters:

 

 

 

 

 

(xxx)                   EBITDA for such period attributable to the Unrestricted
Subsidiaries (the sum of Items 11.1(xxx)(A) through 11.1(xxx)(N) below):

 

$

 

 

 

(A)                               Gros Ventre Utility Company

 

$

 

 

 

(B)                               Eagle Park Reservoir Company

 

$

 

 

 

(C)                               First Chair Housing Trustee, LLC

 

$

 

19

--------------------------------------------------------------------------------


 

(D)                               Forest Ridge Holdings, Inc.

 

$

 

 

 

(E)                                Gore Creek Place, LLC

 

$

 

 

 

(F)                                 Hunkidori Land Company, LLC

 

$

 

 

 

(G)                               TCRM Company

 

$

 

 

 

(H)                              Stagecoach Development, LLC

 

$

 

 

 

(I)                                   Black Diamond Insurance, Inc.

 

$

 

 

 

(J)                                   Ever Vail, LLC

 

$

 

 

 

(K)                              Larkspur Restaurant & Bar, LLC

 

$

 

 

 

(L)                                Mountain Thunder, Inc.

 

$

 

 

 

(M)                            One River Run, LLC

 

$

 

 

 

(N)                               Other Unrestricted Subsidiaries not listed
above

 

$

 

 

 

(xxxi)     EBITDA of the Restricted Companies for the last four fiscal quarters
(Item 11.1(xxix) minus Item 11.1(xxx)):

 

$

 

 

 

(xxxii)             Insurance proceeds received in cash by the Restricted
Companies under policies of business interruption insurance (or under policies
of insurance which cover losses or claims of the same character or type) in a
maximum amount not to exceed the EBITDA of the Restricted Companies for the
most-recently-ended four fiscal quarters attributable to the applicable property
or asset (as agreed upon by Administrative Agent and pro rated over a period of
determination as deemed appropriate by Administrative Agent):

 

$

 

20

--------------------------------------------------------------------------------


 

(xxxiii)          On a pro forma basis without duplication, all EBITDA of the
Restricted Companies from assets acquired in accordance with the Credit
Agreement (including, without limitation, Restricted Subsidiaries formed or
acquired in accordance with Section 9.10 of the Credit Agreement, and
Unrestricted Subsidiaries re-designated as Restricted Subsidiaries in accordance
with Section 9.11(b) of the Credit Agreement), and if Borrower or any Restricted
Company acquires, leases or otherwise gains control of the Park City base area
from Park City Mountain Resort or the land subject to the PCMR Litigation, such
event shall be treated as an acquisition for purposes of this provision) during
any applicable period, calculated as if such assets were acquired on the first
day of such period and including actual and identifiable cost synergies from
acquisitions in an aggregate amount for such period not to exceed 10% of the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters):

 

$

 

 

 

(A)                               Portion of the above amount attributable to
actual and identifiable cost synergies from acquisitions:
(i)                                     $                  [break down for each
acquisition].

 

(B)                               EBITDA of the Restricted Companies:
(i)                                     $

 

(C)                               10% of EBITDA of the Restricted Companies:
(i)                                     $

 

(D)                               For the purpose of this Item 11.1(xxxiii),
actual and identifiable cost synergies with respect to each respective
acquisition identified in Item 11.1(xxxiii)(A) may not exceed 10% of the EBITDA
of the Restricted Companies identified in Item 11.1(xxxiii)(C).

 

 

 

 

 

(xxxiv)         Net non-cash gains or losses of the Restricted Companies from
foreign exchange conversions and mark-to-market adjustments to foreign exchange
hedge agreements (or other derivatives):
[Enter losses as a negative number.]

 

$

 

 

 

(xxxv)            Cash dividends or distributions based on income from any
Unrestricted Subsidiary to a Restricted Subsidiary in an amount not to exceed
the EBITDA of such Unrestricted Subsidiary for the most-recently-ended four
fiscal quarters (the sum of Items 11.1(xxxv)(A) through 11.1(xxxv)(    ) below):

 

$

 

 

 

(A)                               List applicable Unrestricted Subsidiaries

[EBITDA for the most-recently-ended four fiscal quarters equals
$                        (Item 11.1(xxx)(    ))]:

 

$

 

21

--------------------------------------------------------------------------------


 

(xxxvi)   Extraordinary, unusual, or non-recurring charges, costs, and expenses
of the Restricted Companies, including, without limitation, such charges, costs,
and expenses for (A) financing fees, financial, and other advisory fees,
accounting fees, legal fees (and similar advisory and consulting fees), and
related costs and expenses incurred by the Restricted Companies in connection
with permitted acquisitions and permitted asset sales (whether or not
consummated), (B) the restructuring, integration or reorganization of any
Restricted Company or the Restricted Companies, (C) the settlement of litigation
or other claims against any Restricted Company, (D) the severance of employees
of any Restricted Company (in an aggregate amount for any such expenses in
clauses (A) through (D) of this Item 11.1(xxxvi) with respect to the
most-recently-ended four fiscal quarters not to exceed 10% of EBITDA of the
Restricted Companies for the most-recently-ended four fiscal quarters), and
(E) charges, costs and expenses associated with the PCMR Litigation (including
ongoing litigation expenses and settlement costs):

 

$

10% of EBITDA of the Restricted Companies for the most-recently-ended four
fiscal quarters equals $                          (the product of Item
11.1(xxxi) multiplied by .10)

 

 

 

 

 

(xxxvii)  Non-cash costs of sales of real estate by the Restricted Companies in
an amount not to exceed negative real estate EBITDA of Restricted Companies for
such period:

 

$

 

 

 

(xxxviii)Net non-recurring gains or losses included in the calculation of EBITDA
of the Restricted Companies:
[Enter losses as a negative number.]

 

$

 

 

 

(xxxix)      For any payments by the Northstar Subsidiaries in respect of the
portion of the Northstar Leases, if any, that is classified as a Capital Lease,
the amount of such payment that would have been recorded as an operating lease
expense had such portion of the Northstar Leases been classified as an operating
lease:

 

$

 

 

 

(xl)          On a pro forma basis, all EBITDA of the Restricted Companies from
assets disposed in accordance with the Credit Agreement during such period
(including, without limitation, Restricted Subsidiaries re-designated as
Unrestricted Subsidiaries in accordance with Section 9.11(a) of the Credit
Agreement), calculated as if such assets were disposed on the first day of such
period (to the extent not already excluded):

 

$

 

 

 

(xli)         Adjusted EBITDA (Item 11.1(xxxi) plus Item 11.1(xxxii) plus Item
11.1(xxxiii) minus Item 11.1(xxxiv) plus Item 11.1(xxxv) plus Item
11.1(xxxvi) plus Item 11.1(xxxvii) minus Item 11.1(xxxviii) minus Item
11.1(xxxix) minus Item 11.1(xl)):

 

$

 

22

--------------------------------------------------------------------------------


 

(xli)                           Ratio of Net Funded Debt to Adjusted EBITDA
(Ratio of Item 11.1(xxviii) to Item 11.1(xli)):

 

 

 

 

 

(xlii)                        Maximum ratio of Net Funded Debt to Adjusted
EBITDA permitted: 

 

5.00 : 1.00

 

 

 

(xliii)                     Is the ratio of Net Funded Debt to Adjusted EBITDA
less than the maximum ratio permitted?

 

Yes/No

 

23

--------------------------------------------------------------------------------


 

11.2                        INTEREST COVERAGE RATIO

 

 

 

 

 

(a)                                 Adjusted EBITDA for the last four fiscal
quarters (Item 11.1(xli)):

 

$

 

 

 

(b)                                 Interest expense on Funded Debt for the last
four fiscal quarters:

 

$

 

 

 

(c)                                  Amortization of deferred financing costs
and original issue discounts:

 

$

 

 

 

(d)                                 Item 11.2(b) minus 11.2(c):

 

$

 

 

 

(e)                                  Interest Coverage Ratio (Ratio of Item
11.2(a) to Item 11.2(d)):

 

 

 

 

 

(f)                                   Minimum Interest Coverage Ratio permitted:

 

2.00 : 1.00

 

 

 

(g)                                  Does the Interest Coverage Ratio exceed the
minimum ratio permitted?

 

Yes/No

 

--------------------------------------------------------------------------------

*With respect to any Capital Lease permitted under the Credit Agreement,
interest attributable thereto has been limited to that portion of the lease
payments that is characterized as an interest expense under GAAP and paid in
cash during the applicable period for purposes of calculations under
Section 11.2 of the Credit Agreement.

 

24

--------------------------------------------------------------------------------


 

L/Cs

 

 

 

 

 

Set forth on Schedule 1 attached hereto is a list of all Existing L/Cs and other
letters of credit issued by an L/C Issuer under the Credit Agreement, and the
drawn and undrawn amounts thereunder

 

25

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Company

 

L/C No.

 

Face Amount
of L/C

 

Amount
Drawn

 

Amount
Remaining to
be Drawn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, restated, supplemented or otherwise modified to the date hereof, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below: (a) all of the Assignor’s Rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
Rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the L/Cs and the Swing Line
Loans included in such facilities); and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
Right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity
related to the Rights and obligations sold and assigned pursuant to
clause (i) above (the Rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.                                      Assignor:

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee:

 

[Assignee is an Affiliate/Approved Fund of [identify Lender]] (1)

 

3.                                      Borrower:

 

4.                                      Administrative
Agent:                         Bank of America, N.A., as administrative agent
under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)  Select or delete as applicable.

 

--------------------------------------------------------------------------------


 

5.                                      Credit
Agreement:                                               Sixth Amended and
Restated Credit Agreement dated as of March 13, 2014, among Vail Holdings, Inc.,
a Colorado corporation, Lenders party thereto, Bank of America, N.A., as
Administrative Agent, and the other agents party thereto

 

6.                                      Assigned Interest

 

Facility Assigned

 

Aggregate Amount of
Commitments/Loans for
all Lenders under such
Facility(2)

 

Amount of
Commitments /Loans
Assigned under such
Facility(2)

 

Percentage Assigned of
Commitments/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

7.                                      Trade
Date:                                           (4)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(2)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(3)  Set forth to at least 9 decimals as a percentage of the Commitments/Loans
of all Lenders under such Facility/Subfacility.

 

(4)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[Name of Assignor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[Name of Assignee]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](2)

 

 

 

L/C ISSUER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

L/C ISSUER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SWING LINE LENDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SWING LINE LENDER:

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(2)  To be added only if the consent of the L/C Issuers, Swing Line Lenders,
and/or Borrower is required by the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor: (a) represents and
warrants that: (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any Lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby, and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Paper, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan Papers
or any collateral thereunder, (iii) the financial condition of Borrower, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Paper, or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Paper.

 

1.2                               Assignee.  The Assignee: (a) represents and
warrants that: (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1(a) and 9.1(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that:
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Papers, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Papers are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the

 

6

--------------------------------------------------------------------------------


 

benefit of, the parties hereto and their respective successors and assigns. 
This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the Law of the State of New York.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (the “Agreement”) is entered into as of
                      , between                                           , a
                                                      (with its successors,
“Debtor”), and BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for the ratable benefit of the Lenders (“Secured Party”).

 

A.                                    Vail Holdings, Inc., a Colorado
corporation (the “Borrower”), the various financial institutions party to the
Credit Agreement (defined below) (collectively, and as they may change from time
to time in accordance with the terms of the Credit Agreement, the “Lenders”),
and Secured Party have entered into that certain Sixth Amended and Restated
Credit Agreement dated as of March 13, 2014 (as amended, restated, extended, or
supplemented from time to time, the “Credit Agreement”).

 

B.                                    Under the terms of the Credit Agreement,
the Lenders have agreed, from time to time, to make loans to the Borrower and
issue letters of credit for the account of Borrower.

 

C.                                    Debtor is an Affiliate of Borrower. 
Borrower and Debtor are engaged in the same or substantially similar or related
lines of business, have close business and financial transactions, and
connections with each other, and use common senior management and executive
personnel and overall planning programs.  The Credit Agreement will be a
material benefit to the Debtor and Borrower and will result in direct business
benefits to the Debtor.

 

D.                                    Debtor has executed a Guaranty in favor of
Secured Party, for the benefit of Lenders, guaranteeing the Obligation under,
and as defined in, the Credit Agreement (as amended, restated, or supplemented
from time to time, the “Guaranty”).

 

E.                                     [The execution and delivery of this
Agreement is an integral part of the transactions contemplated by the Loan
Papers and is a condition precedent to Lenders’ obligations to extend credit
under the Credit Agreement.](1)  [Debtor is required to deliver this Agreement
pursuant to Section [9.10] [9.11] of the Credit Agreement.](2)

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Definitions.  As used in this Agreement,
“Borrower,” “Credit Agreement,” “Debtor,” “Guaranty,” “Lenders,” and “Secured
Party” have the respective meanings indicated above.  Other capitalized terms
used, but not defined, in this Agreement and which are defined in the Credit
Agreement, have the respective meanings given them in the Credit Agreement. 
Except as otherwise defined in this Agreement or in the Credit Agreement, all
terms used in this Agreement which are defined in the UCC (as defined below and
as in effect on the date of this Agreement) shall have the respective meanings
given them in Articles 8 and 9 of the UCC.  In addition, as used in this
Agreement:

 

--------------------------------------------------------------------------------

(1)  Use if the Pledge Agreement is required to be delivered on the Closing
Date.

(2)  Use if the Pledge Agreement is required to be delivered pursuant to
Sections 9.10 or 9.11 of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Collateral means all of the property referred to in Section 3(a).

 

Foreign Subsidiary means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

Issuer means an issuer of Pledged Securities.

 

Organizational Documents means the articles of incorporation or organization,
bylaws, regulations, and operating agreements or other documents equivalent to
the foregoing (together with any modifications, amendments, or restatements
thereof), as applicable, of each Issuer.

 

Partnership Agreements means (a) those agreements listed on Annex A attached
hereto and incorporated herein by reference (together with any modifications,
amendments, or restatements thereof), and (b) partnership agreements or joint
venture agreements for any of the partnerships or joint ventures described in
clause (b) of the definition of “Partnerships” below (together with any
modifications, amendments or restatements thereof), and Partnership Agreement
means one of the Partnership Agreements.

 

Partnership Interests means all of Debtor’s Right, title and interest now or
hereafter accruing under the Partnership Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships and with respect to the repayment
of all loans now or hereafter made by Debtor to the Partnerships; provided, that
in no event shall more than sixty-five percent (65%) of the total outstanding
equity interests of any Foreign Subsidiary be pledged hereunder, even though all
of the outstanding equity interest of each Foreign Subsidiary may be described
on Annex A.

 

Partnerships means (a) those partnerships and joint ventures listed on Annex A
attached hereto and incorporated herein by reference, as such partnerships exist
or may hereinafter be restated, amended, or restructured, (b) any partnership or
joint venture in which Debtor shall, at any time, become a limited or general
partner or venturer, or (c) any partnership, joint venture, or corporation
formed as a result of the restructure, reorganization, or amendment of the
Partnerships.

 

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
Governmental Authority.

 

Pledged Securities means (a) the Securities identified on Annex A (and the
certificates or instruments, if any, representing such Securities),
(b) Securities issued to Debtor by any Issuer listed on Annex A or any other
Person which becomes a Restricted Subsidiary, (c) any additional or substitute
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary after the date of this Agreement, and
(d) all Securities required to be included in this definition pursuant to the
provisions of Section 2(b)(vi); provided, that in no event shall more than
sixty-five percent (65%) of the total outstanding Securities of any Foreign
Subsidiary be pledged hereunder, even though all of the outstanding Securities
of each Foreign Subsidiary may be described on Annex A and included in one stock
certificate subject to any stock power delivered hereunder.  Notwithstanding
anything to the contrary contained in this Agreement, Pledged Securities shall
not include, and shall not be required to include, the Securities issued to
Debtor by any Concessioner Subsidiary.

 

Proceeds means all proceeds of, and all other profits, products, rentals, and
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of, or other realization upon, the
Collateral, whether now existing or hereafter arising.

 

2

--------------------------------------------------------------------------------


 

Secured Obligation means (a) all obligations of Debtor under the Guaranty or
this Agreement, and (b) all present and future indebtedness, obligations and
liabilities, absolute or contingent, whether voluntary or involuntary, due or
not due, incurred directly or indirectly, or acquired by a Lender by assumption
or otherwise (including, without limitation, interest accruing after the
maturity of such debts, obligations, or liabilities), and all renewals,
increases, and extensions thereof, or any part thereof, now or hereafter owed to
Secured Party or Lenders by Borrower under the Loan Papers to which it is a
party (including the “Obligation” as defined in the Credit Agreement), together
with all interest accruing thereon, fees, costs, and expenses (including,
without limitation, (i) all Attorney Costs incurred in the enforcement or
collection thereof payable under the Loan Papers, or in connection with the
protection of Rights under, the Loan Papers to which Borrower is a party, and
(ii) amounts that would become due but for operation of Section 502, 506, or any
other applicable provision of Title 11 of the Bankruptcy Code of the United
States), together with all pre- and post-maturity interest thereon (including,
without limitation, all post-petition interest if Debtor or Borrower voluntarily
or involuntarily files for bankruptcy protection, whether or not a claim for
post-filing or post-petition interest is allowed in such bankruptcy proceeding)
and any and all costs, Attorney Costs, and expenses reasonably incurred by
Secured Party or any Lender to enforce payment of any of the foregoing
indebtedness.

 

Security means (a) a share of capital stock issued by a Person, (b) a membership
interest issued by a Person, and (c) any other equity, ownership, or voting
interest issued by a Person, and “Securities” means more than one Security.

 

Security Interests means the security interests granted under this Agreement
securing the Secured Obligation.

 

UCC means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

2.                                      Representations, Warranties and Certain
Agreements.

 

(a)                                 Debtor represents and warrants as follows:

 

(i)                                     Debtor has good title to all of the
Collateral purported to be owned by it, free and clear of any Liens (other than
Permitted Liens), and will keep the Collateral free and clear of all Liens
(other than Permitted Liens). The Pledged Securities described on Annex A
include all Securities issued by each such Issuer to Debtor or, in the case of
Securities of a Foreign Subsidiary, all Securities issued by such Foreign
Subsidiary are described on Annex A, but only sixty-five percent (65%) of the
outstanding Securities of such Foreign Subsidiary are Pledged Securities
hereunder.  All of the Pledged Securities have been duly authorized and validly
issued, are fully paid and non-assessable, and are subject to no option to
purchase or similar Rights of any Person.  As of the date of this Agreement,
Debtor is not a party to or otherwise bound by any agreement (other than this
Agreement) which restrict in any manner the Rights of any present or future
holder of any of the Pledged Securities with respect to transfers thereof or
payments of dividends or distributions thereon.  The Pledged Securities are not
subject to any restrictions on transfer or manner of sale, any holding period,
or any notice requirements, other than restrictions and requirements under
applicable securities Laws.

 

(ii)                                  Except as expressly permitted by the
Credit Agreement, each Issuer and each Partnership issuing a Partnership
Interest is duly organized, currently existing, and in good standing under all
applicable Laws; there have been no amendments, modifications, or supplements to
any Partnership Agreement, any other agreement or certificate creating any
Partnership, any Organizational Document, or any material

 

3

--------------------------------------------------------------------------------


 

contract relating to the Partnerships or any Issuer, of which Secured Party has
not been advised in writing; no default or breach or potential default or breach
has occurred and is continuing under any Partnership Agreement or any
Organizational Document; and no approval or consent of the partners of any
Partnership or any equityholder of any Issuer is required as a condition to the
validity and enforceability of the Security Interest created hereby or the
consummation of the transactions contemplated hereby which has not been duly
obtained by Debtor.

 

(iii)                               Debtor has good title to the Partnership
Interests free and clear of all Liens (other than Permitted Liens).  The
Partnership Interests are validly issued, fully paid, and nonassessable and are
not subject to statutory, contractual, or other restrictions governing their
transfer, ownership, or control, except as set forth in the applicable
Partnership Agreements or applicable securities Laws.  All capital contributions
required to be made by the terms of the Partnership Agreements for each
Partnership have been made.

 

(iv)                              Contemporaneously with the execution and
delivery of this Agreement, Debtor has delivered to Secured Party all
certificates evidencing the Pledged Securities described on Annex A.  No
Collateral is in the possession of any Person asserting any claim thereto or
security interest therein that is not permitted under the Loan Papers, except
that Secured Party or its designee may have possession of the Collateral.

 

(v)                                 Assuming that Secured Party is in continuous
possession of all certificates evidencing the Pledged Securities which
constitute securities under Articles 8 and 9 of the UCC, the Security Interests
will constitute valid and perfected security interests in such
Pledged Securities prior to all other Liens.  Appropriate financing statements
have been filed in the necessary jurisdictions with respect to all other
Collateral, and the Security Interests, to the extent they may be perfected by
filing financing statements in the necessary jurisdictions, constitute valid and
continuing perfected security interests in such other Collateral to the
extent a security interest can be created therein under the UCC, securing the
payment of the Secured Obligation.  All other actions necessary to perfect the
Security Interests in each item of such Collateral have been duly taken to the
extent a security interest can be created therein under the UCC as in effect in
the applicable jurisdictions of the United States.

 

(vi)                              Debtor’s exact legal name is correctly set
forth on the signature page hereof.  Debtor will provide Secured Party with at
least thirty (30) days prior written notice of any change in Debtor’s name or
identity.

 

(vii)                           Debtor’s principal place of business or, if
Debtor has more than one principal place of business, chief executive office,
is, and has been for the four-month period preceding the date hereof (or, if
less, the entire period of the existence of Debtor), located in the state
specified on the signature page hereof.  In addition, Debtor is an organization
of the type and (if not an unregistered entity) is incorporated in or organized
under the Laws of the state specified on such signature page.

 

(b)                                 Debtor agrees as follows:

 

(i)                                     Debtor shall, at Debtor’s expense, take
all actions necessary or advisable from time to time to maintain the first
priority and perfection of said security interest and shall not take any actions
that would alter, impair or eliminate said priority or perfection.

 

4

--------------------------------------------------------------------------------


 

Debtor will not change the location of its chief executive office or principal
place of business or change its jurisdiction of organization unless it shall
have given Secured Party at least thirty (30) days prior notice thereof and (at
Debtor’s cost and expense) delivered an opinion of counsel with respect thereto
prior to taking such action in customary form confirming the continued validity
and perfection under the UCC (to the extent such Security Interests may be
perfected under the UCC) of the Security Interests (which opinion may contain
such exceptions and assumptions as are customary in a legal opinion of
such type).  Debtor shall at all times maintain its chief executive office or
principal place of business, as applicable, within one of the 48 contiguous
states in which Article 9 of the UCC is in effect.  Debtor shall not in any
event change the location of any Collateral if such change would cause the
Security Interests in such Collateral to lapse or cease to be perfected unless
prior to taking such action it shall have taken such actions as may be necessary
to prevent such lapse in perfection or failure to be perfected.

 

(ii)                                  Debtor shall (A) except as expressly
permitted by the Credit Agreement, do or cause to be done all things necessary
or appropriate to keep the Partnerships and each Issuer in full force and effect
and the Rights of Debtor and Secured Party thereunder unimpaired; (B) except as
expressly permitted by the Credit Agreement, not consent to any Partnership or
Issuer selling, leasing, or disposing of substantially all of its assets in a
single transaction or a series of transactions; (C) notify Secured Party of the
occurrence of any default or breach under any contract or agreement creating or
governing the Partnerships or Issuers; (D) except as permitted by the Credit
Agreement, not transfer, sell, or assign any of the Partnership Interests or
Pledged Securities, or any part thereof; (E) pledge hereunder, immediately upon
Debtor’s acquisition (directly or indirectly) thereof, any and all additional
Partnership Interests of any Partnership or Pledged Securities of any Issuer
granted to Debtor; and any and all additional shares of stock or other
securities of each; (F) deliver to Secured Party a fully-executed Acknowledgment
of Pledge, substantially in the form of Annex B, for each Partnership Interest
and each uncertificated Pledged Security; and (G) take any commercially
reasonable action necessary, required, or requested by Secured Party to allow
Secured Party to fully enforce its Security Interest in the Partnership
Interests and Pledged Securities, including, without limitation, the filing of
any claims with any court, liquidator, trustee, custodian, receiver, or other
like person or party.

 

(iii)                               Debtor may not change its name or corporate
structure in any manner unless it shall have given Secured Party prior notice
thereof and delivered an opinion of counsel in customary form with respect
thereto prior to taking such action confirming the continued
validity and perfection under the UCC (to the extent such Security Interests may
be perfected under the UCC) of the Security Interests (which opinion may contain
such exceptions and assumptions as are customary in a legal opinion of such
type).

 

(iv)                              Debtor shall keep full and accurate books and
records relating to the Collateral, and stamp or otherwise mark such books and
records in such manner as Required Lenders may reasonably require in order to
reflect the Security Interests.

 

(v)                                 Debtor agrees to pay prior to delinquency
all taxes, charges, Liens and assessments against the Collateral, other than
taxes, charges and assessments which are being contested in good faith by lawful
proceedings diligently conducted, against which reserve or other provision
required by GAAP has been made; and, except as otherwise provided herein, upon
the failure of Debtor to do so, Secured Party may pay any of them in such amount
as it reasonably deems necessary to discharge the same.

 

5

--------------------------------------------------------------------------------


 

(vi)                              The Pledged Securities will at all times
include not less than the percentage of the issued and outstanding Securities of
each Issuer shown on Annex A, except to the extent any such Pledged Security
shall have been released in accordance with the provisions of Section 11 below.

 

(vii)                           Debtor shall not become a party to any agreement
prohibited by the fourth sentence of Section 2(a)(i).

 

(viii)                        Debtor shall promptly notify Secured Party in
writing in the event that any of the representations and warranties set forth
herein is no longer true and correct.

 

3.                                      The Security Interests.

 

(a)                                 Debtor, to secure the full and punctual
payment and performance of the Secured Obligation, and to induce Lenders to
extend Debt under the Credit Agreement, hereby irrevocably and unconditionally
grants to Secured Party, for the benefit of Lenders, a continuing first priority
security interest in and to all of the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located
(collectively, the “Collateral”):

 

(i)                                     all books and records of Debtor
pertaining to any of the property described in this Section 3(a);

 

(ii)                                  the Pledged Securities owned or held by
Debtor and all of its Rights and privileges with respect thereto, including,
without limitation, all dividends, interest, principal, and other payments and
distributions made upon or with respect to the Pledged Securities;

 

(iii)                               the Partnership Interests and all Rights of
Debtor with respect thereto, including, without limitation, all Partnership
Interests set forth on Annex A and all of Debtor’s distribution Rights, income
Rights, liquidation interest, accounts, contract Rights, general intangibles,
notes, instruments, drafts, and documents relating to the Partnership Interests;
and

 

(iv)                              all Proceeds of all or any of the property
described in clauses (i), (ii), and (iii) of this Section 3(a) to the extent
that such Proceeds consist of cash or other property which would constitute
Collateral pursuant to such clauses (i), (ii), and (iii).

 

(b)                                 The Security Interests are granted as
security only and shall not subject Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of the undersigned with respect
to any of the Collateral or any transaction in connection therewith.

 

4.                                      Delivery of Pledged Securities.  If at
any time or from time to time after the date of this Agreement
Debtor shall receive any Security required to be pledged hereunder, it shall
promptly:

 

(a)                                 deliver to Secured Party any certificate or
other instrument evidencing each such Security, accompanied by control letters
and stock powers or any other instruments of transfer or assignment duly
executed in blank, to be held by Secured Party for the benefit of Lenders as
collateral for the Secured Obligation in accordance with this agreement; and

 

(b)                                 execute, deliver, file, and record any and
all instruments, assignments, agreements, financing statements, and other
documents necessary, to the extent determined by

 

6

--------------------------------------------------------------------------------


 

and in form and substance satisfactory to Secured Party in its reasonable
judgment, to perfect or continue the perfection of a security interest in such
stock for the benefit of Lenders.

 

5.                                      General Authority.  Debtor hereby
irrevocably appoints Secured Party its true and lawful attorney, with full power
of substitution, in the name of the Debtor, Secured Party, Lenders, or
otherwise, for the sole use and benefit of Secured Party and Lenders, but at
Debtor’s expense, to the extent permitted by Law to exercise, at any time and
from time to time while a Default exists, all or any of the following powers (in
addition to the powers specified in the Credit Agreement) with respect to all or
any of the Collateral, but only to the extent directed to do so by Required
Lenders:

 

(a)                                 to ask for, demand, sue for, collect,
endorse, receive, receipt, and give acquittance for any and all moneys due or to
become due thereon or by virtue thereof;

 

(b)                                 to commence, settle, compromise, compound,
adjust, prosecute, or defend any claim, suit, action, or proceeding with respect
thereto;

 

(c)                                  to exercise as to the Collateral all
Rights, powers, and remedies of an owner necessary to exercise its Rights under
this Agreement, including, without limitation, the Right to sell, transfer,
assign, or otherwise deal in or with the same or any party thereof or
the Proceeds or avails thereof;

 

(d)                                 to extend the time of payment of any or all
thereof and to make any allowance and other adjustments with reference thereof;

 

(e)                                  to insure, process and preserve the
Collateral;

 

(f)                                   to participate in any recapitalization,
reclassification, reorganization, consolidation, redemption, stock split,
merger, or liquidation of any Issuer or Partnership, and in connection therewith
to deposit or surrender control of the Collateral, accept money or other
property in exchange for the Collateral, and to take such action as it deems
proper in connection therewith, and any money or property received on account of
or in exchange for the Collateral shall be applied to the Secured Obligation or
held by Secured Party thereafter as Collateral pursuant to the provisions
hereof; and

 

(g)                                  to obtain from any custodian or securities
intermediary (if any) holding the Collateral all information with respect to the
Collateral, without any further consent of or notice to Debtor;

 

provided, however, that Secured Party shall give Debtor not less than ten days
prior written notice of the time and place of any sale or other intended
disposition of any of the Collateral pursuant to clause (c) of this Section 5
and that Debtor agrees that such notice shall constitute “reasonable notice”
thereof.  The foregoing appointments shall be deemed coupled with an interest of
Secured Party and shall not be revoked without Secured Party’s written consent. 
To the extent permitted by Law, Debtor hereby ratifies all said attorney-in-fact
shall lawfully do by virtue hereof.

 

6.                                      Record Ownership of Pledged Securities
and Partnership Interests; Notices.

 

(a)                                 While a Default exists, Secured Party may at
any time or from time to time at the direction of Required Lenders, cause any or
all of the Pledged Securities and Partnership Interests to be transferred of
record into the name of Secured Party or its nominee.  If Secured Party
transfers any Pledged Security or Partnership Interest into its name or the name
of its nominee,

 

7

--------------------------------------------------------------------------------


 

Secured Party will thereafter promptly give Debtor copies of any
notices and communications received by Secured Party with respect to any Pledged
Security and Partnership Interests.  If such Default is cured or waived, Secured
Party shall then cause any Pledged Security and Partnership Interest so
transferred into its name to be transferred into Debtor’s name.

 

(b)                                 If a Default exists, Debtor will promptly
give to Secured Party copies of any notices and communications received by it
with respect to any Pledged Security or Partnership Interest.

 

7.                                      Right to Receive Distributions on
Pledged Securities and Partnership Interests.

 

(a)                                 While a Default exists, Secured Party shall
have the Right to receive and retain as additional security hereunder all
dividends, interest, principal, and other payments and distributions made
upon or with respect to the Pledged Securities and Partnership Interests. 
Debtor shall take all such action necessary or appropriate, or as Secured Party
may reasonably request, to give effect to such Right.  Any dividends, interest,
principal, and other payments and distributions which are received in respect of
the Pledged Securities or Partnership Interests by Debtor while a Default exists
shall be received in trust for the benefit of Required Lenders, and shall
be segregated from other funds of Debtor and shall (to the extent so directed by
Secured Party at the direction of Required Lenders) forthwith be paid over to
Secured Party (with any necessary endorsement).  Secured Party will not exercise
its Rights under this subsection unless directed to do so by Required Lenders. 
All such dividends, interest, principal, and other payments and distributions
shall be delivered to Secured Party upon demand.

 

(b)                                 So long as no Default exists, Debtor shall
have full power and authority to receive and retain all dividends,
distributions, and other payments in respect of the Pledged Securities and
Partnership Interests pledged to Secured Party hereunder.

 

8.                                      Right to Vote Pledged Securities and
Partnership Interests; Releases.

 

(a)                                 Unless a Default exists and Required Lenders
have directed Secured Party not to permit Debtor to exercise such Rights, Debtor
shall have the Right, from time to time, to vote and to give consents,
ratifications and waivers with respect to the Pledged Securities and Partnership
Interests and other Collateral that it owns and Secured Party shall, upon
receiving a written request from an authorized financial officer of
Debtor deliver to Debtor or as specified in such request, such proxies, powers
of attorney, consents, ratifications and waivers as shall be reasonably
requested by Debtor in respect of any of the Pledged Securities and Partnership
Interests owned by it which are registered in the name of Secured Party or its
nominee and any other Collateral owned by Debtor.

 

(b)                                 If a Default exists, Secured Party shall
have the Right, to the extent permitted by Law, to vote and to give consents,
ratifications, and waivers and take any other action with respect to
all the Pledged Securities and Partnership Interests with the same force and
effect as if Secured Party were the absolute and sole owner thereof.  Debtor
shall, at the request of Secured Party, take all such action as may be
necessary or appropriate to give effect to the Rights granted to Secured Party
pursuant to the immediate preceding sentence.

 

9.                                      Remedies Upon Enforcement Notice.

 

(a)                                 If a Default exists, Secured Party may (to
the extent so directed by Required Lenders) exercise, on behalf of Lenders, all
Rights of a secured party under the UCC (whether or

 

8

--------------------------------------------------------------------------------


 

not in effect in the jurisdiction where such Rights are exercised) and, without
limiting the foregoing, Secured Party may, at the direction of Required Lenders,
without being required to give any notice, except as herein provided or as may
be required by Law:  (i) sell the Collateral or any part thereof at public or
private sale, for cash, upon credit or for future delivery, and at such price or
prices as Secured Party may deem satisfactory; (ii) declare the Secured
Obligation immediately due and payable, without notice or demand; (iii) exercise
as to any or all of the Collateral all the Rights, powers and remedies of an
owner; (iv) enforce the security interest given hereunder pursuant to the UCC;
(v) exercise any other remedy provided under this Agreement or by any applicable
Law; or (vi) sell the Collateral without giving any warranties as to the
Collateral.

 

(b)           Secured Party or any Lender may be the purchaser of any or all of
the Collateral sold pursuant to Section 9(a)(i) at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale).  Debtor will execute and deliver such documents and take such
other lawful actions Secured Party deems necessary or advisable in order that
any such sale may be made in compliance with Law.  Upon any such sale
Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or Right of
whatsoever kind, including any equity or Right of redemption of Debtor which may
be waived, and Debtor to the extent permitted by Law, hereby specifically waives
all Rights of redemption, stay or appraisal which it has or may have under any
Law now existing or hereafter adopted.  The notice (if any) of such sale
required by Section 5 shall (1) in case of a public sale, state the time and
place fixed for such sale, and (2) in the case of a private sale, state the day
after which such sale may be consummated.  Any such public sale shall be held at
such time or times within ordinary business hours and at such place or places as
Secured Party may fix in the notice of such sale.  At any such sale the
Collateral may be sold in one lot as an entirety or in separate parcels, as
Secured Party may determine.  Secured Party shall not be obligated to make any
such sale pursuant to any such notice.  Secured Party may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned.  In case of any sale of all or any part of the Collateral on credit
or for future delivery, the Collateral so sold may be retained by Secured Party
until the selling price is paid by the purchaser thereof, but Secured Party
shall not incur any liability in case of the failure of such purchaser to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may again be sold upon like notice.  Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at Law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.

 

(c)           Debtor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities Laws, Secured Party may be compelled, with respect to any sale of all
or any part of the Pledged Securities, to limit purchasers to those who will
agree, among other things, to acquire the Pledged Securities for their own
account, for investment and not with a view to the distribution or resale
thereof.  Debtor acknowledges that any such private sales may be at
prices and on terms less favorable to Secured Party than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agree that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that Secured Party shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Pledged Securities for the period of time necessary to permit the issuer thereof
to register it for public sale.

 

9

--------------------------------------------------------------------------------


 

(d)           For the purpose of enforcing any and all Rights and remedies under
this Agreement, Secured Party may, subject to the provisions of the Credit
Agreement, have access to and use Debtor’s books and records relating to the
Collateral.

 

(e)           All Rights and remedies herein provided are cumulative and not
exclusive of any Rights or remedies otherwise provided by Law.  Any single or
partial exercise of any Right or remedy shall not preclude the further exercise
of any other Right or remedy.  Debtor and Borrower acknowledge that compliance
with applicable state and federal Law shall not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

10.          Application of Proceeds.  During the time a Default exists, the
proceeds of any sale of, or other realization upon, all or any part of the
Collateral shall be delivered to Secured Party for the benefit of Lenders.

 

11.          Termination of Security Interests; Release of Collateral.

 

(a)           Secured Party shall be under no obligation to permit any trading,
redemption, exchange, distribution, or substitution of the Collateral or, except
as otherwise provided in the Credit Agreement, to permit the release of any
Collateral or the proceeds thereof until the Secured Obligation has been paid in
full.  In no event shall any trading, withdrawal, or substitution be allowed of
any Collateral which is the subject of a Financial Hedge with a Lender or any
Affiliate of a Lender without the prior consent of such Lender or an Affiliate
of any Lender.

 

(b)           At the time specified in Section 14.9(e) of the Credit Agreement
for the reversion or release of the Collateral to Debtor, the Security Interests
shall terminate and all Rights to the Collateral shall revert and be released to
it.  At any time and from time to time prior to such termination of the Security
Interests, Secured Party may release any of the Collateral pursuant to the terms
of the Credit Agreement.

 

(c)           In the event that any Pledged Securities or Partnership Interests
are sold or otherwise transferred in a transaction which is in compliance with
the terms of the Credit Agreement, Secured Party will release its Security
Interest in such Pledged Securities or Partnership Interests.

 

(d)           Upon any such termination or release of the Security Interests or
Collateral, Secured Party will, at the expense of the Borrower or Debtor,
deliver to Debtor any Collateral so released that is in its possession and
execute and deliver such documents, certificates, or other instruments as the
Borrower shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be.

 

(e)           Secured Party may at any time deliver the Collateral or any part
thereof to Debtor and the receipt of Debtor shall be a complete and full
acquittance for the Collateral so delivered, and Secured Party shall thereafter
be discharged from any liability or responsibility therefor.

 

12.          Waivers; Estoppel; Non-Exclusive Remedies.

 

(a)           No failure on the part of Secured Party to exercise, no delay in
exercising, and no course of dealing with respect to, any Right under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise by Secured Party of any Right under this Agreement preclude any other
or further exercise thereof or the exercise of any other Right.

 

10

--------------------------------------------------------------------------------


 

(b)           No delay or failure by Secured Party to enforce any provision
hereunder shall preclude Secured Party from enforcing any such provision
thereafter.

 

(c)           Secured Party shall be under no duty or obligation whatsoever to
give Debtor notice of, or to exercise, any subscription Rights or privileges,
any Rights or privileges to exchange, convert, or redeem, or any other Rights or
privileges relating to or affecting any Collateral.

 

(d)           Debtor, to the extent it may lawfully do so, (i) agrees that it
will not at any time, in any manner whatsoever, claim or take the benefit or
advantage of any appraisement, valuation, stay, extension, moratorium, turnover
or redemption Law, or any Law permitting it to direct the order in which the
Collateral shall be sold, now or at any time hereafter in force, which may
delay, prevent, or otherwise affect the performance or enforcement of this
Agreement, (ii) hereby waives all benefit or advantage of all such Laws and
covenants, and (iii) agrees that it will suffer and permit the execution of
every such power as though no such Law were in force.

 

(e)           Debtor, to the extent it may lawfully do so, on behalf of itself
and all who claim through or under it, including, without limitation, any and
all subsequent creditors, vendees, assignees, and lienors, waives and releases
all Rights to demand or to have any marshalling of the Collateral upon any
sale, whether made under any power of sale granted in this Agreement or pursuant
to judicial proceedings or upon foreclosure or any enforcement of this Agreement
and consents and agrees that all the Collateral may at any such sale be offered
and sold as an entirety.

 

(f)            Debtor waives, to the extent permitted by applicable Law,
presentment, demand, protest, and any notice of any kind (except notices
explicitly required under this Agreement) in connection with this agreement and
any action taken by Secured Party with respect to the Collateral.

 

(g)           The Rights in this Agreement are cumulative and are not exclusive
of any other remedies provided by Law or any other contract.

 

13.          Successors and Assigns.  This Agreement is for the benefit of
Secured Party and Lenders and their respective successors and permitted assigns,
and in the event of an assignment of all or any of the Secured Obligation,
the Rights hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith.  This Agreement shall be binding on the undersigned,
Secured Party, Lenders, and their respective successors and permitted assigns.

 

14.          Loan Paper.  This Agreement is a Loan Paper and is subject to the
applicable provisions of Section 15 of the Credit Agreement, all of which are
incorporated into this Agreement by reference the same as if set forth in this
Agreement verbatim.

 

15.          Costs.  All advances, charges, costs, and expenses, including
reasonable Attorney Costs, incurred or paid by Secured Party in exercising any
Right, power, or remedy conferred by this Agreement or in the enforcement
thereof, shall become a part of the Debt secured hereunder and shall be paid to
Secured Party by Borrower and Debtor immediately and without demand, with
interest thereon at an annual rate equal to the highest rate of interest of any
Debt secured by this Agreement (or, if there is no such interest rate, at the
maximum interest rate permitted by Law for interest on judgments).

 

11

--------------------------------------------------------------------------------


 

16.          Authority to file Financing Statements; Further Assurances.

 

(a)           Debtor hereby authorizes Secured Party to file one or more
financing statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable Law.  Such financing statements, continuation
statements, and amendments will contain any other information required by the
UCC for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether Debtor is an
organization, the type of organization, and any organizational identification
number issued to Debtor.  Debtor agrees to furnish any such information to
Secured Party promptly upon request.

 

(b)           Debtor and Borrower shall, at the request of Secured Party,
execute such other agreements, documents, or instruments in connection with this
Agreement as Secured Party may reasonably deem necessary to evidence or perfect
the security interests granted herein, to maintain the first priority of the
security interests, or to effectuate the Rights granted to Secured Party herein.

 

17.          UCC.  Any term used or defined in the UCC and not defined in this
Agreement has the meaning given to the term in the UCC, when used in this
Agreement.

 

18.          NOTICE OF FINAL AGREEMENT.  THIS WRITTEN SECURITY AGREEMENT AND ANY
OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS SECURITY AGREEMENT REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

In Witness Whereof, Debtor has executed this Agreement by its duly authorized
officer, as of the date first written above.

 

Debtor’s Principal Place of Business/Chief Executive Office:

 

DEBTOR:

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

By:

 

City

State

Zip

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

Debtor’s type of organization:

 

 

 

Debtor’s state of incorporation or organization (if Debtor is a corporation,
limited partnership, limited liability company or other registered entity):

 

Debtor’s organizational identification number, if any, assigned by the state of
incorporation or organization (if no organizational identification number has
been assigned, enter “None”):

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

ANNEX A TO PLEDGE AGREEMENT

 

PLEDGED SECURITIES

 

Issuer

 

Authorized and
Outstanding
Shares/Interests

 

Par
Value

 

Pledged
Stock/
Interest

 

Certificate
Number

 

Percentage
Owned

 

Other
Liens

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTNERSHIPS/PARTNERSHIP AGREEMENTS/PARTERSHIP INTERESTS

 

Partnerships:

 

[Describe, or if none, state “None”]

 

Partnership Interests:

 

[Describe, or if none, state “None”]

 

Partnership Agreements:

 

[Describe, or if none, state “None”]

 

15

--------------------------------------------------------------------------------


 

ANNEX B TO PLEDGE AGREEMENT

 

ACKNOWLEDGMENT OF PLEDGE

 

[PARTNERSHIP][ISSUER]:

INTEREST OWNER:

 

BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of
                                  ,                  ,
                                                 (the “[Partnership][Issuer]”)
hereby acknowledges the pledge in favor of Bank of America, N.A. (“Pledgee”), in
its capacity as Administrative Agent for certain Lenders and as Secured Party
under that certain Pledge Agreement dated as of
                                  , against, and a security interest in favor of
Pledgee in, all of                                              ‘s (the
“Interest Owner”) Rights in connection with any equity interest in the
[Partnership][Issuer] now and hereafter owned by the Interest Owner
(“[Partnership Interest][Pledged Securities]”).

 

A.            Pledge Records.  The [Partnership][Issuer] has identified
Pledgee’s interest in all of the Interest Owner’s Right, title, and interest in
and to all of the Interest Owner’s [Partnership Interest][Pledged Securities] as
subject to a pledge and security interest in favor of Pledgee in the books and
records of the [Partnership][Issuer].

 

B.            Distributions, Accounts, and Correspondence.  The
[Partnership][Issuer] hereby acknowledges that (i) all proceeds, distributions,
and other amounts payable to the Interest Owner, including, without limitation,
upon the termination, liquidation, and dissolution of the [Partnership][Issuer]
shall be paid and remitted to the Pledgee upon demand, (ii) all funds in deposit
accounts shall be held for the benefit of Pledgee, and (iii) all future
correspondence, accountings of distributions, and tax returns of the
[Partnership][Issuer] shall be provided to the Pledgee.  The
[Partnership][Issuer] acknowledges and accepts such direction and hereby agrees
that it shall, upon the written demand by Secured Party, pay directly to Secured
Party at such address any and all distributions, income, and cash flow arising
from the [Partnership Interests][Pledged Securities] whether payable in cash,
property or otherwise, subject to and in accordance with the terms and
conditions of the [Partnership][Issuer].  The Pledgee may from time to time
notify the [Partnership][Issuer] of any change of address to which such amounts
are to be paid.

 

Remainder of Page Intentionally Blank.

Signature Page to Follow.

 

16

--------------------------------------------------------------------------------


 

EXECUTED as of the date first stated in this Acknowledgment of Pledge.

 

 

[PARTNERSHIP][ISSUER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

CONFIRMATION OF PLEDGE AGREEMENT

 

THIS CONFIRMATION OF PLEDGE AGREEMENT (this “Confirmation”) is executed as of
March 13, 2014, by each of the undersigned (each, a “Debtor,” and collectively,
the “Debtors”), in favor of Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders and their respective successors and
assigns (collectively, the “Lenders”) that are from time to time parties to the
Credit Agreement (as hereinafter defined).

 

Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the Pledge Agreements (as hereinafter
defined).

 

R E C I T A L S

 

A.            The Vail Corporation, a Colorado corporation doing business as
“Vail Associates, Inc.”,  certain lenders party thereto, and Bank of America,
N.A., as administrative agent, are parties to that certain Fifth Amended and
Restated Revolving Credit Agreement dated as of January 25, 2011 (as the same
may have been amended from time to time prior to the date hereof, the “Existing
Credit Agreement”).

 

B.            In connection with the Existing Credit Agreement, each Debtor
executed and delivered to Administrative Agent, for the benefit of Lenders, the
Pledge Agreement identified on Schedule A hereto (as the same have been or may
hereafter be from time to time amended, each, a “Pledge Agreement,” and
collectively, the “Pledge Agreements”).

 

C.            Concurrently herewith, the Existing Credit Agreement will be
amended and restated and assigned to Vail Holdings, Inc., a Colorado corporation
(the “Borrower”) pursuant to the Sixth Amended and Restated Credit Agreement (as
the same may be restated, modified, amended, or supplemented from time to time,
the “Credit Agreement”), by and among the Borrower, the Administrative Agent,
and the Lenders.

 

D.            The execution and delivery of this Confirmation is an integral
part of the transactions contemplated by the Loan Papers and is a condition
precedent to Lenders’ obligations to extend credit under the Credit Agreement.

 

E.            In connection with the Credit Agreement, each Debtor has agreed to
ratify and confirm its Pledge Agreement and to amend its Pledge Agreement as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Debtors hereby agree as follows:

 

1.             Confirmation of Pledge.  Each Debtor hereby (a) consents and
agrees to the execution and delivery of the Credit Agreement and the related
Loan Papers (as defined in the Credit Agreement), (b) ratifies and confirms that
the Pledge Agreement executed by such Debtor, as amended hereby, is not
released, diminished, impaired, reduced, or otherwise adversely affected by the
Credit Agreement and continues to secure the full payment and performance of the
Secured Obligation, (c) acknowledges the continuing existence and priority of
the Liens granted, conveyed, and assigned to Administrative Agent, for the
benefit of Lenders, under the Pledge Agreement, and (d) agrees that the Secured
Obligation includes, without limitation, the Obligation (as defined in the
Credit Agreement).

 

1

--------------------------------------------------------------------------------


 

2.             Other Agreements.  Each Debtor (a) agrees to perform such acts
and duly authorize, execute, acknowledge, deliver, file, and record such
additional pledges, and other agreements, documents, instruments, and
certificates as the Administrative Agent may reasonably deem necessary or
appropriate in order to preserve and protect those Security Interests granted by
such Debtor pursuant to the Pledge Agreement executed by such Debtor;
(b) represents and warrants to the Administrative Agent that such liability and
obligation may reasonably be expected to directly or indirectly benefit such
Debtor; (c) waives notice of acceptance of this Confirmation; (d) represents and
warrants to the Administrative Agent that such Debtor has the right and power,
and has taken all necessary action to authorize it, to  execute and deliver this
Confirmation; and (e) represents and warrants to the Administrative Agent that
the representations and warranties in the Pledge Agreement executed by such
Debtor, after giving effect to this Confirmation, are true and correct on the
date hereof in all material respects, as though made on the date hereof, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects as of such earlier date) or as
disclosed in writing to the Administrative Agent.

 

3.             Continued Effect.  All terms, provisions, and conditions of the
Pledge Agreement executed by such Debtor, as amended hereby, shall continue in
full force and effect and shall remain enforceable and binding in accordance
with the terms of such Pledge Agreement, as amended.

 

4.             Parties Bound.  This Confirmation shall be binding upon and inure
to the benefit of each Debtor and the Administrative Agent, for the benefit of
the Lenders, and their respective successors, permitted assigns, and legal
representatives.

 

5.             Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Confirmation.

 

6.             Governing Law.  THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.

 

7.             NOTICE OF FINAL AGREEMENT.  THIS CONFIRMATION REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Remainder of Page Intentionally Blank

Signature Page to Follow

 

2

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

 

DEBTORS:

 

 

 

The Vail Corporation (d/b/a “Vail Associates, Inc.”)

 

Vail Resorts, Inc.

 

Vail Holdings, Inc.

 

Beaver Creek Associates, Inc.

 

Grand Teton Lodge Company

 

Lodge Properties Inc.

 

Rockresorts International, LLC

 

By: Vail RR, Inc.

 

Teton Hospitality Services, Inc.

 

VA Rancho Mirage I, Inc.

 

VA Rancho Mirage II, Inc.

 

Vail Resorts Development Company

 

Vail RR, Inc.

 

Vail Summit Resorts, Inc.

 

Vail/Arrowhead, Inc.

 

VR Heavenly I, Inc.

 

VR Heavenly II, Inc.

 

All Media Holdings, Inc.

 

Heavenly Valley, Limited Partnership

 

By: VR Heavenly I, Inc.

 

National Park Hospitality Company

 

SSV Holdings, Inc.

 

Vail Associates Holdings, Ltd.

 

All Media Associates, Inc.

 

SSV Online Holdings, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO CONFIRMATION OF PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation and agrees to amend the Pledge Agreements as
set forth in the Confirmation.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO CONFIRMATION OF PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Pledge Agreements

 

1.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between The
Vail Corporation (d/b/a “Vail Associates, Inc.”), and Bank of America, N.A., as
Administrative Agent for the ratable benefit of the Lenders.

 

 

 

2.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Resorts, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

3.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Holdings, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

4.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Beaver
Creek Associates, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

5.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Grand
Teton Lodge Company, and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

6.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Lodge
Properties Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

7.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Teton
Hospitality Services, Inc., and Bank of America, N.A., as Administrative Agent
for the ratable benefit of the Lenders.

 

 

 

8.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between VA
Rancho Mirage I, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

9.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between VA
Rancho Mirage II, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

10.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Resorts Development Company, and Bank of America, N.A., as Administrative Agent
for the ratable benefit of the Lenders.

 

 

 

11.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
RR, Inc., and Bank of America, N.A., as Administrative Agent for the ratable
benefit of the Lenders.

 

 

 

12.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Summit Resorts, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

13.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between
Vail/Arrowhead, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

Exhibit A to

Confirmation of Pledge Agreement

 

--------------------------------------------------------------------------------


 

14.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between VR
Heavenly I, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

15.

 

Amended and Restated Pledge Agreement dated as of June 10, 2003, between VR
Heavenly II, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

16.

 

Second Amended and Restated Pledge Agreement dated as of April 16, 2008, between
Rockresorts International, LLC, and Bank of America, N.A., as Administrative
Agent for the ratable benefit of the Lenders.

 

 

 

17.

 

Pledge Agreement dated as of December 29, 2005, between SSV Holdings, Inc., and
Bank of America, N.A., as Administrative Agent for the ratable benefit of the
Lenders.

 

 

 

18.

 

Pledge Agreement dated as of January 25, 2006, between Vail Associates
Holdings, Ltd., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

19.

 

Pledge Agreement dated as of June 25, 2010, between All Media Holdings, Inc.,
and Bank of America, N.A., as Administrative Agent for the ratable benefit of
the Lenders.

 

 

 

20.

 

Pledge Agreement dated as of March 13, 2007, between National Park Hospitality
Company, and Bank of America, N.A., as Administrative Agent for the ratable
benefit of the Lenders.

 

 

 

21.

 

Pledge Agreement dated as of September 13, 2010, between Heavenly Valley,
Limited Partnership, and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

22.

 

Pledge Agreement dated as of January 25, 2011, between All Media
Associates, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

 

 

 

23.

 

Pledge Agreement dated as of June 29, 2011, between SSV Online Holdings, Inc.,
and Bank of America, N.A., as Administrative Agent for the ratable benefit of
the Lenders.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Sixth Amended and Restated Credit Agreement,
effective as of March 13, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                                        , 20    

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Sixth Amended and Restated Credit Agreement,
effective as of March 13, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                                        , 20    

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Sixth Amended and Restated Credit Agreement,
effective as of March 13, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                                        , 20    

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Sixth Amended and Restated Credit Agreement,
effective as of March 13, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                                        , 20    

 

 

1

--------------------------------------------------------------------------------